


Exhibit 10.28.1








MASTER INDENTURE
dated as of December 19, 2012
by and between
TRINITY RAIL LEASING 2012 LLC,
a Delaware limited liability company,
as the Issuer of the Equipment Notes,
and
WILMINGTON TRUST COMPANY,
as Indenture Trustee for the Equipment Notes










--------------------------------------------------------------------------------




Table of Contents
Page
GRANTING CLAUSES
1

ARTICLE I
DEFINITIONS    8

Section 1.01
Definitions    8

Section 1.02
Rules of Construction    8

Section 1.03
Compliance Certificates and Opinions    9

Section 1.04
Acts of Noteholders    10



ARTICLE II
THE EQUIPMENT NOTES    11

Section 2.01
Authorization, Issuance and Authentication of the Equipment Notes; Amount of
Outstanding Principal Balance; Terms; Form; Execution and Delivery    11

Section 2.02
Restrictive Legends    14

Section 2.03
Note Registrar and Paying Agent    16

Section 2.04
Paying Agent to Hold Money in Trust    17

Section 2.05
Method of Payment    17

Section 2.06
Minimum Denomination    18

Section 2.07
Exchange Option    19

Section 2.08
Mutilated, Destroyed, Lost or Stolen Equipment Notes    20

Section 2.09
Payments of Transfer Taxes    20

Section 2.10
Book-Entry Registration    21

Section 2.11
Special Transfer Provisions    22

Section 2.12
Temporary Definitive Notes    25

Section 2.13
Statements to Noteholders    25

Section 2.14
CUSIP, CINS and ISIN Numbers    26

Section 2.15
Debt Treatment of Equipment Notes    27

Section 2.16
Compliance with Withholding Requirements    27

Section 2.17
Limitation on Transfers    27



ARTICLE III
INDENTURE ACCOUNTS; PRIORITY OF PAYMENTS    28

Section 3.01
Establishment of Indenture Accounts; Investments    28

Section 3.02
Collections Account    31

Section 3.03
Withdrawal upon an Event of Default    32

Section 3.04
Liquidity Reserve Account; Liquidity Facilities    32

Section 3.05
Optional Reinvestment Account    33

Section 3.06
Expense Account    34

Section 3.07
Series Accounts    35

Section 3.08
Redemption/Defeasance Account    35

Section 3.09
Mandatory Replacement Account    36

Section 3.10
Calculations    36

Section 3.11
Payment Date Distributions from the Collections Account    39

Section 3.12
Voluntary Redemptions    42

Section 3.13
Procedure for Redemptions    42

Section 3.14
Adjustments in Targeted Principal Balances    43

Section 3.15
Liquidity Facilities    44

Section 3.16
Hedge Agreements    46



ARTICLE IV
DEFAULT AND REMEDIES    48

Section 4.01
Events of Default    48

Section 4.02
Remedies Upon Event of Default    51

Section 4.03
Limitation on Suits    54

Section 4.04
Waiver of Existing Defaults    54

Section 4.05
Restoration of Rights and Remedies    55

Section 4.06
Remedies Cumulative    55

Section 4.07
Authority of Courts Not Required    55

Section 4.08
Rights of Noteholders to Receive Payment    55

Section 4.09
Indenture Trustee May File Proofs of Claim    55





--------------------------------------------------------------------------------




Section 4.10
Undertaking for Costs    56



ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS    56

Section 5.01
Representations and Warranties    56

Section 5.02
General Covenants    61

Section 5.03
Portfolio Covenants    68

Section 5.04
Operating Covenants    72



ARTICLE VI
THE INDENTURE TRUSTEE    81

Section 6.01
Acceptance of Trusts and Duties    81

Section 6.02
Absence of Duties    81

Section 6.03
Representations or Warranties    81

Section 6.04
Reliance; Agents; Advice of Counsel    81

Section 6.05
Not Acting in Individual Capacity    84

Section 6.06
No Compensation from Noteholders    84

Section 6.07
Notice of Defaults    84

Section 6.08
Indenture Trustee May Hold Securities    84

Section 6.09
Corporate Trustee Required; Eligibility    84

Section 6.10
Reports by the Issuer    84

Section 6.11
Compensation    84

Section 6.12
Certain Rights of the Requisite Majority    85



ARTICLE VII
SUCCESSOR TRUSTEES    85

Section 7.01
Resignation and Removal of Indenture Trustee    85

Section 7.02
Appointment of Successor    85



ARTICLE VIII
INDEMNITY    87

Section 8.01
Indemnity    87

Section 8.02
Noteholders' Indemnity    87

Section 8.03
Survival    87



ARTICLE IX
SUPPLEMENTAL INDENTURES    87

Section 9.01
Supplemental Indentures Without the Consent of the Noteholders    87

Section 9.02
Supplemental Indentures with the Consent of Noteholders    88

Section 9.03
Execution of Indenture Supplements and Series Supplements    90

Section 9.04
Effect of Indenture Supplements    90

Section 9.05
Reference in Equipment Notes to Supplements    90

Section 9.06
Issuance of Additional Series of Equipment Notes    90



ARTICLE X
MODIFICATION AND WAIVER    92

Section 10.01
Modification and Waiver with Consent of Holders    92

Section 10.02
Modification Without Consent of Holders    93

Section 10.03
Consent of Hedge Providers and Liquidity Facility Providers    93

Section 10.04
Subordination and Priority of Payments    93

Section 10.05
Execution of Amendments by Indenture Trustee    93



ARTICLE XI
SUBORDINATION    94

Section 11.01
Subordination    94



ARTICLE XII
DISCHARGE OF INDENTURE; DEFEASANCE    95

Section 12.01
Discharge of Liability on the Equipment Notes; Defeasance    95

Section 12.02
Conditions to Defeasance    96

Section 12.03
Application of Trust Money    97

Section 12.04
Repayment to the Issuer    97

Section 12.05
Indemnity for Government Obligations and Corporate Obligations    98

Section 12.06
Reinstatement    98





--------------------------------------------------------------------------------






ARTICLE XIII
MISCELLANEOUS    98

Section 13.01
Right of Indenture Trustee to Perform    98

Section 13.02
Waiver    98

Section 13.03
Severability    99

Section 13.04
Notices    99

Section 13.05
Assignments    101

Section 13.06
Currency Conversion    101

Section 13.07
Application to Court    102

Section 13.08
Governing Law    102

Section 13.09
Jurisdiction    102

Section 13.10
Counterparts    103

Section 13.11
No Petition in Bankruptcy    103

Section 13.12
Table of Contents, Headings, Etc    103











--------------------------------------------------------------------------------






Schedule
Description
Schedule 1
Account Information
 
 
 
 
Exhibit
Description
Exhibit A-1
Form of Certificate to be Given by Noteholders
Exhibit A-2
Form of Certificate to be Given by Euroclear or Clearstream
Exhibit A-3
Form of Certificate to Depository Regarding Interest
Exhibit A-4
Form of Depositary Certificate Regarding Interest
Exhibit A-5
Form of Transfer Certificate for Exchange or Transfer from 144A Book-Entry Note
to Regulation S Book-Entry Note
Exhibit A-6
Form of Initial Purchaser Exchange Instructions
Exhibit A-7
Form of Certificate to be Given by Transferee of Beneficial Interest in a
Regulation S Temporary Book-Entry Note
Exhibit A-8
Form of Transfer Certificate for Exchange or Transfer from Unrestricted
Book-Entry Note to 144A Book-Entry Note
Exhibit B
Form of Investment Letter to be Delivered in Connection with Transfers to
Non-QIB Accredited Investors
Exhibit C-1
Form of Monthly Report
Exhibit C-2
Form of Annual Report
Exhibit D
Form of Full Service Lease
Exhibit E
Form of Net Lease







--------------------------------------------------------------------------------






This MASTER INDENTURE, dated as of December 19, 2012 (as modified, amended or
supplemented from time to time by Indenture Supplements, this “Master
Indenture”) between TRINITY RAIL LEASING 2012 LLC, a Delaware limited liability
company, as the issuer of the Equipment Notes hereunder (the “Issuer”), and
WILMINGTON TRUST COMPANY, a Delaware trust company, as indenture trustee for
each Series of Equipment Notes (the “Indenture Trustee”).
W I T N E S S E T H:
WHEREAS, the Issuer and the Indenture Trustee are executing and delivering this
Master Indenture in order to provide for the issuance from time to time by the
Issuer of the Equipment Notes in one or more Series, the Principal Terms of
which shall be specified in one or more Series Supplements to this Master
Indenture; and
WHEREAS, except as otherwise provided herein, the obligations of the Issuer
under the Equipment Notes issued pursuant to this Master Indenture and the other
Secured Obligations shall be secured on a pari passu basis by the Collateral
further granted and described below;
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
GRANTING CLAUSES
The Issuer hereby pledges, transfers, assigns, and otherwise conveys to the
Indenture Trustee for the benefit and security of the Noteholders and other
Secured Parties, and grants to the Indenture Trustee for the benefit and
security of the Noteholders and other Secured Parties a security interest in and
Encumbrance on, all of the Issuer's right, title and interest, whether now
existing or hereafter created or acquired and wherever located, in, to and under
the assets and property described below (collectively, the “Collateral”):
(a)    each Issuer Document, in each case, as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”);
(b)    (i) all Railcars described on a schedule to a Series Supplement, together
with all other Railcars conveyed to the Issuer from time to time, whether
pursuant to an Asset Transfer Agreement or otherwise, and any and all
substitutions and replacements therefor, (ii) all licenses, manufacturer's
warranties and other warranties, Supporting Obligations (including in respect of
any related Lease), Payment Intangibles, Accounts, Instruments, Chattel Paper
(including the Leases described on a schedule to a Series Supplement and any
other related Leases of the Railcars and all related Lease Payments), General
Intangibles and all other rights and obligations related to any such
aforementioned Assigned Agreement, Railcars or Leases, including, without
limitation, all rights, powers, privileges, options and other benefits of the
Issuer to receive moneys and other property due and to become due under or
pursuant to such Assigned Agreements, such Railcars or Leases, including,
without limitation, all rights, powers, privileges, options and other benefits
to receive and collect rental payments, income, revenues, profits and other
amounts, payments, tenders or security (including any cash collateral) from any
other party thereto (including, in the case of related Leases, from the Lessees
thereunder), (iii) all rights, powers, privileges, options and other benefits of
the Issuer to receive proceeds of any casualty insurance, condemnation award,
indemnity, warranty or guaranty with respect to such Assigned Agreements,
Railcars or Leases, (iv) all claims of the Issuer for damages arising out of or
for breach of or default under any Assigned Agreement or in respect of any
related Lease, and (v) the rights, powers, privileges, options and other
benefits of the Issuer to perform under each Assigned Agreement and related
Lease, to compel performance and otherwise exercise all remedies thereunder and
to terminate each Assigned Agreement and related Lease;
(c)    all (i) Railroad Mileage Credits allocable to such Railcars and any
payments in respect of such credits, (ii) tort claims or any other claims of any
kind or nature related to such Railcars and any payments in respect of such
claims, (iii) SUBI Certificates evidencing a 100% special unit of beneficial
interest in the Trinity Marks related to such Railcars and (iv) other payments
owing by any Person (including any railroads or similar entities) in respect of
or attributable to such Railcars or the use, loss, damage, casualty,
condemnation of such Railcars or the Marks associated therewith, in each case
whether arising by contract, operation of law, course of dealing, industry
practice or otherwise;
(d)    all Indenture Accounts (other than Series Accounts) and all Investment
Property therein (including, without limitation, all (i) securities, whether
certificated or uncertificated, (ii) Security Entitlements, (iii) Securities
Accounts, (iv) commodity contracts and (v) commodity accounts) in which the
Issuer has now, or acquires from time to time hereafter, any right, title or
interest in any manner, and the certificates or instruments, if any,
representing or




--------------------------------------------------------------------------------




evidencing such investment property, and all dividends, distributions, return of
capital, interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such investment property with respect thereto, including, without
limitation, any Permitted Investments purchased with funds on deposit in any
Indenture Accounts, and all income from the investment of funds therein;
(e)    all insurance policies maintained by the Issuer or for its benefit
(including, without limitation, all insurance policies maintained by the Manager
or the Insurance Manager for the benefit of the Issuer) covering all or any
portion of the Collateral, and all payments thereon or with respect thereto;
(f)    all other Accounts, Chattel Paper, commercial tort claims (as defined in
the UCC), documents (as defined in the UCC), equipment (as defined in the UCC),
General Intangibles, Instruments, inventory (as defined in the UCC),
letter-of-credit rights (as defined in the UCC), and Supporting Obligations; and
(g)    all Proceeds, accessions, profits, products, income benefits,
substitutions and replacements, whether voluntary or involuntary, of and to any
of the property of the Issuer described in the preceding clauses (including,
without limitation, the Issuer's claims for indemnity thereunder and payments
with respect thereto).
Such Security Interests are made in trust and subject to the terms and
conditions of this Master Indenture as collateral security for the payment and
performance in full by the Issuer of all Outstanding Obligations and for the
prompt payment in full by the Issuer of the respective amounts due and the
prompt performance in full by the Issuer of all of its other obligations, in
each case, under the Issuer Documents, the Equipment Notes, any Liquidity
Facility Documents (except for any Liquidity Facility Documents that are
identified in a Series Supplement as being excluded from the Secured
Obligations), the Hedge Agreements and the other Operative Agreements to which
the Issuer is a party (collectively, the “Secured Obligations”), all as provided
in this Master Indenture.
For the avoidance of doubt it is expressly understood and agreed that, to the
extent the UCC is revised subsequent to the date hereof such that the definition
of any of the foregoing terms included in the description of Collateral is
changed, the parties hereto desire that any property which is included in such
changed definitions which would not otherwise be included in the foregoing grant
on the date hereof be included in such grant immediately upon the effective date
of such revision.
The Indenture Trustee acknowledges such Security Interests, accepts the duties
created hereby in accordance with the provisions hereof and agrees to hold and
administer all Collateral for the use and benefit of all present and future
Secured Parties.
The Issuer hereby irrevocably authorizes the Indenture Trustee at any time, and
from time to time, to file, without the signature of the Issuer, in any filing
office in any UCC jurisdiction necessary or desirable to perfect the Security
Interests granted herein, any initial financing statements, continuation
statements and amendments thereto that (i) indicate or describe the Collateral
regardless of whether any particular asset constituting Collateral falls within
the scope of Article 9 of the UCC in the same manner as described herein or in
any other manner as the Indenture Trustee may determine in its sole discretion
is necessary or desirable to ensure the perfection of the Security Interests
granted herein, or (ii) provide any other information required by Article 9 of
the UCC for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether the Issuer is
an organization, the type of organization and any organization identification
number issued to the Issuer. The Issuer agrees to furnish the information
described in clause (ii) of the preceding sentence to the Indenture Trustee
promptly upon the Indenture Trustee's request. Nothing in the foregoing shall be
deemed to create an obligation of the Indenture Trustee to file any financing
statement, continuation statements or amendment thereto.
1. Priority. The Issuer intends the Security Interests in favor of the Indenture
Trustee to be prior to all other Encumbrances in respect of the Collateral, and
the Issuer has taken and shall take or cause to be taken all actions necessary
to obtain and maintain, in favor of the Indenture Trustee, for the benefit of
the Noteholders and other Secured Parties, a first priority, perfected security
interest in the Collateral, to the extent that perfection can be achieved by the
filing of a UCC-1 financing statement in any UCC jurisdiction and/or other
similar filings with the STB. With respect to Leases related to Portfolio
Railcars where the Lessee thereunder is a Canadian resident, the Issuer has
taken and shall take or cause to be taken all actions necessary or advisable to
obtain and maintain, in favor of the Indenture Trustee, a first priority,
perfected security interest in the related Railcars including, without
limitation, making all such filings, registrations and recordings with the
Registrar General of Canada as are necessary or advisable to obtain and maintain
a first priority, perfected security interest in such Railcars. Notwithstanding
the foregoing, the Issuer shall not be required to make any filings,
registrations or recordation in Mexico or under any Provincial Personal Property
Security Act or other non-federal legislation in Canada. The Indenture Trustee
shall have all of the rights, remedies and recourses with respect to the
Collateral afforded a secured party under all applicable law in addition to, and
not in limitation of, the other rights, remedies and recourses granted to the
Indenture Trustee by this Master Indenture or any law relating to the creation
and perfection of security interests in the Collateral.




--------------------------------------------------------------------------------




2. Continuance of Security.
(a)    Except as otherwise provided under “Releases” below, the Security
Interests created under this Master Indenture shall remain in force as
continuing security to the Indenture Trustee, for the benefit of the Noteholders
and other Secured Parties, until the repayment and performance in full of all
Secured Obligations, notwithstanding any intermediate payment or satisfaction of
any part of the Secured Obligations or any settlement of account or any other
act, event or matter whatsoever, and shall secure Secured Obligations,
including, without limitation, the ultimate balance of the moneys and
liabilities hereby secured.
(b)    No assurance, security or payment which may be avoided or adjusted under
the law, including under any enactment relating to bankruptcy or insolvency and
no release, settlement or discharge given or made by the Indenture Trustee on
the faith of any such assurance, security or payment, shall prejudice or affect
the right of the Indenture Trustee to recover the Secured Obligations from the
Issuer (including any moneys which it may be compelled to pay or refund under
the provisions of any applicable insolvency legislation of any applicable
jurisdiction and any costs payable by it pursuant to or otherwise incurred in
connection therewith) or to enforce the Security Interests granted under this
Master Indenture to the full extent of the Secured Obligations and accordingly,
if any release, settlement or discharge is or has been given hereunder and there
is subsequently any such avoidance or adjustment under the law, it is expressly
acknowledged and agreed that such release, settlement or discharge shall be void
and of no effect whatsoever.
(c)    If the Indenture Trustee shall have grounds in its absolute discretion
acting in good faith for believing that the Issuer may be insolvent pursuant to
the provisions of any applicable insolvency legislation in any relevant
jurisdiction as at the date of any payment made by the Issuer to the Indenture
Trustee (provided that the Indenture Trustee shall have no duty to inquire or
investigate and shall not be deemed to have knowledge of same absent written
notice received by a responsible officer of the Indenture Trustee), the
Indenture Trustee shall retain the Security Interests contained in or created
pursuant to this Master Indenture until the expiration of a period of one month
plus such statutory period within which any assurance, security, guarantee or
payment can be avoided or invalidated after the payment and discharge in full of
all Secured Obligations notwithstanding any release, settlement, discharge or
arrangement which may be given or made by the Indenture Trustee on, or as a
consequence of, such payment or discharge of liability, provided that, if at any
time within such period, the Issuer shall commence a voluntary winding-up or
other voluntary case or other proceeding under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction seeking liquidation, reorganization or other relief with respect to
the Issuer or the Issuer's debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official of the Issuer or any substantial part of its property or
if the Issuer shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against the Issuer, or making a general assignment for the
benefit of any creditor of the Issuer under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction, the Indenture Trustee shall continue to retain such Security
Interest for such further period as the Indenture Trustee may reasonably
determine on advice of counsel and such Security Interest shall be deemed to
have continued to have been held as security for the payment and discharge to
the Indenture Trustee of all Secured Obligations.
3. No Transfer of Duties. The Security Interests granted hereby are granted as
security only and shall not (i) transfer or in any way affect or modify, or
relieve the Issuer from, any obligation to perform or satisfy any term,
covenant, condition or agreement to be performed or satisfied by the Issuer
under or in connection with this Master Indenture or any Issuer Document or any
Collateral or (ii) impose any obligation on any of the Secured Parties or the
Indenture Trustee to perform or observe any such term, covenant, condition or
agreement or impose any liability on any of the Secured Parties or the Indenture
Trustee for any act or omission on the part of the Issuer relative thereto or
for any breach of any representation or warranty on the part of the Issuer
contained therein or made in connection therewith unless otherwise expressly
provided therein.
4. Collateral.
(a)    Generally. On each Closing Date, all Instruments, Chattel Paper,
Securities or other documents, including, without limitation, any Chattel Paper
Originals evidencing the Leases described on a schedule to a Series Supplement,
and SUBI Certificates, representing or evidencing Collateral shall be delivered
to and held by or on behalf of the Indenture Trustee on behalf of the Secured
Parties pursuant hereto all in form and substance reasonably satisfactory to the
Indenture Trustee. Subject to subsections (c) and (d) under this heading, until
the termination of the Security Interest granted hereby, if the Issuer shall
acquire (by purchase, contribution, substitution, replacement or otherwise) any
additional Collateral evidenced by Instruments or Chattel Paper at any time or
from time to time after the date hereof, the Issuer shall promptly pledge and
deposit the Collateral so evidenced as security for the Secured




--------------------------------------------------------------------------------




Obligations with the Indenture Trustee and deliver same to the custodial
possession of the Indenture Trustee, and the Indenture Trustee shall accept
under this Master Indenture such delivery.
(b)    Safekeeping. The Indenture Trustee agrees to maintain the Collateral
received by it (including possession of the Chattel Paper Originals) and all
records and documents relating thereto at such address or addresses as may from
time to time be specified by the Indenture Trustee in writing to each Secured
Party and the Issuer. The Indenture Trustee shall keep all Collateral and
related documentation in its possession separate and apart from all other
property that it is holding in its possession and from its own general assets
and shall maintain accurate records pertaining to the Permitted Investments and
Indenture Accounts included in the Collateral in such a manner as shall enable
the Indenture Trustee, the Secured Parties and the Issuer to verify the accuracy
of such record keeping. The Indenture Trustee's books and records shall at all
times show that to the extent that any Collateral is held by the Indenture
Trustee such Collateral shall be held as agent of and custodian for the Secured
Parties and is not the property of the Indenture Trustee. The Indenture Trustee
will promptly report to each Secured Party and the Issuer any failure on its
part to hold the Collateral as provided in this subsection and will promptly
take appropriate action to remedy any such failure.
(c)    Limitation on Non-Severable Mixed Riders. The percentage of Portfolio
Railcars in the aggregate (measured by Adjusted Value) contained on
Non-Severable Mixed Riders shall not exceed twenty percent (20%) of the
Portfolio Railcars in the aggregate (measured by Adjusted Value).
(d)    Custody of Leases. At the request of the Issuer from time to time, the
parties shall implement a custodial arrangement with respect to Non-Severable
Mixed Riders whereby Wilmington Trust Company, as custodian (or any other
financial institution or trust company reasonably satisfactory to the parties
hereto) will maintain custody of the original of such Non-Severable Mixed Riders
for the benefit of the Secured Parties and any owner (other than the Issuer) of
a railcar covered by such Non-Severable Rider, as their interests may appear.
Such custodial arrangement will be evidenced by a custodial agreement to contain
terms and conditions reasonably satisfactory to the Issuer and the Indenture
Trustee.
(e)    Notifications. The Indenture Trustee at the expense of the Issuer shall
promptly forward to the Issuer and the Manager a copy of each notice, request,
report, or other document relating to any Issuer Document included in the
Collateral that is received by a Responsible Officer of the Indenture Trustee
from any Person other than the Issuer or the Manager on and after the Closing
Date
(f)    Releases. If at any time all or any part of the Collateral is to be sold,
transferred, assigned or otherwise disposed of by the Issuer or the Indenture
Trustee or any Person on its or their behalf (but in any such case only as
required or permitted by the Operative Agreements), the Indenture Trustee upon
receipt of written notice from the Issuer, which notice shall be delivered at
least five (5) Business Days prior to such sale, transfer, assignment or
disposal, on or prior to the date of such sale, transfer, assignment or disposal
(but not to be effective until the date of such sale, transfer, assignment or
disposal) (or, in the case of a Lessee's exercise of a purchase option, on,
immediately prior to or after the date of such purchase, as may be requested by
the Issuer), at the expense of the Issuer, execute such instruments of release
prepared by the Issuer, in recordable form, if necessary, in favor of the Issuer
or any other Person as the Issuer may reasonably request, deliver the relevant
part of the Collateral in its possession to the Issuer, otherwise release the
Security Interest evidenced by this Master Indenture on such Collateral and
release and deliver such Collateral to the Issuer and issue confirmation, to the
relevant purchaser, transferee, assignee, insurer, and such other Persons as the
Issuer may direct, upon being requested to do so by the Issuer, that the
relevant Collateral is no longer subject to the Security Interests. Any such
release to the Issuer shall be deemed to release or reassign as appropriate in
respect of the Collateral such grants and assignments arising hereunder.
At the request of the Issuer, upon the payment in full of all Secured
Obligations, including, without limitation, the payment in full in cash of all
unpaid principal of and accrued interest on the Equipment Notes and all actual
and contingent amounts (other than inchoate indemnification amounts) payable
under the Hedge Agreements, the Indenture Trustee shall release the Security
Interests in the Portfolio and the other Collateral hereunder. In connection
therewith, the Indenture Trustee agrees, at the expense of the Issuer and
without the necessity of any consent from any Secured Party, to execute such
instruments of release, in recordable form if necessary, in favor of the Issuer
as the Issuer may reasonably request in respect of the release of such Portfolio
and other Collateral from the Security Interests, and to otherwise release the
security interests evidenced by this Master Indenture in and with respect to
such Collateral to the Issuer and to issue confirmation to such Persons as the
Issuer may direct, upon being requested to do so by the Issuer, that such
Collateral is no longer subject to the Security Interests.
In connection with an Optional Redemption, concurrently with the deposit of the
Redemption Price into the Redemption/Defeasance Account, if such Optional
Redemption shall effect a redemption in whole of a Series of Equipment Notes
then Outstanding, the Indenture Trustee shall be deemed to have been authorized
to permit a release




--------------------------------------------------------------------------------




of Collateral in accordance with this paragraph. In order to effect any such
Collateral release, the Manager on behalf of the Issuer will identify in a
Release Identification Letter a pool of individual Railcars and Leases (i) that
were originally acquired by the Issuer on or prior to the issuance date of the
Series being redeemed or substituted therefor, and (ii) that if such pool were
released from the lien of this Master Indenture, would not result in (A) the
Issuer being in violation of the Concentration Limits immediately after such
proposed release of Collateral, (B) the Issuer's remaining portfolio of Railcars
immediately after such proposed release of Collateral having an average age
which is more than twenty percent (20%) greater than the average age of the
Issuer's portfolio of Railcars immediately prior to such proposed release of
Collateral, (C) the Issuer's remaining portfolio of Leases immediately after
such proposed release of Collateral having an average remaining term which is
less than eighty percent (80%) of the average remaining term of the Issuer's
portfolio of Leases immediately prior to such proposed release of Collateral,
(D) the Book LTV Ratio immediately after such proposed release of Collateral
being greater than the Book LTV Ratio immediately prior to such proposed release
of Collateral and (E) the Current LTV Ratio immediately after such proposed
release of Collateral being greater than the Current LTV Ratio immediately prior
to such proposed release of Collateral. For this purpose:
“Release Identification Letter” means a letter from the Manager (on behalf of
the Issuer) addressed to the Indenture Trustee that identifies a pool of
Railcars and Leases referred to in the preceding paragraph and certifies as to
the satisfaction of the conditions in clause (ii) of the preceding paragraph.
The Indenture Trustee shall be entitled to rely conclusively and exclusively on
a Release Identification Letter without further investigation in connection with
any release contemplated by the preceding paragraph.
“Book LTV Ratio” means, as of any date of determination, a ratio equivalent to a
fraction, the numerator of which is the Outstanding Principal Balance of the
Equipment Notes as of such date of determination, and the denominator of which
is the aggregate Adjusted Value of the Portfolio Railcars as of such date of
determination.
“Current LTV Ratio” means, as of any date of determination, a ratio equivalent
to a fraction, the numerator of which is the Outstanding Principal Balance of
the Equipment Notes as of such date of determination, and the denominator of
which is the aggregate Special Appraised Value of the Portfolio Railcars as of
such date of determination.
“Special Appraised Value” means the value assigned to the Railcars by Rail
Solutions, Inc. or another independent railcar appraiser that is of comparable
standing and reputation in the good faith judgment of the Manager, as performed
no earlier than ninety (90) days prior to the release date and obtained by the
Manager at the cost of the Issuer.
5. Exercise of the Issuer's Rights Concerning the Management Agreement. The
Issuer hereby agrees that, whether or not an Event of Default has occurred and
is continuing, so long as this Master Indenture has not been terminated and the
Security Interests on the Collateral released, the Indenture Trustee (acting at
the Direction of the Requisite Majority) shall have the exclusive right to
exercise and enforce all of the rights of the Issuer set forth in Sections 8.2,
8.3, 8.5 (other than the right to propose the list of replacement managers
pursuant to Section 8.5(b)) and 8.6 of the Management Agreement (including,
without limitation, the rights to deliver all notices, declare a Manager
Termination Event, terminate the Management Agreement, elect to replace the
Manager and/or elect to appoint a Successor Manager and select any replacement
Manager, and the right to increase the Management Fee and/or add an incentive
fee payable to any such Successor Manager); provided that so long as no Event of
Default has occurred and is continuing, the Issuer shall retain the
non-exclusive right to approve the list of proposed replacement Managers (such
approval not to be unreasonably withheld or delayed) and to deliver notices
under Section 8.2 of the Management Agreement and declare a Manager Termination
Event thereunder. In furtherance of the foregoing, the Issuer hereby irrevocably
appoints the Indenture Trustee as its attorney-in-fact to exercise all rights
described in this Granting Clause provision in its place and stead.
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. For purposes of this Master Indenture, the terms
set forth in Annex A hereto shall have the meanings indicated in such Annex A.
Section 1.02    Rules of Construction. Unless the context otherwise requires:
(a)A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with U.S. GAAP.
(b)The terms “herein”, “hereof” and other words of similar import refer to this
Master Indenture as a whole and not to any particular Article, Section or other
subdivision.




--------------------------------------------------------------------------------




(c)Unless otherwise indicated in context, all references to Articles, Sections,
Appendices, Exhibits or Annexes refer to an Article or Section of, or an
Appendix, Exhibit or Annex to, this Master Indenture.
(d)Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.
(e)The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.
(f)References in this Master Indenture to an agreement or other document
(including this Master Indenture) mean the agreement or other document and all
schedules, exhibits, annexes and other materials that are part of such agreement
and include references to such agreement or document as amended, supplemented,
restated or otherwise modified in accordance with its terms and the provisions
of this Master Indenture, and the provisions of this Master Indenture apply to
successive events and transactions.
(g)References in this Master Indenture to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor.
(h)References in this Master Indenture to the Equipment Notes of any Series
include the terms and conditions applicable to the Equipment Notes of such
Series; and any reference to any amount of money due or payable by reference to
the Equipment Notes of any Series shall include any sum covenanted to be paid by
the Issuer under this Master Indenture and the related Series Supplement in
respect of the Equipment Notes of such Series.
(i)References in this Master Indenture to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Master Indenture.
(j)Where any payment is to be made, funds applied or any calculation is to be
made hereunder on a day which is not a Business Day, unless this Master
Indenture or any other Operative Agreement otherwise provides, such payment
shall be made, funds applied and calculation made on the next succeeding
Business Day, and payments shall be adjusted accordingly.
(k)For purposes of determining the balance of amounts credited to and/or
deposited in an Indenture Account, the “value” of Permitted Investments
deposited in and/or credited to an Indenture Account shall be the lower of the
acquisition cost thereof and the then fair market value thereof and the “value”
of Dollars and cash equivalents of Dollars (other than cash equivalents of
Dollars included in the definition of Permitted Investments) shall be the face
value thereof.
Section 1.03    Compliance Certificates and Opinions. Upon any application or
request by the Issuer to the Indenture Trustee to take any action under any
provision of this Master Indenture or any Series Supplement, the Issuer shall
furnish to the Indenture Trustee an Officer's Certificate stating that, in the
opinion of the signers thereof, all conditions precedent, if any, provided for
in this Master Indenture and/or such Series Supplement relating to the proposed
action have been complied with, and, if requested by the Indenture Trustee, an
Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Master Indenture relating to
such particular application or request, no additional certificate or opinion
need be furnished.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Master Indenture, any Series Supplement or any
Indenture Supplement shall include:
(l)a statement that each individual signing such certificate or opinion has read
such covenant or condition and the definitions in this Master Indenture, such
Series Supplement and/or such Indenture Supplement relating thereto;
(m)a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(n)a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(o)a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.




--------------------------------------------------------------------------------




Section 1.04    Acts of Noteholders.
(p)Any direction, consent, waiver or other action provided by this Master
Indenture in respect of the Equipment Notes of any Series or Class or the
Collateral to be given or taken by the Indenture Trustee at the Direction of
Noteholders (including a Control Party or a Requisite Majority) may be embodied
in and evidenced by one or more instruments of substantially similar tenor
signed by such Noteholders, Control Party or Requisite Majority, as applicable,
in person or by an agent or proxy duly appointed in writing; and, except as
herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Indenture Trustee, to each
Rating Agency where it is hereby expressly required pursuant to this Master
Indenture and to the Issuer. Such instrument or instruments (and the action
embodied therein and evidenced thereby) are herein sometimes referred to as the
“Act” of the Noteholders, Control Party or Requisite Majority signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose under this
Master Indenture and any Series Supplement and conclusive in favor of the
Indenture Trustee or the Issuer, if made in the manner provided in this Section.
(q)The fact and date of the execution by any Person of any such instrument or
writing may be proved by the certificate of any notary public or other officer
of any jurisdiction authorized to take acknowledgments of deeds or administer
oaths that the Person executing such instrument acknowledged to him the
execution thereof, or by an affidavit of a witness to such execution sworn to
before any such notary or such other officer and where such execution is by an
officer of a corporation or association, trustee of a trust or member of a
partnership, on behalf of such corporation, association, trust or partnership,
such certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other reasonable manner that the Indenture Trustee deems sufficient.
(r)In determining whether Noteholders, any Control Party or any Requisite
Majority shall have given any direction, consent, request, demand,
authorization, notice, waiver or other Act (any of the foregoing may be referred
to as a “Direction”) under this Master Indenture or any Series Supplement
(including without limitation any consent pursuant to Sections 4.04 or 9.02(a)
hereof), Equipment Notes legally or beneficially owned by any Issuer Group
Member shall be disregarded and deemed not to be Outstanding for purposes of any
such determination. In determining whether the Indenture Trustee shall be
protected in relying upon any such Direction, only Equipment Notes that a
Responsible Officer of the Indenture Trustee actually knows to be so owned shall
be so disregarded. Notwithstanding the foregoing, if any such Persons legally or
beneficially own 100% of the Equipment Notes then Outstanding then such
Equipment Notes shall not be so disregarded as aforesaid.
(s)The Issuer may at its option, by delivery of an Officer's Certificate to the
Indenture Trustee, set a record date other than the Record Date to determine the
Noteholders in respect of the Equipment Notes of any Series entitled to give any
Direction in respect of such Equipment Notes. Such record date shall be the
record date specified in such Officer's Certificate which shall be a date not
more than 30 days prior to the first solicitation of Noteholders in connection
therewith. If such a record date is fixed, such Direction may be given before or
after such record date, but only the Noteholders of record of such Series at the
close of business on such record date shall be deemed to be Noteholders for the
purposes of determining whether Noteholders of the requisite proportion of
Outstanding Equipment Notes of such Series have authorized or agreed or
consented to such Direction, and for that purpose the Outstanding Equipment
Notes of such Series shall be computed as of such record date; provided that no
such Direction by the Noteholders on such record date shall be deemed effective
unless it shall become effective pursuant to the provisions of this Master
Indenture not later than one year after the record date.
(t)Any Direction or other action by a Holder of an Equipment Note (including a
Control Party or a Requisite Majority) shall bind the Holder of every Equipment
Note issued upon the transfer thereof or in exchange therefor or in lieu
thereof, whether or not notation of such action is made upon such Equipment
Note.
ARTICLE II
THE EQUIPMENT NOTES
Section 2.01    Authorization, Issuance and Authentication of the Equipment
Notes; Amount of Outstanding Principal Balance; Terms; Form; Execution and
Delivery.
(u)The number of Series which may be created by this Master Indenture is not
limited. The Equipment Notes shall be issued in such Series as may from time to
time be created by Series Supplements pursuant to this Master Indenture and may
be issued in such Classes within a Series as may be authorized by the related
Series Supplement for such Series. Each Series shall be created by a separate
Series Supplement and shall be identified in a manner sufficient to
differentiate the Equipment Notes of each such Series from the Equipment Notes
of any other Series. The Equipment Notes of each Series will rank pari passu
with the Equipment Notes of each other Series upon




--------------------------------------------------------------------------------




the occurrence and during the continuance of an Event of Default, and otherwise
will be paid in accordance with the Flow of Funds.
(v)Upon satisfaction of and compliance with the requirements and conditions to
closing set forth in the related Series Supplement, Equipment Notes of the
applicable Series to be executed and delivered on a particular Closing Date
pursuant to such Series Supplement may be executed by the Issuer and delivered
to the Indenture Trustee for authentication following the execution and delivery
of the related Series Supplement creating such Series or from time to time
thereafter, and the Indenture Trustee shall authenticate and deliver Equipment
Notes of such Series upon the Issuer's request and direction set forth in an
Officer's Certificate of the Issuer signed by one of its Responsible Officers,
without further action on the part of the Issuer. Notwithstanding anything to
the contrary contained hereunder or in any Series Supplement, any such
authentication may be made on separate counterparts and by facsimile.
(w)There shall be issued, delivered and authenticated on the relevant Closing
Date to each of the Noteholders identified on such Equipment Notes, Equipment
Notes in the principal amounts and maturities and bearing interest at the Stated
Rate, in each case in registered form and substantially in the form set forth in
an exhibit to the applicable Series Supplement, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Master Indenture, and may have such letters, numbers or other
marks of identification and such legends or endorsements printed, lithographed,
typewritten or engraved thereon, as may be required to comply with the rules of
any securities exchange on which such Equipment Notes may be listed or to
conform to any usage in respect thereof, or as may, consistently herewith, be
prescribed by the Indenture Trustee executing such Equipment Notes, such
determination by said Indenture Trustee to be evidenced by its authentication of
such Equipment Notes. Definitive Notes of a Series shall be printed,
lithographed, typewritten or engraved or produced by any combination of these
methods or may be produced in any other manner permitted by the rules of any
securities exchange on which the Equipment Notes may be listed, all as
determined by the Indenture Trustee authenticating such Equipment Notes, as
evidenced by such authentication.
(i)Each Series of Equipment Notes (or Class thereof) sold in reliance on Rule
144A shall be represented by a single permanent 144A Book-Entry Note which will
be deposited with DTC or its custodian, the Indenture Trustee or an agent of the
Indenture Trustee and registered in the name of Cede as nominee of DTC. The 144A
Book-Entry Note shall only be transferred to a successor organization subject to
the same terms and any other transfers of such 144A Book-Entry Note shall
otherwise be limited as necessary in order for the 144A Book-Entry Note to
constitute an immobilized obligation for purposes of Internal Revenue Service
Notice 2012-20.
(ii)Each Series of Equipment Notes (or Class thereof) offered and sold outside
of the United States in reliance on Regulation S shall be represented by a
Regulation S Temporary Book-Entry Note, which will be deposited with the
Indenture Trustee or an agent of the Indenture Trustee as custodian for and
registered in the name of Cede, as nominee of DTC. The Regulation S Temporary
Book-Entry Note shall only be transferred to a successor organization subject to
the same terms and any other transfers of such Regulation S Temporary Book-Entry
Note shall otherwise be limited as necessary in order for the Regulation S
Temporary Book-Entry Note to constitute an immobilized obligation for purposes
of Internal Revenue Service Notice 2012-20. Beneficial interests in each
Regulation S Temporary Book-Entry Note may be held only through Euroclear or
Clearstream; provided, however, that such interests may be exchanged for
interests in a 144A Book-Entry Note or a Definitive Note in accordance with the
certification requirements described in Section 2.07 hereof.
(iii)A beneficial owner of an interest in a Regulation S Temporary Book-Entry
Note may receive payments in respect of such Regulation S Temporary Book-Entry
Notes only after delivery to Euroclear or Clearstream, as the case may be, of a
written certification substantially in the form set forth in Exhibit A-1 to this
Master Indenture, and upon delivery by Euroclear or Clearstream, as the case may
be, to the Indenture Trustee and Note Registrar of a certification or
certifications substantially in the form set forth in Exhibit A-2 to this Master
Indenture. The delivery by a beneficial owner of the certification referred to
above shall constitute its irrevocable instruction to Euroclear or Clearstream,
as the case may be, to arrange for the exchange of the beneficial owner's
interest in the Regulation S Temporary Book-Entry Note for a beneficial interest
in the Unrestricted Book-Entry Note after the Exchange Date in accordance with
the paragraph below.
(iv)Not earlier than the Exchange Date, interests in each Regulation S Temporary
Book-Entry Note will be exchangeable for interests in the related permanent
global note (an “Unrestricted Book-Entry Note”). Each Unrestricted Book-Entry
Note will be deposited with the Indenture Trustee and registered in the name of
Cede as nominee of DTC. After (1) the Exchange Date and (2) receipt by the




--------------------------------------------------------------------------------




Indenture Trustee and Note Registrar of written instructions from Euroclear or
Clearstream, as the case may be, directing the Indenture Trustee and Note
Registrar to credit or cause to be credited to either Euroclear's or
Clearstream's, as the case may be, depositary account a beneficial interest in
the Unrestricted Book-Entry Note in a principal amount not greater than that of
the beneficial interest in the Regulation S Temporary Book-Entry Note, the
Indenture Trustee and Note Registrar shall instruct DTC to reduce the principal
amount of the Regulation S Temporary Book-Entry Note and increase the principal
amount of the Unrestricted Book-Entry Note, in each case by the principal amount
of the beneficial interest in the Regulation S Temporary Book-Entry Note to be
so transferred, and to credit or cause to be credited to the account of a Direct
Participant a beneficial interest in the Unrestricted Book-Entry Note having a
principal amount equal to the reduction in the principal amount of such
Regulation S Temporary Book-Entry Note.
(v)Upon the exchange of the entire principal amount of the Regulation S
Temporary Book-Entry Note for beneficial interests in the Unrestricted
Book-Entry Note, the Indenture Trustee shall cancel the Regulation S Temporary
Book-Entry Note in accordance with the Indenture Trustee's policies in effect
from time to time.
(vi)No interest in the Regulation S Book-Entry Notes may be held by or
transferred to a United States Person except for exchanges for a beneficial
interest in a 144A Book-Entry Note or a Definitive Note as described below.
(x)The Equipment Notes shall be executed on behalf of the Issuer by the manual
or facsimile signature of an Authorized Representative of the Issuer.
(y)Each Equipment Note bearing the manual or facsimile signatures of any
individual who was at the time such Equipment Note was executed an Authorized
Representative of the Issuer shall bind the Issuer, notwithstanding that any
such individual has ceased to hold such office prior to the authentication and
delivery of such Equipment Notes or any payment thereon.
(z)No Equipment Note shall be entitled to any benefit under this Master
Indenture or the related Series Supplement or be valid or obligatory for any
purpose, unless it shall have been executed on behalf of the Issuer as provided
in clause (b) and (e) above and authenticated by or on behalf of the Indenture
Trustee as provided in clause (b) above. Such signatures shall be conclusive
evidence that such Equipment Note has been duly executed and authenticated under
this Master Indenture and the related Series Supplement. Each Equipment Note
shall be dated the date of its authentication.
Section 2.02    Restrictive Legends. Each 144A Book-Entry Note, each Regulation
S Temporary Book-Entry Note, each Unrestricted Book-Entry Note and each
Definitive Note (and all Equipment Notes issued in exchange therefor or upon
registration of transfer or substitution thereof) shall bear a legend on the
face thereof substantially in the form set forth below (unless counsel to the
Issuer advises that a different legend or additional legend is required for any
reason):
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE HOLDER
HEREOF, BY PURCHASING THIS NOTE, AGREES FOR THE BENEFIT OF TRINITY RAIL LEASING
2012 LLC (THE “ISSUER”) THAT THIS NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND
NOT WITH A VIEW TO DISTRIBUTION AND MAY BE RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (1) TO THE ISSUER (UPON REDEMPTION THEREOF OR OTHERWISE),
(2) TO A PERSON WHOM THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3) OUTSIDE THE UNITED STATES
TO A PERSON WHO IS NOT A U.S. PERSON (AS SUCH TERM IS DEFINED IN REGULATION S OF
THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH REGULATION S OF THE
SECURITIES ACT OR (4) IN A TRANSACTION COMPLYING WITH OR EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (SUBJECT IN THE CASE OF THIS
CLAUSE (4) TO RECEIPT OF AN OPINION OF COUNSEL AND SUCH CERTIFICATES AND OTHER
DOCUMENTS AS THE INDENTURE TRUSTEE MAY REQUIRE UNDER THE INDENTURE REFERRED TO
BELOW), IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION. THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE RESALE
RESTRICTIONS SET FORTH ABOVE.
BY ITS PURCHASE OF ANY NOTE, THE PURCHASER THEREOF WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED EITHER THAT (A) IT IS NOT AND IS NOT USING THE




--------------------------------------------------------------------------------




ASSETS OF AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) THAT IS SUBJECT TO
THE PROVISIONS OF TITLE I OF ERISA, A PLAN DEFINED BY AND SUBJECT TO
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN
ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF AN EMPLOYEE
BENEFIT PLAN'S OR OTHER PLAN'S INVESTMENT IN SUCH ENTITY, OR A GOVERNMENTAL
PLAN, NON-U.S. PLAN OR CHURCH PLAN SUBJECT TO ANY FEDERAL, STATE, LOCAL OR OTHER
LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE
CODE (“SIMILAR LAW”), OR (B) THE PURCHASE AND HOLDING OF SUCH NOTE WILL NOT
RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR A VIOLATION OF SIMILAR LAW.
[In the case of Book-Entry Notes:
THIS NOTE IS A GLOBAL BOOK-ENTRY NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A NOTE
REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE REGISTERED,
IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE REFERRED TO
BELOW.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR'S NOMINEE, AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO BELOW.]
Section 2.03    Note Registrar and Paying Agent.
(aa)With respect to each Series of Equipment Notes, there shall at all times be
maintained an office or agency in the location set forth in Section 13.04 hereof
where Equipment Notes of such Series may be presented or surrendered for
registration of transfer or for exchange (each, a “Note Registrar”), and for
payment thereof (each, a “Paying Agent”) and where notices to or demands upon
the Issuer in respect of such Equipment Notes may be served. For so long as any
Series of Equipment Notes is listed on any stock exchange, the Issuer shall
appoint and maintain a Paying Agent and a Note Registrar in the jurisdiction in
which such stock exchange is located. The Issuer shall cause each Note Registrar
to keep a register of the Equipment Notes for which it is acting as Note
Registrar and of their transfer and exchange (the “Register”). Written notice of
the location of each such other office or agency and of any change of location
thereof shall be given by the Indenture Trustee to the Issuer and the Holders of
the Equipment Notes of such Series. In the event that no such office or agency
shall be maintained or no such notice of location or of change of location shall
be given, presentations and demands may be made and notices may be served at the
Corporate Trust Office of the Indenture Trustee. Notwithstanding anything to the
contrary in this Master Indenture, the entries in the Register shall be
conclusive, in the absence of manifest error, and the Issuer, the Indenture
Trustee, and the Noteholders shall treat each Person in whose name an Equipment
Note is registered as the beneficial owner thereof for all purposes of this
Master Indenture. No transfer of an Equipment Note shall be effective unless
such transfer has been recorded in the Register as provided in this Section.
(ab)Each Authorized Agent in the location set forth in Section 13.04 shall be a
bank or trust company, shall be a corporation organized and doing business under
the laws of the United States or any state or territory thereof or of the
District of Columbia, with a combined capital and surplus of at least
$75,000,000 (or having a combined capital and surplus in excess of $5,000,000
and the obligations of which, whether now in existence or hereafter incurred,
are fully and unconditionally guaranteed by a corporation organized and doing
business under the




--------------------------------------------------------------------------------




laws of the United States, any state or territory thereof or of the District of
Columbia and having a combined capital and surplus of at least $75,000,000) and
shall be authorized under the laws of the United States or any state or
territory thereof to exercise corporate trust powers, subject to supervision by
Federal or state authorities (such requirements, the “Eligibility
Requirements”). The Indenture Trustee shall initially be a Paying Agent and Note
Registrar hereunder with respect to the Equipment Notes. Each Note Registrar
other than the Indenture Trustee shall furnish to the Indenture Trustee, at
stated intervals of not more than six months, and at such other times as the
Indenture Trustee may request in writing, a copy of the Register maintained by
such Note Registrar.
(ac)Any corporation into which any Authorized Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authorized Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authorized Agent, shall be the successor of such Authorized Agent hereunder, if
such successor corporation is otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the parties
hereto or such Authorized Agent or such successor corporation.
(ad)Any Authorized Agent may at any time resign by giving written notice of
resignation to the Indenture Trustee and the Issuer. The Issuer may, and at the
request of the Indenture Trustee shall, at any time terminate the agency of any
Authorized Agent by giving written notice of termination to such Authorized
Agent and to the Indenture Trustee. Upon the resignation or termination of an
Authorized Agent or if at any time any such Authorized Agent shall cease to be
eligible under this Section (when, in either case, no other Authorized Agent
performing the functions of such Authorized Agent shall have been appointed by
the Indenture Trustee), the Issuer shall promptly appoint one or more qualified
successor Authorized Agents to perform the functions of the Authorized Agent
that has resigned or whose agency has been terminated or who shall have ceased
to be eligible under this Section. The Issuer shall give written notice of any
such appointment made by it to the Indenture Trustee; and in each case the
Indenture Trustee shall mail notice of such appointment to all Holders of the
Equipment Notes of the related Series as their names and addresses appear on the
Register for the Equipment Notes of such Series.
(ae)The Issuer agrees to pay, or cause to be paid, from time to time reasonable
compensation to each Authorized Agent for its services and to reimburse it for
its reasonable expenses to be agreed to pursuant to separate agreements with
each such Authorized Agent.
Section 2.04    Paying Agent to Hold Money in Trust. The Indenture Trustee shall
require each Paying Agent other than the Indenture Trustee to agree in writing
that all moneys deposited with any Paying Agent for the purpose of any payment
on the Equipment Notes shall be deposited and held in trust for the benefit of
the Holders entitled to such payment, subject to the provisions of this Section.
Moneys so deposited and held in trust shall constitute a separate trust fund for
the benefit of the Holders with respect to which such money was deposited. No
Paying Agent shall hold monies payable by the Issuer to Hedge Providers.
The Indenture Trustee may at any time, for the purpose of obtaining the
satisfaction and discharge of this Master Indenture or for any other purpose,
direct any Paying Agent to pay to the Indenture Trustee all sums held in trust
by such Paying Agent; and, upon such payment by any Paying Agent to the
Indenture Trustee, such Paying Agent shall be released from all further
liability with respect to such moneys.
Section 2.05    Method of Payment.
(af)On each Payment Date, the Indenture Trustee shall, or shall instruct a
Paying Agent to, pay to the Noteholders of each Series all interest, principal
and premium, if any, on the Equipment Notes of such Series required to be paid
on such Payment Date, in each case to the extent of the Available Collections
Amount and pursuant to the Flow of Funds; provided, that in the event and to the
extent receipt of any payment is not confirmed by the Indenture Trustee or such
Paying Agent by noon (New York City time) on such Payment Date or any Business
Day thereafter, distribution thereof shall be made on the Business Day following
the Business Day such payment is received; and provided further, that payment on
a Regulation S Temporary Book-Entry Note shall be made to the Holder thereof
only in conformity with Section 2.05(c) hereof. Each such payment on any Payment
Date other than the final payment with respect to any Series of Equipment Notes
shall be made by the Indenture Trustee or Paying Agent to the Noteholders as of
the Record Date for such Payment Date. The final payment with respect to any
Equipment Note, however, shall be made only upon presentation and surrender of
such Equipment Note by the Noteholder or its agent at the Corporate Trust Office
or agency of the Indenture Trustee or Paying Agent specified in the notice given
by the Indenture Trustee or Paying Agent with respect to such final payment.
(ag)At such time, if any, as the Equipment Notes of any Series are issued in the
form of Definitive Notes, payments on a Payment Date shall be made by check
mailed to each Noteholder of a Definitive Note on the applicable Record Date at
its address appearing on the Register maintained with respect to such Series.
Alternatively, upon application in writing to the Indenture Trustee, not later
than the applicable Record Date, by a




--------------------------------------------------------------------------------




Noteholder of one or more Definitive Notes of such Series having an aggregate
original principal amount of not less than $1,000,000, any such payments shall
be made by wire transfer to an account designated by such Noteholder at a
financial institution in New York, New York; provided that the final payment for
each Series of Equipment Notes shall be made only upon presentation and
surrender of the Definitive Notes of such Series by the Noteholder or its agent
at the Corporate Trust Office or agency of the Indenture Trustee or Paying Agent
specified in the notice of such final payment given by the Indenture Trustee or
Paying Agent. The Indenture Trustee or Paying Agent shall mail such notice of
the final payment of such Series to each of the Noteholders of such Series,
specifying the date and amount of such final payment.
(ah)The beneficial owner of a Regulation S Temporary Book-Entry Note of any
Series may arrange to receive interest, principal and premium payments through
Euroclear or Clearstream on such Regulation S Temporary Book-Entry Note only
after delivery by such beneficial owner to Euroclear or Clearstream, as the case
may be, of a written certification substantially in the form of Exhibit A-3
hereto, and upon delivery of Euroclear or Clearstream, as the case may be, to
the Paying Agent of a certification or certifications substantially in the form
of Exhibit A-4 hereto. No interest, principal or premium shall be paid to any
beneficial owner and no interest, principal or premium shall be paid to
Euroclear or Clearstream on such beneficial owner's interest in a Regulation S
Temporary Book-Entry Note unless Euroclear or Clearstream, as the case may be,
has provided such a certification to the Paying Agent with respect to such
interest, principal and/or premium.
Section 2.06    Minimum Denomination. Unless otherwise specified in the Series
Supplement for a Series, each Equipment Note shall be issued in minimum
denominations of $100,000 and integral multiples of $1,000 in excess thereof;
provided that, notwithstanding anything to the contrary herein, one Equipment
Note of each Class of a Series may be issued with such excess in integral
multiples of $1.
Section 2.07    Exchange Option. If the holder (other than an Initial Purchaser)
of a beneficial interest in an Unrestricted Book-Entry Note deposited with DTC
wishes at any time to exchange its interest in the Unrestricted Book-Entry Note,
or to transfer its interest in the Unrestricted Book-Entry Note to a Person who
wishes to take delivery thereof in the form of an interest in the 144A
Book-Entry Note, the holder may, subject to the rules and procedures of
Euroclear or Clearstream and DTC, as the case may be, give directions for the
Indenture Trustee and Note Registrar to exchange or cause the exchange or
transfer or cause the transfer of the interest for an equivalent beneficial
interest in the 144A Book-Entry Note. Upon receipt by the Indenture Trustee and
Note Registrar of (a) instructions from Euroclear or Clearstream (based on
instructions from depositaries for Euroclear and Clearstream) or from a DTC
Participant, as applicable, or DTC, as the case may be, directing the Indenture
Trustee and Note Registrar to credit or cause to be credited a beneficial
interest in the 144A Book-Entry Note equal to the beneficial interest in the
Unrestricted Book-Entry Note to be exchanged or transferred (such instructions
to contain information regarding the DTC Participant account to be credited with
the increase, and, with respect to an exchange or transfer of an interest in the
Unrestricted Book-Entry Note, information regarding the DTC Participant account
to be debited with the decrease), and (b) a certificate in the form of Exhibit
A-8, given by the Noteholder (and the proposed transferee, if applicable), the
Indenture Trustee and Note Registrar shall instruct DTC to reduce the
Unrestricted Book-Entry Note by the aggregate principal amount of the beneficial
interest in the Unrestricted Book-Entry Note to be exchanged or transferred, and
the Indenture Trustee shall instruct DTC, concurrently with the reduction, to
increase the principal amount of the 144A Book-Entry Note by the aggregate
principal amount of the beneficial interest in the Unrestricted Book-Entry Note
to be so exchanged or transferred, and to credit or cause to be credited to the
account of the Person specified in the instructions a beneficial interest in the
144A Book-Entry Note equal to the reduction in the principal amount of the
Unrestricted Book-Entry Note.
If a holder (other than an Initial Purchaser) of a beneficial interest in the
144A Book-Entry Note wishes at any time to exchange its interest in the 144A
Book-Entry Note for an interest in a Regulation S Book-Entry Note, or to
transfer its interest in the 144A Book-Entry Note to a Person who wishes to take
delivery thereof in the form of an interest in the Regulation S Book-Entry Note,
the holder may, subject to the rules and procedures of DTC, give directions for
the Indenture Trustee and Note Registrar to exchange or cause the exchange or
transfer or cause the transfer of the interest for an equivalent beneficial
interest in the Regulation S Book-Entry Note. Upon receipt by the Indenture
Trustee and Note Registrar of (a) instructions given in accordance with DTC's
procedures from a DTC Participant directing the Indenture Trustee and Note
Registrar to credit or cause to be credited a beneficial interest in the
Regulation S Book-Entry Note in an amount equal to the beneficial interest in
the 144A Book-Entry Note to be exchanged or transferred, (b) a written order
given in accordance with DTC's procedures containing information regarding the
account of the depositaries for Euroclear or Clearstream or another Clearing
Agency Participant, as the case may be, to be credited with the increase and the
name of the account and (c) certificates in the forms of Exhibits A-5 and A-7
hereto, respectively, given by the Noteholder and the proposed transferee of the
interest, the Indenture Trustee and Note Registrar shall instruct DTC to reduce
the 144A Book-Entry Note by the aggregate principal amount of the beneficial
interest in the 144A Book-Entry Note to be so exchanged or transferred and the




--------------------------------------------------------------------------------




Indenture Trustee and Note Registrar shall instruct DTC, concurrently with the
reduction, to increase the principal amount of the Regulation S Book-Entry Note
by the aggregate principal amount of the beneficial interest in the 144A
Book-Entry Note to be so exchanged or transferred, and to credit or cause to be
credited to the account of the Person specified in the instructions a beneficial
interest in the Regulation S Book-Entry Note equal to the reduction in the
principal amount of the 144A Book-Entry Note.
Notwithstanding anything to the contrary herein, an Initial Purchaser may
exchange beneficial interests in the Regulation S Temporary Book-Entry Note held
by it for interests in the 144A Book-Entry Note only after delivery by the
Initial Purchaser of instructions to DTC for the exchange, substantially in the
form of Exhibit A-6 hereto. Upon receipt of the instructions provided in the
preceding sentence, the Indenture Trustee and Note Registrar shall instruct DTC
to reduce the principal amount of the Regulation S Temporary Book-Entry Note to
be so transferred and shall instruct DTC to increase the principal amount of the
144A Book-Entry Note and credit or cause to be credited to the account of the
placement agent a beneficial interest in the 144A Book-Entry Note having a
principal amount equal to the amount by which the principal amount of the
Regulation S Temporary Book-Entry Note was reduced upon the transfer pursuant to
the instructions provided in the first sentence of this paragraph.
If a Book-Entry Note is exchanged for a Definitive Note, such Equipment Notes
may be exchanged or transferred for one another only in accordance with such
procedures as are substantially consistent with the provisions of the three
immediately preceding paragraphs (including the certification requirements
intended to ensure that the exchanges or transfers comply with Rule 144 or
Regulation S, as the case may be) and as may be from time to time adopted by the
Indenture Trustee.
Section 2.08    Mutilated, Destroyed, Lost or Stolen Equipment Notes. If any
Equipment Note shall become mutilated, destroyed, lost or stolen, the Issuer
shall issue, upon the written request of the Holder thereof and presentation of
the Equipment Note or satisfactory evidence of destruction, loss or theft
thereof to the Indenture Trustee or Note Registrar, and the Indenture Trustee
shall authenticate and the Indenture Trustee or Note Registrar shall deliver in
exchange therefor or in replacement thereof, a new Equipment Note of the same
Series and Class (if applicable), payable to such Holder in the same principal
amount, of the same maturity, with the same payment schedule, bearing the same
interest rate and dated the date of its authentication. If the Equipment Note
being replaced has become mutilated, such Equipment Note shall be surrendered to
the Indenture Trustee or a Note Registrar and forwarded to the Issuer by the
Indenture Trustee or such Note Registrar. If the Equipment Note being replaced
has been destroyed, lost or stolen, the Holder thereof shall furnish to the
Issuer, the Indenture Trustee or a Note Registrar (i) such security or indemnity
as may be required by them to save the Issuer, the Indenture Trustee and such
Note Registrar harmless and (ii) evidence satisfactory to the Issuer, the
Indenture Trustee and such Note Registrar of the destruction, loss or theft of
such Equipment Note and of the ownership thereof. The Noteholder will be
required to pay any tax or other governmental charge imposed in connection with
such exchange or replacement and any other expenses (including the fees and
expenses of the Indenture Trustee and any Note Registrar) connected therewith.
Section 2.09    Payments of Transfer Taxes. Upon the transfer of any Equipment
Note or Equipment Notes pursuant to Section 2.07 hereof, the Issuer or the
Indenture Trustee may require from the party requesting such new Equipment Note
or Equipment Notes payment of a sum to reimburse the Issuer or the Indenture
Trustee for, or to provide funds for the payment of, any transfer tax or similar
governmental charge payable in connection therewith.
Section 2.10    Book-Entry Registration.
(ai)Upon the issuance of any Book-Entry Notes, DTC or its custodian will credit,
on its book-entry registration and transfer system, the respective principal
amounts of the individual beneficial interests represented by such Book-Entry
Notes to the accounts of a Direct Participant. Ownership of beneficial interests
in a Book-Entry Note will be limited to DTC Participants or Persons who hold
interests through DTC Participants. Ownership of beneficial interests in the
Book-Entry Notes will be shown on, and the transfer of that ownership will be
effected only through, records maintained by DTC (with respect to interests of
DTC Participants) and the records of DTC Participants (with respect to interests
of Persons other than DTC Participants).
(aj)So long as DTC, or its nominee, is the registered owner or holder of a
Book-Entry Note, DTC or such nominee, as the case may be, will be considered the
sole owner or Noteholder represented by such Book-Entry Note for all purposes
under this Master Indenture, the Series Supplements and the Book-Entry Notes.
Unless (a) DTC notifies the Issuer that it is unwilling or unable to continue as
depository for a Book-Entry Note with respect to a Series, (b) the Issuer elects
to terminate the book-entry system for the Book-Entry Notes with respect to a
Series, or (c) an Event of Default has occurred and the Indenture Trustee acting
at the Direction of the Control Party for the applicable Series certifies that
continuation of a book-entry system through DTC (or a successor) for the
Equipment Notes of such Series is no longer in the best interests of the
Noteholders of such Series, owners of beneficial interests in a Book-Entry Note
of such Series will not be entitled to have any portion of such Book-Entry Note
registered in




--------------------------------------------------------------------------------




their names, will not receive or be entitled to receive physical delivery of
Equipment Notes in definitive form and will not be considered to be the owners
or Noteholders under this Master Indenture, the applicable Series Supplement or
the Book-Entry Notes. In addition, no beneficial owner of an interest in a
Book-Entry Note will be able to transfer that interest except in accordance with
DTC's applicable procedures (in addition to those under the related Series
Supplement, if applicable, and, if applicable, those of Clearstream and
Euroclear).
(ak)Investors may hold their interest in a Regulation S Book-Entry Note through
Clearstream or Euroclear, if they are participants in such systems, or
indirectly through organizations that are participants in such systems. After
the Exchange Date, investors also may hold such interests through organizations
other than Clearstream and Euroclear that are DTC Participants. Clearstream and
Euroclear will hold interests in a Regulation S Book-Entry Note on behalf of
their participants through customers' securities accounts in their respective
names on the books of their respective depositaries, which in turn will hold
such interests in a Regulation S Book-Entry Note in customers' accounts in the
depositaries' names on the books of DTC. Citibank, N.A. will initially act as
depositary for Clearstream and Morgan Guaranty Trust Company of New York,
Brussels Office, will initially act as depositary for Euroclear. Investors may
hold their interests in a 144A Book-Entry Note directly through DTC, if they are
DTC Participants, or indirectly through organizations that are DTC Participants.
(al)All payments of principal and interest will be made by the Paying Agent on
behalf of the Issuer in immediately available funds or the equivalent, so long
as DTC continues to make its Same-Day Funds Settlement System available to the
Issuer.
None of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be fully protected in relying on, such
registration instructions. Upon the issuance of Definitive Notes, the Indenture
Trustee shall recognize the Persons in whose name the Definitive Notes are
registered in the Register as Noteholders hereunder. Neither the Issuer nor the
Indenture Trustee shall be liable if the Indenture Trustee or the Issuer is
unable to locate a qualified successor Noteholder.
Definitive Notes of a Series will be transferable and exchangeable for
Definitive Notes of the same Series at the office of the Indenture Trustee or
the office of a Note Registrar upon compliance with the requirements set forth
herein. In the case of a transfer of only part of a holding of Definitive Notes,
a new Definitive Note shall be issued to the transferee in respect of the part
transferred and a new Definitive Note in respect of the balance of the holding
not transferred shall be issued to the transferor and may be obtained at the
office of the applicable Note Registrar.
(am)Any beneficial interest in one of the Book-Entry Notes of any Series that is
transferred to a Person who takes delivery in the form of an interest in another
Book-Entry Note of the same Series will, upon transfer, cease to be an interest
in such Book-Entry Note and become an interest in such other Book-Entry Note
and, accordingly, will thereafter be subject to all transfer restrictions, if
any, and other procedures applicable to beneficial interests in such other
Book-Entry Note for as long as it remains such an interest.
(an)Any Definitive Note delivered in exchange for an interest in a 144A
Book-Entry Note pursuant to Section 2.07 shall bear the Private Placement Legend
applicable to a 144A Book-Entry Note set forth in Section 2.02 hereof.
(ao)Any Definitive Note delivered in exchange for an interest in an Unrestricted
Book-Entry Note pursuant to Section 2.07 shall bear the Private Placement Legend
applicable to a Unrestricted Book-Entry Note set forth in Section 2.02 hereof.
Section 2.11    Special Transfer Provisions.
(ap)Transfers to Non-QIB Institutional Accredited Investors. The following
provisions shall apply with respect to the registration of any proposed transfer
of an Equipment Note (other than a Regulation S Temporary Book-Entry Note) or
any interest therein to any Institutional Accredited Investor which is not a QIB
(excluding Non-U.S. Persons):
(i)The Note Registrar shall register the transfer of any Equipment Note, whether
or not such Equipment Note bears the Private Placement Legend, if the proposed
transferee has delivered to the Note Registrar (A) a certificate substantially
in the form of Exhibit B hereto and (B) an Opinion of Counsel acceptable to the
Issuer that such transfer is in compliance with the Securities Act.
(ii)If the proposed transferor is a Direct Participant holding a beneficial
interest in the 144A Book-Entry Note, upon receipt by the Note Registrar of
(x) the documents, if any, required by paragraph (i) and (y) instructions given
in accordance with the DTC's and the Note Registrar's procedures, the Note
Registrar shall reflect on its books and records the date and a decrease in the
principal amount of the




--------------------------------------------------------------------------------




144A Book-Entry Note in an amount equal to the principal amount of the
beneficial interest in the 144A Book-Entry Note to be transferred, and the
Issuer shall execute, and the Indenture Trustee shall authenticate and deliver,
one or more Definitive Notes of like tenor and amount.
(aq)Transfers to QIBs. The following provisions shall apply with respect to the
registration of any proposed transfer of an interest in a 144A Book-Entry Note
or a Definitive Note issued in exchange for an interest in such 144A Book-Entry
Note in accordance with this Section 2.11(b) to a QIB (excluding Non-U.S.
Persons):
(i)If the Equipment Note to be transferred consists of (x) Definitive Notes, the
Note Registrar shall register the transfer if such transfer is being made by a
proposed transferor who delivers a certificate in the form of Exhibit A-8 hereto
to the Issuer and the Note Registrar, or has otherwise advised the Issuer and
the Note Registrar in writing, that the sale has been made in compliance with
the provisions of Rule 144A to a transferee who has advised the Issuer and the
Note Registrar in writing, that it is purchasing the Equipment Note for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account are QIBs within the meaning of Rule
144A, are aware that the sale to it is being made in reliance on Rule 144A and
acknowledge that they have received such information regarding the Issuer as
they have requested pursuant to Rule 144A or have determined not to request such
information and that they are aware that the transferor is relying upon their
foregoing representations in order to claim the exemption from registration
provided by Rule 144A or (y) an interest in a 144A Book-Entry Note, the transfer
of such interest may be effected only through the book-entry system maintained
by the DTC.
(ii)If the proposed transferee is a Direct Participant, and the Equipment Note
to be transferred is a Definitive Note, upon receipt by the Note Registrar of
the documents referred to in clause (i) and instructions given in accordance
with the DTC's and the Note Registrar's procedures, the Note Registrar shall
reflect on its books and records the date and an increase in the principal
amount at maturity of the 144A Book-Entry Note in an amount equal to the
principal amount at maturity of the Definitive Note to be transferred, and the
Indenture Trustee shall cancel the Definitive Note so transferred.
(ar)Transfers of Interests in a Regulation S Temporary Book-Entry Note. The
following provisions shall apply with respect to registration of any proposed
transfer of interests in a Regulation S Temporary Book-Entry Note:
(i)The Note Registrar shall register the transfer of any interest in a
Regulation S Temporary Book-Entry Note (x) if the proposed transferee is a
Non-U.S. Person and the proposed transferor has delivered to the Note Registrar
a certificate substantially in the form of Exhibit A-7 hereto or (y) if the
proposed transferee is a QIB and the proposed transferor has checked the box
provided for on the form of such Equipment Note stating, or has otherwise
advised the Issuer and the Note Registrar in writing, that the sale has been
made in compliance with the provisions of Rule 144A to a transferee who has
advised the Issuer and the Note Registrar in writing, that it is purchasing such
Equipment Note for its own account or an account with respect to which it
exercises sole investment discretion and that it and any such account are QIBs
within the meaning of Rule 144A, are aware that the sale to them is being made
in reliance on Rule 144A and acknowledge that they have received such
information regarding the Issuer as they have requested pursuant to Rule 144A or
have determined not to request such information and that they are aware that the
transferor is relying upon their foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
(ii)If the proposed transferee is a Direct Participant that provides the
documents referred to in clause (i)(y) above, upon receipt by the Note Registrar
of such documents and instructions given in accordance with DTC's and the Note
Registrar's procedures, the Note Registrar shall reflect on its books and
records the date and an increase in the principal amount of the 144A Book-Entry
Note of the relevant Series, in an amount equal to the principal amount of the
Regulation S Temporary Book-Entry Note of such Series to be transferred, and the
Indenture Trustee shall decrease the amount of the Regulation S Temporary
Book-Entry Note of such Series.
(as)Transfers of Interests in an Unrestricted Book-Entry Note. The Note
Registrar shall register any transfer of interests in an Unrestricted Book-Entry
Note, or a Definitive Note issued in exchange for an interest in a Regulation S
Temporary Book-Entry Note or Unrestricted Book-Entry Note in accordance with
Section 2.11(b) hereof, to U.S. Persons in accordance with Section 2.07, or to
Non-U.S. Persons in accordance with the applicable procedures of Euroclear or
Clearstream and their respective participants.
(at)Transfers to Non-U.S. Persons at any Time. With respect to any transfer of
an Equipment Note to a Non-U.S. Person prior to the applicable Exchange Date,
the Note Registrar shall register any proposed




--------------------------------------------------------------------------------




transfer of a Regulation S Temporary Book-Entry Note to a Non-U.S. Person upon
receipt of a certificate substantially in the form of Exhibit A-7 hereto from
the proposed transferor.
(au)ERISA Transfer Restrictions. Each purchaser and subsequent transferee of any
Equipment Note will be deemed to have represented and warranted either that
(i) it is not and is not using the assets of an employee benefit plan (as
defined in Section 3(3) of ERISA) that is subject to the provisions of Title I
of ERISA, a plan defined by and subject to Section 4975 of the Code, an entity
whose underlying assets include “plan assets” by reason of an employee benefit
plan's or other plan's investment in such entity, or a governmental plan,
non-U.S. plan or church plan subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or 4975 of the Code
(“Similar Law”), or (ii) the purchase and holding of the Equipment Note will not
result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of Similar Law.
(av)General. By its acceptance of any Equipment Note bearing the Private
Placement Legend, each Holder of such Equipment Note acknowledges the
restrictions on transfer of such Equipment Note set forth in this Master
Indenture and in the Private Placement Legend and agrees that it will transfer
such Equipment Note only as provided in this Master Indenture. The Note
Registrar shall not register a transfer of any Equipment Note unless such
transfer complies with the restrictions on transfer of such Equipment Note set
forth in this Master Indenture. In connection with any transfer of Equipment
Notes, each Holder agrees by its acceptance of its Equipment Notes to furnish
the Indenture Trustee the certifications and legal opinions described herein to
confirm that such transfer is being made pursuant to an exemption from, or a
transaction not subject to, the registration requirements of the Securities Act;
provided that the Indenture Trustee shall not be required to determine (but may
rely on a determination made by the Issuer with respect to) the sufficiency of
any such legal opinions.
Section 2.12    Temporary Definitive Notes. Pending the preparation of
Definitive Notes of a Series, the Issuer may execute and the Indenture Trustee
may authenticate and deliver temporary Definitive Notes of such Series which are
printed, lithographed, typewritten or otherwise produced, in any denomination,
containing substantially the same terms and provisions as are set forth in the
applicable exhibit to the related Series Supplement, except for such appropriate
insertions, omissions, substitutions and other variations relating to their
temporary nature as the Authorized Representative of the Issuer executing such
temporary Definitive Notes may determine, as evidenced by his execution of such
temporary Definitive Notes.
If temporary Definitive Notes of a Series are issued, the Issuer will cause
Definitive Notes of such Series to be prepared without unreasonable delay. After
the preparation of Definitive Notes of such Series, the temporary Definitive
Notes shall be exchangeable for Definitive Notes upon surrender of such
temporary Definitive Notes at the Corporate Trust Office of the Indenture
Trustee, without charge to the Holder thereof. Upon surrender for cancellation
of any one or more temporary Definitive Notes, the Issuer shall execute and the
Indenture Trustee shall authenticate and deliver in exchange therefor Definitive
Notes of the same Series, in authorized denominations and in the same aggregate
principal amounts. Until so exchanged, such temporary Definitive Notes shall in
all respects be entitled to the same benefits under this Master Indenture as
Definitive Notes.
Section 2.13    Statements to Noteholders.
(aw)With respect to each Collection Period, the Issuer shall, not later than the
last Business Day before the Payment Date immediately following the last day of
such Collection Period, cause the Administrator to deliver to the Indenture
Trustee, and the Indenture Trustee shall (or shall instruct any Paying Agent to)
promptly thereafter (but not later than such Payment Date) distribute to each
Rating Agency, each Hedge Provider and each Liquidity Facility Provider, and to
each Holder of record with respect to such Payment Date, a report, substantially
in the form attached as Exhibit C-1 hereto prepared by the Administrator or
Manager and setting forth the information described therein (each, a “Monthly
Report”). Beginning in 2013, the Issuer shall cause the Administrator or Manager
to deliver to the Indenture Trustee with the Monthly Report for each June, and
the Indenture Trustee shall (or shall instruct any Paying Agent to) distribute
with the Monthly Report for each June to the Persons described in the first
sentence in this Section 2.13(a), a report, substantially in the form attached
as Exhibit C-2 hereto prepared by the Administrator or Manager and setting forth
the information described therein (each, an “Annual Report”). The Indenture
Trustee shall deliver, promptly upon written request, a copy of each Monthly
Report and Annual Report to any Holder or other Secured Party and, at the
written request of any Holder, to any prospective purchaser of any Equipment
Notes from such Holder. If any Series of Equipment Notes is then listed on any
stock exchange, the Indenture Trustee also shall provide a copy of each Monthly
Report and each Annual Report to the applicable listing agent on behalf of such
stock exchange.
(ax)After the end of each calendar year but not later than the latest date
permitted by law, the Administrator or Manager shall deliver to the Indenture
Trustee, and the Indenture Trustee shall (or shall instruct any Paying Agent to)
furnish to each Person who at any time during such calendar year was a
Noteholder of record of any




--------------------------------------------------------------------------------




Equipment Notes, a statement (for example, a Form 1099 or any other means
required by law) prepared by the Administrator or Manager containing such
information as is required to be provided to such Person for U.S. federal income
tax purposes with respect to each Series of Equipment Notes for such calendar
year or, in the event such Person was a Noteholder of record of any Series
during only a portion of such calendar year, for the applicable portion of such
calendar year, and such other items as are readily available to the
Administrator or Manager and which a Noteholder shall reasonably request as
necessary for the purpose of such Noteholder's preparation of its U.S. federal
income or other tax returns. So long as any of the Equipment Notes are
registered in the name of DTC or its nominee, such report and such other items
will be prepared on the basis of such information supplied to the Administrator
by DTC and the Direct Participants, and will be delivered by the Indenture
Trustee, when received from the Administrator or Manager, to DTC for transfer to
the applicable beneficial owners in the manner described above. In the event
that any such information has been provided by any Paying Agent directly to such
Person through other tax-related reports or otherwise, the Indenture Trustee in
its capacity as Paying Agent shall not be obligated to comply with such request
for information.
(ay)At such time, if any, as the Equipment Notes of any Series are issued in the
form of Definitive Notes, the Indenture Trustee shall prepare and deliver the
information described in Section 2.13(b) to each Holder of record of a
Definitive Note of such Series for the period of its ownership of such
Definitive Note as the same appears on the records of the Indenture Trustee.
(az)Whenever a notice or other communication is required under this Master
Indenture to be given to Noteholders of a Series: (i) if any Equipment Notes of
such Series are registered with DTC, Euroclear and/or Clearstream, the Indenture
Trustee shall give all such notices and communications to DTC, Euroclear and/or
Clearstream, as the case may be; and (ii) if Definitive Notes of a Series have
been issued, then the Indenture Trustee shall give notices and communications to
the Noteholders of such Definitive Notes by U.S. mail to the addresses of such
Noteholders in the Register.
Section 2.14    CUSIP, CINS and ISIN Numbers. The Issuer in issuing the
Equipment Notes may use “CUSIP”, “CINS”, “ISIN” or other identification numbers
(if then generally in use), and if so, the Indenture Trustee shall use CUSIP
numbers, CINS numbers, ISIN numbers or other identification numbers, as the case
may be, in notices of redemption or exchange as a convenience to Holders;
provided that any such notice shall state that no representation is made as to
the correctness of such numbers either as printed on the Equipment Notes or as
contained in any notice of redemption or exchange and that reliance may be
placed only on the other identification numbers printed on the Equipment Notes;
provided further, that failure to use “CUSIP”, “CINS”, “ISIN” or other
identification numbers in any notice of redemption or exchange shall not affect
the validity or sufficiency of such notice.
Section 2.15    Debt Treatment of Equipment Notes. The parties hereto agree, and
the holders of the Equipment Notes and interests therein, by their purchase
thereof shall be deemed to have agreed, to treat the Equipment Notes as debt for
U.S. federal income tax purposes.
Section 2.16    Compliance with Withholding Requirements. Notwithstanding any
other provision of this Master Indenture, the Issuer and Indenture Trustee shall
comply with all United States federal income tax withholding requirements with
respect to payments to Noteholders of interest, original issue discount, or
other amounts that are required to be withheld under the Code, Treasury
regulations thereunder, published rulings and judicial decisions. The consent of
the Noteholders shall not be required for any such withholding.
Section 2.17    Limitation on Transfers. Notwithstanding any other provision of
this Master Indenture, any Equipment Note for which an Opinion of Counsel has
not been rendered to the Issuer to the effect that such Equipment Note
constitutes debt for United States federal income tax purposes (a “Subject
Note”) shall be subject to the limitations of this Section 2.17. No Subject
Notes may be transferred, and no transfer (or purported transfer) of all or any
part of a Subject Note (or any direct or indirect economic or beneficial
interest therein) (a “Transferred Note”) whether to another Noteholder or to a
Person that is not a Noteholder (a “Transferee”) shall be effective, and to the
greatest extent permitted under Applicable Law any such transfer (or purported
transfer) shall be void ab initio, and no Person shall otherwise become a Holder
of a Subject Note, unless: (i) the Transferee provides the Note Registrar with
its representations and warranties made for the benefit of the Issuer to the
effect that: (A) either (I) it is not and will not become for U.S. federal
income tax purposes a partnership, Subchapter S corporation or grantor trust
(each such entity, a “flow-through entity”) or (II) if it is or becomes a flow
through entity, then (x) none of the direct or indirect beneficial owners of any
of the interests in the Transferee have or ever will have all or substantially
all the value of its interest in the Transferee attributable to the interest of
the Transferee in any Transferred Note, any other Equipment Notes, other
interest (direct or indirect) in the Issuer, or any interest created under this
Master Indenture and (y) it is not and will not be a principal purpose of the
arrangement involving the investment of the Transferee in any Transferred Note
to permit any partnership to satisfy the one hundred (100) partner limitation of
Section 1.7704-1(h)(1)(ii) of the U.S. Treasury regulations under the Code
necessary for such partnership not to be classified as a publicly




--------------------------------------------------------------------------------




traded partnership under the Code, (B) the Transferee will not sell, assign,
transfer or otherwise convey any participating interest in any Equipment Note or
any financial instrument or contract the value of which is determined by
reference in whole or in part to any Equipment Note, (C) it is not acquiring and
will not sell, transfer, assign, participate, pledge or otherwise dispose of any
Transferred Note(s) (or interest therein) or cause any Transferred Note(s) (or
interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b) of the Code, including, without
limitation, an interdealer quotation system that regularly disseminates firm buy
or sell quotations, and (D) in the case of Subject Notes other than the Series
2012-1 Notes that it is a “U.S. Person” within the meaning of Section
7701(a)(30) of the Code, and (ii) after such transfer there would be no more
than ninety (90) members of the limited liability company that is the Issuer
(including as members, solely for purposes of this Section 2.17, Holders of any
Subject Notes and any other instruments subject to the transfer restrictions of
this Section 2.17). The Issuer shall not recognize any prohibited transfer
described in this Section 2.17 either (i) by redeeming the transferor's
interest, or (ii) by admitting the Transferee as such a member or otherwise
recognizing any right of the Transferee (including, without limitation, any
right of the Transferee to receive payments or other distributions from the
Issuer, directly or indirectly).
ARTICLE III
INDENTURE ACCOUNTS; PRIORITY OF PAYMENTS
Section 3.01    Establishment of Indenture Accounts; Investments.
(ba)Indenture Accounts. The Administrator, on behalf and at the direction of the
Issuer, will establish with the Indenture Trustee on or before the Initial
Closing Date and maintain all of the following accounts: (i) a collections
account (the “Collections Account”), (ii) a railcar replacement account (the
“Mandatory Replacement Account”), (iii) an optional reinvestment account (the
“Optional Reinvestment Account”), (iv) an expense account (the “Expense
Account”), and (v) a liquidity reserve account (the “Liquidity Reserve
Account”). From time to time thereafter, the Administrator, on behalf and at the
direction of the Issuer, will establish with the Indenture Trustee such other
Indenture Accounts as may be authorized or required by this Master Indenture and
the other Operative Agreements. The Administrator, on behalf of and at the
direction of the Issuer, will establish with the Indenture Trustee, on or before
the Closing Date for each Series, and maintain, an account for such Series
(each, a “Series Account”) and may so establish and maintain one or more
sub-accounts of such Series Account for each Class of such Series (each, a
“Class Account”). The Series Account and any Class Account for a Series will be
identified in the Series Supplement for such Account.
(bb)The Collections Account, the Mandatory Replacement Account, the Optional
Reinvestment Account, the Expense Account, and the Liquidity Reserve Account
shall bear the account numbers set forth on Schedule 1 hereto. All amounts from
time to time held in each Indenture Account (other than a Series Account) shall
be held (a) in the name of the Indenture Trustee, for the benefit of the Secured
Parties, and (b) in the custody and under the “Control” (as such term is defined
in the UCC) of the Indenture Trustee, for the purposes and on the terms set
forth in this Master Indenture, and all such amounts shall constitute a part of
the Collateral and shall not constitute payment of any Secured Obligation or any
other obligation of the Issuer until applied as hereinafter provided. All
amounts from time to time held in each Series Account shall be held (a) in the
name of the Indenture Trustee, for the benefit of the Noteholders of the related
Series, and (b) in the custody and under the “Control” (as such term is defined
in the UCC) of the Indenture Trustee, for the purposes and on the terms set
forth in this Master Indenture and the related Series Supplement, and all such
amounts shall be collateral only for such Series and shall not constitute
payment of such Series or any other obligation of the Issuer until applied as
provided in this Master Indenture and the related Series Supplement.
(bc)Withdrawals and Transfers. The Indenture Trustee shall have sole dominion
and control over the Indenture Accounts (including, inter alia, the sole power
to direct withdrawals from or transfers among the Indenture Accounts), and the
Issuer shall have no right to withdraw, or to cause the withdrawal of funds or
other investments held in the Indenture Accounts or to direct the investment of
such funds or the liquidation of any Permitted Investments, in each case other
than as expressly provided herein or, with respect to a Series Account, in a
Series Supplement.
(bd)Investments. For so long as any Equipment Notes remain Outstanding, the
Indenture Trustee, at the written direction of the Administrator, shall invest
and reinvest the funds on deposit in the Indenture Accounts (other than the
Series Accounts, which shall not be invested) in Permitted Investments;
provided, however, that if an Event of Default has occurred and is continuing,
the Administrator shall have no right to direct such reinvestment and the
Indenture Trustee shall invest such amount in Indenture Investments from the
time of receipt thereof until such time as such amounts are required to be
distributed pursuant to the terms of this Master Indenture. In the absence of
written direction delivered to the Indenture Trustee from the Administrator, the
Indenture Trustee




--------------------------------------------------------------------------------




shall invest any funds in Permitted Investments described in clause (f) of the
definition thereof. The Indenture Trustee shall make such investments and
reinvestments in accordance with the terms of the following provisions:
(i)the Permitted Investments shall have maturities and other terms such that
sufficient funds shall be available to make required payments pursuant to this
Master Indenture on the Business Day immediately preceding the first Payment
Date after which such investment is made; and
(ii)if any funds to be invested are not received in the Indenture Accounts by
noon, New York City time, on any Business Day, such funds shall, if possible, be
invested in overnight Permitted Investments.
(be)Earnings. Earnings on investments of funds in the Indenture Accounts shall
be deposited in the Collections Account when received and credited as
Collections for the Collection Period when so received, it being understood that
funds in the Series Accounts shall not be invested.
(bf)WTC as Securities Intermediary; Control.
(i)WTC shall act as the “securities intermediary” (within the meaning of the
UCC) in respect of all securities and other property credited to the Indenture
Accounts.
(ii)WTC as securities intermediary agrees with the parties hereto that each
Indenture Account shall be an account to which financial assets (within the
meaning of the UCC) may be credited and undertakes to treat the Indenture
Trustee as entitled to exercise rights that comprise such financial assets. WTC
as securities intermediary agrees with the parties hereto that each item of
property credited to each Indenture Account shall be treated as such a financial
asset. WTC as securities intermediary acknowledges that the “securities
intermediary's jurisdiction” as defined in the UCC with respect to the
Collateral, shall be the State of New York. WTC as securities intermediary
represents and covenants that it is not and will not be (as long as it is acting
as securities intermediary hereunder) a party to any agreement in respect of the
Collateral that is inconsistent with the provisions of this Master Indenture.
WTC as securities intermediary agrees that any item of property credited to any
Indenture Account shall not be subject to any security interest, lien, or right
of setoff in favor of the securities intermediary or anyone claiming through the
securities intermediary (other than the Indenture Trustee).
(iii)It is the intent of the Indenture Trustee and the Issuer that each
Indenture Account shall be a securities account of the Indenture Trustee and not
an account of the Issuer. Nonetheless, WTC as securities intermediary agrees
that it will comply with entitlement orders originated by the Indenture Trustee
without further consent by the Issuer. WTC as securities intermediary hereby
further covenants that it will not agree with any person or entity (other than
the Indenture Trustee) that it will comply with entitlement orders originated by
such person or entity.
(iv)Nothing herein shall imply or impose upon WTC as securities intermediary any
duty or obligations other than those expressly set forth herein and those
applicable to a securities intermediary under the UCC (and WTC as securities
intermediary hereunder shall be entitled to all of the protections available to
a securities intermediary under the UCC). Without limiting the foregoing,
nothing herein shall imply or impose upon WTC as securities intermediary any
duties of a fiduciary nature (but not in limitation of any such duties of the
Indenture Trustee hereunder).
(v)WTC as securities intermediary hereby represents and warrants and agrees with
the Issuer and for the benefit of the Indenture Trustee as follows:
(A)With respect to Permitted Investments and Indenture Investments that are book
entry securities, such Permitted Investments and Indenture Investments have been
credited to the Indenture Trustee's securities account by accurate book entry.
(B)The securities intermediary shall not accept entitlement orders from any
other person except as authorized by the Indenture Trustee.
(C)To the extent determined by the actions of WTC as securities intermediary,
the Indenture Trustee shall at all times have “control” (as defined in
Section 8-106 of the UCC) over the securities account and the Permitted
Investments and Indenture Investments that are book entry securities.
(D)WTC as securities intermediary has received no notice of, and has no
knowledge of any “adverse claim” (as such term is defined in the UCC) as to the
Collateral.




--------------------------------------------------------------------------------




(E)WTC as securities intermediary waives any lien, claim or encumbrance in favor
of the securities intermediary in the Collateral.
(F)WTC as securities intermediary is a “securities intermediary” as such term is
defined in Section 8-102(a)(14) of the UCC and in the ordinary course of its
business maintains “securities accounts” for others, as such terms are used in
Section 8-501 of the UCC and as securities intermediary will be acting in such
capacity hereunder.
(G)WTC as securities intermediary is not a “clearing corporation,” as such term
is defined in Section 8-102(a)(5) of the UCC.
(vi)Each of the Issuer and the Indenture Trustee hereby agrees and acknowledges
that WTC as securities intermediary, for the benefit of the Indenture Trustee
and the Secured Parties, shall have “control” over each Indenture Account under
and for purposes of Section 9-104(a)(1) of the UCC.
(bg)Investment Disclosure. The Issuer and the Noteholders, by their acceptance
of the Equipment Notes or their interests therein, acknowledge that shares or
investments in Permitted Investments or Indenture Investments are not
obligations of Wilmington Trust Company, or any parent or affiliate of
Wilmington Trust Company, are not deposits and are not insured by the FDIC. The
Indenture Trustee or its affiliate may be compensated by mutual funds or other
investments comprising Permitted Investments or Indenture Investments for
services rendered in its capacity as investment advisor, or other service
provider, and such compensation is both described in detail in the prospectuses
for such funds or investments, and is in addition to the compensation, if any,
paid to Wilmington Trust Company in its capacity as Indenture Trustee hereunder.
The Issuer and Noteholders agree that the Indenture Trustee shall not be
responsible for any losses or diminution in the value of the Indenture Accounts
occurring as a result of the investment of funds in the Indenture Accounts in
accordance with the terms hereof.
Section 3.02    Collections Account.
(bh)Pursuant to and in accordance with the terms of the Account Administration
Agreement, the Account Collateral Agent is to, upon receipt thereof, deposit in
the Customer Payment Account the Collections received by it. Pursuant to and
subject to the terms of the Account Administration Agreement, on each Business
Day all amounts constituting Collections on deposit in the Customer Payment
Account are to be transferred by the Account Collateral Agent to the Collections
Account.
(bi)The Indenture Trustee shall, upon receipt thereof, deposit in the
Collections Account all Collections and all other payments received by it in
connection with the Portfolio.
(bj)Additional funds may be deposited into the Collections Account from the
Liquidity Reserve Account in accordance with Section 3.04, the Optional
Reinvestment Account in accordance with Section 3.05 and the Mandatory
Replacement Account in accordance with Section 3.09.
(bk)All or any portion of any Net Disposition Proceeds from an Involuntary
Railcar Disposition received in the Collections Account may be transferred to
the Optional Reinvestment Account, to the extent that the Issuer elects to
reinvest all or a portion of such Net Disposition Proceeds in a Replacement
Exchange in accordance with Section 3.09 hereof. All of the transfers of funds
described in this Section 3.02 will be made prior to the distribution of the
Available Collections Amount pursuant to Section 3.11.
(bl)On each Closing Date, at the direction of the Issuer, a portion of cash
proceeds from the issuance of the Equipment Notes of the applicable Series,
together with the amount of any necessary capital contribution made by the
Member to the Issuer, will be deposited in the Collections Account in order to
assure sufficient funds are available for payments on the first Payment Date for
such Series pursuant to Section 3.11(a).
Section 3.03    Withdrawal upon an Event of Default. After the occurrence of and
during the continuance of an Event of Default, at the Direction of the Requisite
Majority, the Indenture Trustee shall withdraw any or all funds then on deposit
in any of the Indenture Accounts (other than the Series Accounts) and transfer
such funds to the Collections Account for application on the next upcoming
Payment Date in accordance with the Flow of Funds.
Section 3.04    Liquidity Reserve Account; Liquidity Facilities.
(bm)On the Initial Closing Date, the Issuer shall deposit (or cause to be
deposited) in the Liquidity Reserve Account, cash in an amount equal to the
Liquidity Reserve Target Amount as of the Initial Closing Date out of the Net
Proceeds of the issuance of the Series 2012‑1 Notes received on the Initial
Closing Date and/or from funds contributed by the Member to the Issuer as equity
on or prior to such date. On each Series Issuance Date occurring after the
Initial Closing Date, the Issuer shall either: (i) deliver to the Indenture
Trustee one or more Liquidity Facilities issued in accordance with Section 3.15
in an amount up to the Liquidity Reserve Target Amount;




--------------------------------------------------------------------------------




or (ii) if the Issuer does not deliver a Liquidity Facility, or delivers a
Liquidity Facility or Liquidity Facilities in an amount that is less than the
Liquidity Reserve Target Amount, deposit (or cause to be deposited) in the
Liquidity Reserve Account, cash in an amount necessary to cause the amount on
deposit in the Liquidity Reserve Account (plus the amount of the Liquidity
Facilities) to equal the Liquidity Reserve Target Amount as of such Series
Issuance Date, out of the Net Proceeds of such Series and/or from funds
contributed by the Member to the Issuer as equity on or prior to such date.
(bn)On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, if (i) the sum of (A) the Liquidity
Facility Available Amounts for all Liquidity Facilities plus (B) the Balance in
the Liquidity Reserve Account is less than (ii) the Liquidity Reserve Target
Amount as of such Payment Date, the Indenture Trustee shall, in accordance with
the Payment Date Schedule delivered pursuant to Section 3.10(e) hereof, deposit
funds into the Liquidity Reserve Account in order to restore the Balance therein
to the Liquidity Reserve Target Amount as of such Payment Date, to the extent of
the Available Collections Amount as provided in the Flow of Funds.
(bo)If the Available Collections Amount on any Payment Date is insufficient to
pay (A) the interest then due on the Outstanding Notes (excluding Additional
Interest), (B) the net payments owed by the Issuer under any Hedge Agreements
(other than for the payment of any Hedge Termination Value or Hedge Partial
Termination Value) and (C) all amounts senior to interest in the Flow of Funds,
the Indenture Trustee shall, in accordance with the Payment Date Schedule
delivered pursuant to Section 3.10(e) hereof, effect a draw on the Liquidity
Reserve Account and, if necessary, a draw on one or more Liquidity Facilities,
and make a deposit in the Collections Account for allocation as part of
Available Collections on the related Payment Date, in an amount equal to the
lesser of (i) the aggregate amount of the shortfalls in clauses (A), (B) and (C)
and (ii) the Balance in the Liquidity Reserve Account and/or the Liquidity
Facility Available Amounts for the Liquidity Facilities, as applicable, as of
the related Determination Date as set forth in such Payment Date Schedule. If
the Balance in the Liquidity Reserve Account and/or the Liquidity Facility
Available Amounts for the Liquidity Facilities, as applicable, as of such
Determination Date is less than the aggregate amount of such shortfalls for the
related Payment Date, then any such balance remaining (after transfer to the
Collections Account and allocation and application to amounts senior to interest
on the Equipment Notes in the Flow of Funds) will be allocated on such Payment
Date pro rata (x) to pay interest then due on the Outstanding Equipment Notes
(other than Additional Interest) and (y) to pay such net payments owed by the
Issuer under any Hedge Agreements (other than for the payment of any Hedge
Termination Value or Hedge Partial Termination Value). After giving effect to
such allocation and payment with respect to the interest then due on the
Outstanding Equipment Notes (excluding Additional Interest), (a) any shortfall
in the amount available to pay such interest on such Payment Date shall be
allocated pro rata among the Outstanding Series, (b) the amount of such
shortfall allocated to each Series shall be the “Net Stated Interest Shortfall”
for such Series, and (c) the Net Stated Interest Shortfall for each Series shall
be added to the Stated Interest Amount of such Series for the next succeeding
Payment Date.
(bp)On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, before making any distributions
pursuant thereto, the Indenture Trustee, in accordance with the Payment Date
Schedule delivered pursuant to Section 3.10(e) hereof, shall withdraw from the
Liquidity Reserve Account and deposit in the Collections Account the excess, if
any, of (A) the sum of the Liquidity Facility Available Amounts for all
Liquidity Facilities plus the Balance in the Liquidity Reserve Account (after
giving effect to any withdrawals therefrom to be made on such Payment Date
pursuant to Section 3.04(c)) over (B) the Liquidity Reserve Target Amount
(determined after giving effect to any payments of principal on Equipment Notes
to be made on such Payment Date).
(bq)Upon repayment in full of all Outstanding Equipment Notes, the Balance in
the Liquidity Reserve Account (after giving effect to any withdrawals therefrom
on such date pursuant to Section 3.04(c)), shall be deposited into the
Collections Account for allocation pursuant to the Flow of Funds.
(br)The Issuer may attempt to procure a reduction in the amount of the Liquidity
Reserve Target Amount from time to time, subject to obtaining a Rating Agency
Confirmation and receiving the prior written consent of the Indenture Trustee
(to be given only at the Direction of the Requisite Majority), following which
the Liquidity Reserve Target Amount shall be the amount as so reduced.
Section 3.05    Optional Reinvestment Account.
(bs)The Issuer may elect, by notice to the Indenture Trustee in writing, not
later than the last Business Day preceding the later of the date of any
Involuntary Railcar Disposition or Purchase Option Disposition and the date on
which the Net Disposition Proceeds therefrom are received, to deposit all or a
portion of the Net Disposition Proceeds realized from such Involuntary Railcar
Disposition or Purchase Option Disposition, whether or




--------------------------------------------------------------------------------




not initially deposited in the Collections Account, into the Optional
Reinvestment Account. The Indenture Trustee shall deposit in the Collections
Account all or any portion of the Net Disposition Proceeds realized from any
Involuntary Railcar Disposition or Purchase Option Disposition as to which the
direction described in the preceding sentence is not received by the end of the
last Business Day preceding the later of the date of any such Involuntary
Railcar Disposition or Purchase Option Disposition and the date on which such
Net Disposition Proceeds are received.
(bt)The Issuer may elect to apply the Net Disposition Proceeds from an
Involuntary Railcar Disposition or Purchase Option Disposition deposited in the
Optional Reinvestment Account pursuant to Section 3.05(a) in a Permitted Railcar
Acquisition any time during the related Replacement Period. On each Delivery
Date during the Replacement Period on which the Issuer acquires an Additional
Railcar from a Seller in a Permitted Railcar Acquisition, the Indenture Trustee,
at the written direction of the Manager accompanied by a written statement of
the Manager that all of the conditions for payment of the Purchase Price for
such Additional Railcar specified in the applicable Asset Transfer Agreement
have been satisfied, and that the requirements of Section 5.03(b) or 5.03(c), as
applicable, have been satisfied, will transfer funds in an amount equal to the
Purchase Price for such Additional Railcar from the Optional Reinvestment
Account to the applicable Seller.
(bu)At any time in its discretion within one hundred eighty (180) days of
deposit, the Issuer may elect to transfer amounts in the Optional Reinvestment
Account not otherwise reinvested to the Collections Account for redemption of
Equipment Notes and payment of any applicable Hedge Partial Termination Value in
accordance with Section 3.14. The Indenture Trustee, without further direction
from the Manager or the Administrator, shall transfer any amounts in the
Optional Reinvestment Account at the end of the Replacement Period applicable to
the Involuntary Railcar Disposition or Purchase Option Disposition to the
Collections Account on the next Business Day after the end of such Replacement
Period (or, if notified by the Manager in writing prior to such date that the
Issuer no longer intends to effect a related Permitted Railcar Acquisition with
such funds or only intends to apply a portion of such funds for such purpose,
then the Indenture Trustee shall, as directed in such written notice, transfer
the amount of such funds not intended to be so used to the Collections Account
as promptly as practicable following receipt of such written notice). All
amounts so transferred to the Collections Account may not be withdrawn therefrom
except for distribution in accordance with Section 3.14.
Section 3.06    Expense Account.
(bv)On each Closing Date, the Administrator shall direct the Indenture Trustee
in writing to (i) pay to such Persons as shall be specified by the Administrator
such Issuance Expenses as shall be due and payable in connection with the
issuance and sale of the Equipment Notes on such Closing Date, and (ii) transfer
to the Expense Account the Required Expense Deposit, in each case out of the Net
Proceeds of the Equipment Notes issued on such Closing Date or the proceeds of a
capital contribution by the Member to the Issuer or from any combination
thereof.
(bw)On each Payment Date, the Administrator will, in accordance with the
priority of payments set forth in the Flow of Funds, direct the Indenture
Trustee, in writing, to pay or reimburse any Operating Expenses that have been
actually incurred or that are due and payable on such Payment Date and to
transfer to the Expense Account funds in an amount equal to the Required Expense
Deposit.
(bx)On any Business Day between Payment Dates, the Administrator may direct the
Indenture Trustee, in writing, to withdraw funds from the Expense Account in
order to pay or reimburse any Operating Expenses that the Administrator
certifies in such writing are Operating Expenses that have been actually
incurred or that are then due and payable.
(by)On the last Final Maturity Date for all Series of Equipment Notes, after
payment of all Operating Expenses due on such Final Maturity Date, the Indenture
Trustee shall transfer the Balance in the Expense Account to the Collections
Account for distribution in accordance with the Flow of Funds.
Section 3.07    Series Accounts.
(bz)Upon the issuance of a Series of Equipment Notes, the Administrator shall
cause to be established and maintained a Series Account for such Series of
Equipment Notes.
(ca)On each Payment Date, amounts will be deposited into each applicable Series
Account in accordance with Section 3.08 and Section 3.11 hereof.
(cb)All amounts transferred to a Series Account for any Series of Equipment
Notes in accordance with Section 3.08 and Section 3.11 hereof shall be used by
the Indenture Trustee for the payment of such Series of Equipment Notes (or
Class thereof) in accordance with the terms of this Master Indenture and the
related Series Supplement.




--------------------------------------------------------------------------------




Section 3.08    Redemption/Defeasance Account.
(cc)Upon the sending of a Redemption Notice in respect of any Series of the
Equipment Notes or any Class thereof, or an election by the Issuer to effect a
legal defeasance or covenant defeasance of any Series of the Equipment Notes or
any Class thereof pursuant to Article XII hereof, the Indenture Trustee will
establish a Redemption/Defeasance Account to retain the proceeds to be used in
order to redeem or defease such Series or Class.
(cd)Amounts shall be deposited into any Redemption/Defeasance Account in
accordance with Section 3.13 hereof.
(ce)On each Redemption Date, the Administrator, on behalf of the Indenture
Trustee, shall transfer a portion of the proceeds of any Optional Redemption
equal to the Redemption Price of such Series of Equipment Notes from the
Redemption/Defeasance Account, established in respect of such Optional
Redemption in accordance with Section 3.13 hereof, to the Series Account for
such Series (except that an amount equal to the Hedge Termination Value that is
owed by the Issuer, if any, included in the Redemption Price concurrently will
be withdrawn from the Redemption/Defeasance Account and paid to the applicable
Hedge Provider).
(cf)On each Payment Date, in respect of any Series of Equipment Notes that is
the subject of a legal defeasance or covenant defeasance, the Administrator, on
behalf of the Indenture Trustee, shall transfer from the Redemption/Defeasance
Account to the Series Account for such Series, and from such Series Account to
the Holders of such Equipment Notes the payments of principal and interest due
on such Equipment Notes.
Section 3.09    Mandatory Replacement Account.
(cg)The Issuer will direct the Manager or Administrator to cause the deposit of
all Net Disposition Proceeds realized from a Permitted Discretionary Sale into
the Mandatory Replacement Account.
(ch)The Issuer shall use all commercially reasonable efforts to use the funds
deposited in the Mandatory Replacement Account to purchase Additional Railcars
in Permitted Railcar Acquisitions during the applicable Replacement Periods with
respect to the Net Disposition Proceeds constituting such funds. The Indenture
Trustee, at the written direction of the Manager or Administrator accompanied by
a written statement of the Manager or Administrator on behalf of the Issuer that
the applicable requirements of Section 5.03 have been satisfied, will transfer
funds in an amount equal to the Purchase Price for such Additional Railcar to
the applicable Seller.
(ci)The Indenture Trustee, without further direction from the Manager or the
Administrator, shall transfer any amounts in the Mandatory Replacement Account
at the end of the Replacement Period applicable to the Permitted Discretionary
Sale to the Collections Account on the next Business Day after the end of such
Replacement Period. All amounts so transferred to the Collections Account may
not be withdrawn therefrom except for distribution as contemplated by Section
3.14.
Section 3.10    Calculations.
(cj)As soon as reasonably practicable after each Determination Date, but in no
event later than 12:00 noon (New York City time) on the third Business Day prior
to the immediately succeeding Payment Date, the Issuer shall cause the
Administrator, based on information known to it or Relevant Information provided
to it, to determine the amount of Collections received during the Collection
Period ending immediately prior to such Determination Date (including the amount
of any investment earnings on the Balances in the Collections Account, if any,
as of such Determination Date) and shall calculate the following amounts:
(i)(A) the Balances in each of the Indenture Accounts on such Determination
Date, and (B) the amount of investment earnings (net of losses and investment
expenses), if any, on investments of funds on deposit therein during such
Collection Period;
(ii)(A) the Required Expense Amount for such Payment Date and (B) the excess, if
any, of the Required Expense Reserve for such Payment Date over the Balance in
the Expense Account after payment of all Operating Expenses on such Payment Date
(the “Required Expense Deposit”);
(iii)the Available Collections Amount for such Payment Date, net of the amounts
described in Section 4.02(c)(i) if an Event of Default has occurred and is
continuing on such Payment Date;
(iv)the Stated Interest Shortfall, if any, for each Series, the amounts, if any,
required to be transferred from the Liquidity Reserve Account to the Collections
Account in respect thereof pursuant to Section 3.04, and the Net Stated Interest
Shortfall, if any, for each Series;
(v)all other amounts required to be reported in the Monthly Report and not
included on the Payment Date Schedule to be provided pursuant to
Section 3.10(e); and




--------------------------------------------------------------------------------




(vi)any other information, determinations and calculations reasonably required
in order to give effect to the terms of this Master Indenture and the Operative
Agreements, including the preparation of the Monthly Report and Annual Report;
provided that, if the Administrator has not received all of the Relevant
Information for such Payment Date, the Administrator shall make reasonable
assumptions for purposes of the calculations contemplated by this Section 3.10.
(ck)Calculation of Interest Amounts, etc. Not later than 12:00 noon (New York
City time) on the third Business Day prior to each Payment Date, the Issuer
shall cause the Administrator or the Manager to make the following calculations
or determinations with respect to interest amounts due for each Series or Class
on such Payment Date:
(i)the Stated Interest Amount for the Equipment Notes, separated by Series and
Class; and
(ii)the Additional Interest Amount, if any, separated by Series and Class.
(cl)Calculation of Principal Payments and Distributions to the Issuer. Not later
than 12:00 noon (New York City time) on the third Business Day prior to each
Payment Date, the Issuer shall cause the Administrator or the Manager to
calculate or determine the following with respect to principal payments on the
Equipment Notes due on such Payment Date and the amounts distributable to the
Issuer on such Payment Date:
(i)the Outstanding Principal Balance of each Series of Equipment Notes (and
Classes within such Series) on such Payment Date immediately prior to any
principal payment on such date;
(ii)the amounts of the principal payments, if any, to be made in respect of each
Series of Equipment Notes on such Payment Date, including the Scheduled
Principal Payment Amounts for each Series and any unpaid Scheduled Principal
Payment Amounts for each Series for prior Payment Dates; and
(iii)the amounts, if any, distributable to the Issuer on such Payment Date.
(cm)Calculation of Payment Date Shortfalls. Not later than 12:00 noon (New York
City time) on the third Business Day prior to each Payment Date, the Issuer
shall cause the Administrator or the Manager to perform the calculations
necessary to determine the following:
(i)the amount, if any, by which the Stated Interest Amounts due in respect of
all Series on such Payment Date exceed the Available Collections Amount for such
Payment Date remaining after payment in full of all amounts senior thereto in
the Flow of Funds, but prior to giving effect to any transfer of funds to the
Collection Account from the Liquidity Reserve Account or from the Liquidity
Facilities pursuant to Section 3.04 (the “Stated Interest Shortfall”);
(ii)the Net Stated Interest Shortfall in respect of each Series;
(iii)the amount, if any, of payments to the Liquidity Facility Providers and the
Hedge Providers that are contemplated to be paid pursuant to the Flow of Funds
but will not be paid on such Payment Date out of the Available Collections
Amount for such Payment Date;
(iv)the amount, if any, of the Scheduled Principal Payment Amount payable on
each Series that will not be paid on such Payment Date out of the Available
Collections Amount for such Payment Date; and
(v)if such Payment Date is the Final Maturity Date for any Series of Equipment
Notes or Class thereof, the amount, if any, by which the Outstanding Principal
Balance of such Series of Equipment Notes or Class thereof exceeds the Available
Collections Amount after payment in full of amounts senior thereto or pari passu
therewith in the Flow of Funds (such remainder, a “Final Principal Payment
Shortfall”).
(cn)Application of the Available Collections Amount. Not later than 1:00 p.m.,
New York City time, three Business Days prior to each Payment Date, the Issuer
will cause the Administrator (after consultation with the Manager), to prepare
and deliver to the Indenture Trustee the Payment Date Schedule setting forth the
payments, transfers, deposits and distributions to be made in respect of the
Liquidity Reserve Account pursuant to Section 3.04, and in respect of the
Available Collections Amount (after giving effect to such payments, transfers,
deposits and distributions, if any) pursuant to the Flow of Funds, and setting
forth separately, in the case of payments in respect of each Series of Equipment
Notes, the amount to be applied on such Payment Date to pay all interest,
principal and premium, if any, on such Series of Equipment Notes (and each Class
thereof), all in accordance with Section 3.11. On each Payment Date, the
Indenture Trustee, based on the Payment Date Schedule provided by the
Administrator for




--------------------------------------------------------------------------------




such Payment Date, will make payments, transfers, deposits and distributions in
an aggregate amount equal to the Available Collections Amount in accordance with
the order of priority set forth in the Flow of Funds. If the Indenture Trustee
shall not have received such Payment Date Schedule by the last Business Day
preceding any Payment Date, such Payment Date shall be deferred until the next
Business Day after such Payment Date Schedule is received by the Indenture
Trustee.
(co)Relevant Information. The Issuer shall cause each Service Provider having
Relevant Information in its possession to make such Relevant Information
available to the Administrator and the Manager not later than 1:00 p.m., New
York City time, at least five Business Days prior to each Payment Date.
Section 3.11    Payment Date Distributions from the Collections Account.
(cp)Regular Distributions. On each Payment Date, so long as no Event of Default
has occurred and is continuing, after the withdrawals and transfers provided for
in Section 3.02 have been made, the Available Collections Amount will be applied
in the following order of priority:
(1)to the payment or reimbursement of the portion of the Required Expense Amount
described in clause (i) of the definition thereof to the applicable payees, and
to the Expense Account in an amount equal to the Required Expense Deposit;
(2)to the payment to the Service Providers of the Service Provider Fees, pro
rata based on the amount due;
(3)to the repayment of any outstanding Manager Advances (together with interest
thereon as provided in the Management Agreement);
(4)pro rata, based on the amount due, (i) to the Series Accounts, all current
and past due interest on the Outstanding Notes of each Series, other than
current or past due Additional Interest, (ii) to the Liquidity Facility
Providers, all interest owed to the Liquidity Facility Providers in connection
with draws under the related Liquidity Facilities for such Liquidity Providers,
(iii) to each Hedge Provider, all Senior Hedge Payments, and (iv) to the
Liquidity Facility Providers, all indemnification obligations payable to the
Liquidity Facility Providers in connection with the related Liquidity
Facilities; provided that any amounts drawn from the Liquidity Reserve Account
or any Liquidity Facility will be applied only to the items described in clauses
(i) and (iii) hereof (other than payments of any Hedge Termination Value or
Hedge Partial Termination Value);
(5)to first, reimburse or repay pro rata each related Liquidity Facility
Provider the principal amounts drawn under any Liquidity Facility and not
previously reimbursed, and second, deposit in the Liquidity Reserve Account an
amount equal to the positive difference (if any) between (x) the Liquidity
Reserve Target Amount (after giving effect to the payments in clause first) and
(y) the balance in the Liquidity Reserve Account;
(6)to the Series Accounts, the Scheduled Principal Payment Amounts on all Series
of Outstanding Notes entitled thereto, first to the earliest issued Series, and
second, within each Series, to each Class sequentially in ascending numerical
designation of each such Class but pro rata among any alphabetical sub-classes
of the same Class;
(7)to the Series Accounts, for the payment of the Outstanding Principal Balance
of all Rapid Amortization Notes, sequentially among each Rapid Amortization
Series in order of their issuance date, and within each Rapid Amortization
Series, to each Rapid Amortization Class sequentially in ascending numerical
designation of each such Class but pro rata among any alphabetical sub-classes
of the same Class;
(8)if an Early Amortization Event has occurred and is then continuing, to the
Series Accounts, for the payment of an amount equal to the Outstanding Principal
Balance of the Equipment Notes (after the payments in clauses (6) and (7)
above), pro rata according to the Outstanding Principal Balance of all Equipment
Notes;
(9)to the Series Accounts, the payment of all current and past due Additional
Interest due on the Equipment Notes, pro rata based on the amount due;
(10)to the Series Accounts, the payment of any Redemption Premium owing to the
Holders of the Equipment Notes, pro rata based on the amount due;
(11)to the Hedge Providers for the payment of Subordinated Hedge Payments, pro
rata based on the amount due;




--------------------------------------------------------------------------------




(12)to the Initial Purchasers, for the payment of any indemnities of the Issuer
payable to the Initial Purchasers, pro rata based on the amount due;
(13)to pay or reimburse the Issuer (or the Manager on its behalf) for costs of
Optional Modifications to the extent not paid from any other available source of
revenues of the Issuer; and
(14)to the Issuer, all remaining amounts, which may be distributed to the
Member.
(cq)Event of Default Distributions. On each Payment Date, if an Event of Default
has occurred and is then continuing, the Available Collections Amount will be
applied in the following order of priority, after payment of the amounts
described in Section 4.02(c)(i):
(1)to the payment or reimbursement of the portion of the Required Expense Amount
described in clause (i) of the definition thereof to the applicable payees, and
to the Expense Account in an amount equal to the Required Expense Deposit;
(2)to the payment to the Service Providers of the Service Provider Fees, pro
rata based on the amount due;
(3)to the repayment of any outstanding Manager Advances (together with interest
thereon as provided in the Management Agreement);
(4)pro rata based on the amount due, (i) to the Series Accounts, all current and
past due interest on the Outstanding Notes of each Series, other than current or
past due Additional Interest, (ii) to the Liquidity Facility Providers, all
interest owed to Liquidity Facility Providers in connection with draws under the
related Liquidity Facilities for the Liquidity Facility Providers, together with
all principal amounts drawn under any Liquidity Facility and not previously
reimbursed, (iii) to the Hedge Providers, all unpaid Senior Hedge Payments, and
(iv) to the Liquidity Facility Providers, all indemnification obligations
payable to the Liquidity Facility Providers in connection with the related
Liquidity Facilities; provided that any amounts drawn from the Liquidity Reserve
Account or any Liquidity Facility will be applied only to the items described in
clauses (i) and (iii) hereof (other than payments of any Hedge Termination Value
or Hedge Partial Termination Value);
(5)pro rata based on the Outstanding Principal Balances of the Outstanding
Series, to the Series Accounts, the Outstanding Principal Balances of the
Equipment Notes;
(6)to the Series Accounts, all current and past due Additional Interest on the
Outstanding Equipment Notes, pro rata based on the amount due;
(7)to the Series Accounts, the payment of any Redemption Premium owing to the
Holders of the applicable Series, pro rata based on the amount due
(8)to the Hedge Providers, the amount of any Subordinated Hedge Payments, pro
rata based on the amount due;
(9)to the Initial Purchasers, any indemnities of the Issuer payable to the
Initial Purchasers, pro rata based on the amount due;
(10)to pay or reimburse the Issuer (or the Manager on its behalf) for costs of
Optional Modifications to the extent not paid from any other available source of
revenues of the Issuer; and
(11)to the Issuer, all remaining amounts, which may be distributed to the
Member.
(cr)Redemption. On any Payment Date on which any Series of Equipment Notes or
Class thereof is to be the subject of an Optional Redemption, the Administrator,
on behalf of the Indenture Trustee, shall distribute the amounts in the
applicable Redemption/Defeasance Account to (i) the Holders of such Series or
Class, as applicable, as provided in the relevant Redemption Notice and (ii) to
the extent the Redemption Price includes amounts owed to Hedge Providers, to
such Hedge Providers.
(cs)Payments by Wire Transfer. All payments to be made pursuant to this
Section 3.11 to Persons other than Noteholders shall be made through a wire
transfer of funds to the applicable Person. All payments to Noteholders shall be
governed by Section 2.05.
Section 3.12    Voluntary Redemptions. If permitted under the related Series
Supplement and if no Event of Default then exists, the Issuer will have the
option to prepay the Outstanding Principal Balance of any Class of the
applicable Series of Equipment Notes in an Optional Redemption. If an Event of
Default then exists, the Issuer will




--------------------------------------------------------------------------------




have the option to prepay the Outstanding Principal Balance of all (but not less
than all) Series of Equipment Notes then Outstanding. It is understood that
Optional Redemptions do not effect a release of Collateral from the Security
Interest of this Master Indenture, unless resulting in the repayment in full of
all Secured Obligations relating to the Series being redeemed. Any Optional
Redemption in part, if permitted in accordance with the applicable Series
Supplement, will be achieved by a pro rata prepayment of the Outstanding
Principal Balance of the applicable Equipment Notes.
Section 3.13    Procedure for Redemptions.
(ct)Method of Redemption. In the case of any Optional Redemption, the Issuer
will deposit, or will cause to be deposited, in the Redemption/Defeasance
Account an amount equal to the Redemption Price of the Equipment Notes or
portion thereof to be redeemed. Once a Redemption Notice in respect of an
Optional Redemption is published, the applicable outstanding principal amount of
each Series of Equipment Notes (or Class thereof) to which such Redemption
Notice applies will become due and payable on the Redemption Date stated in such
Redemption Notice at its Redemption Price. In the case of a redemption in whole
of a Series, all Equipment Notes of such Series that are redeemed will be
surrendered to the Indenture Trustee for cancellation and will be cancelled by
the Indenture Trustee, and accordingly may not be reissued or resold.
(cu)Deposit of Redemption Amount. On or before any Redemption Date in respect of
an Optional Redemption under Section 3.12, the Issuer shall, to the extent an
amount equal to the Redemption Price of the Equipment Notes to be redeemed and
any transaction expenses as of the Redemption Date is not then held by the
Issuer or on deposit in the Redemption/Defeasance Account, deposit or cause to
be deposited such amount in the Redemption/Defeasance Account.
(cv)Equipment Notes Payable on Redemption Date. After notice has been given
under Section 3.13(d) hereof as to the Redemption Date in respect of any
Optional Redemption, the Outstanding Principal Balance of the Equipment Notes to
be redeemed on such Redemption Date in the amount identified in such notice
shall become due and payable on the Redemption Date at the Redemption Price (net
of any portion thereof payable to the applicable Hedge Provider) at the
Corporate Trust Office of the Indenture Trustee, and from and after such
Redemption Date (unless there shall be a default in the payment of the
applicable amount to be redeemed) such principal amount shall cease to bear
interest. Upon surrender of any Equipment Note for redemption in accordance with
such notice, the Redemption Price of such Equipment Note shall be paid as
provided for in Section 3.11(d). If any Equipment Note to be redeemed shall not
be so paid, or shall only be paid in part in accordance with the terms of such
notice, the remaining Outstanding Principal Balance thereof shall continue to
bear interest from the Redemption Date until paid at the interest rate
applicable to such Equipment Note.
(cw)Redemption Notice. In respect of any Optional Redemption of any Series or
Class of Equipment Notes to be made out of amounts available for such purposes,
the Indenture Trustee will give a Redemption Notice to each Holder of the
Equipment Notes to be redeemed and to each Hedge Provider, provided that the
Indenture Trustee shall have determined in advance of giving any such Redemption
Notice that funds are or will, on the applicable Redemption Date, be available
therefor. Such Redemption Notice must be given at least twenty (20) days but not
more than sixty (60) days before such Redemption Date. Each Redemption Notice
must state (i) the applicable Redemption Date, (ii) the Equipment Notes being
redeemed (which may be some or all of a Series or Class, as permitted by the
applicable Series Supplement) and, if applicable, the portion of the Outstanding
Principal Balance of such Equipment Notes that is to be redeemed (and in respect
thereof, the Redemption Price (less an amount equal to any portion thereof
payable to the applicable Hedge Provider) will be distributed to the Holders of
the applicable Equipment Notes pro rata in the same manner as partial repayments
of principal on the Equipment Notes made pursuant to the Flow of Funds and the
Indenture Trustee's notice shall contain information to that effect), (iii) the
Indenture Trustee's arrangements for making payments due on the Redemption Date,
(iv) the Redemption Price of the Equipment Notes to be redeemed, including a
description of the portion thereof, if applicable, that is payable to the
applicable Hedge Provider, (v) for an Optional Redemption of an entire Class or
Series of Equipment Notes or of all Outstanding Equipment Notes, that the
Equipment Notes to be redeemed must be surrendered (which action may be taken by
any Holder of the Equipment Notes or its authorized agent) to the Indenture
Trustee to collect the Redemption Price on such Equipment Notes (less an amount
equal to any portion thereof payable to the applicable Hedge Provider), and
(vi) that, unless the Issuer defaults in the payment of the Redemption Price, if
any, interest on the portion of the Outstanding Principal Balance of the
Equipment Notes called for redemption will cease to accrue on and after the
Redemption Date.
Section 3.14    Adjustments in Targeted Principal Balances.
(cx)Railcar Dispositions. If Net Disposition Proceeds have been transferred to
the Collections Account, then (a) on the next following Payment Date, the
Outstanding Principal Balance of the Equipment Notes will




--------------------------------------------------------------------------------




be partially redeemed with such Net Disposition Proceeds (less an amount equal
to any Hedge Partial Termination Value that would be owed by the Issuer to Hedge
Providers (if applicable)), with such amounts, as applicable, being paid
directly to the Noteholders and any applicable Hedge Providers from the
Collections Account, and not pursuant to the Flow of Funds, prior to any other
distribution of Available Collections Amounts pursuant to the Flow of Funds,
with respect to the Equipment Notes sequentially beginning with the earliest
issued Series and then by ascending numeric order of the Classes (but pro rata
among any alphabetical sub-classes of the same Class), distributed pro rata to
the Noteholders of such Class being redeemed in accordance with the Outstanding
Principal Balance of the Notes entitled to such payment, and (b) on such Payment
Date, the Scheduled Targeted Principal Balance of the Equipment Notes being
partially redeemed on such Payment Date will be reduced for all subsequent
Payment Dates by an amount equal to the result of (a) the Scheduled Targeted
Principal Balances of such Equipment Notes for each such Payment Date, minus (y)
the product of (a) the Redemption Fraction for such Equipment Notes as of each
such Payment Date and (b) the Scheduled Targeted Principal Balance of such
Equipment Notes for each such Payment Date. If proceeds of a Permitted
Discretionary Sale are applied to early repayment of Equipment Notes pursuant to
this paragraph, then the Issuer shall also be required to pay, in connection
with and on the date of the resulting prepayment, Redemption Premium on such
prepaid principal amount if at such time an Optional Redemption of the
applicable Equipment Notes would also require the payment of Redemption Premium
(with such Redemption Premium, if owing, to be determined in the same manner).
(cy)Optional Redemption. In connection with any Optional Redemption in part, the
Scheduled Targeted Principal Balance for the remaining Equipment Notes of such
Series or Class shall be reduced on the Redemption Date and each subsequent
Payment Date by the product of (i) the Redemption Fraction and (ii) the
Scheduled Targeted Principal Balance that existed for the Redemption Date or
such subsequent Payment Date, as the case may be, immediately prior to such
Optional Redemption. No Optional Redemption in part shall occur with respect to
a Series or Class unless the Series Supplement for such Series or Class provides
for an Optional Redemption in part with respect to such Series or Class, as
applicable.
(cz)Redemption Fraction. “Redemption Fraction” means, for any Equipment Notes
subject to a partial redemption, a fraction, the numerator of which is the
principal amount of such Equipment Notes that is being redeemed, and the
denominator of which is the Outstanding Principal Balance of such Equipment
Notes immediately prior to such partial redemption.
(da)Notice to Hedge Providers and Rating Agencies. If so provided in a Series
Supplement, the Issuer shall give each applicable Hedge Provider and each
applicable Rating Agency prior written notice of a redemption of all or a
portion of the Equipment Notes pursuant to this Section 3.14.
Section 3.15    Liquidity Facilities. The Issuer may establish one or more
Liquidity Facilities in connection with the issuance of an Additional Series by
entering into transaction documentation (the “Liquidity Facility Documents”)
with one or more Liquidity Facility Providers. The following conditions must be
satisfied before the Issuer establishes a Liquidity Facility:
(db)the Issuer's having obtained Rating Agency Confirmation with respect to all
Outstanding Series, provided that, because the establishment of such Liquidity
Facility would occur in connection with the issuance of an Additional Series,
the establishment of such Liquidity Facility would be subject to the same Rating
Agency Confirmation as such Additional Series;
(dc)no Manager Termination Event, Event of Default or Early Amortization Event
shall have occurred and be continuing at the time of the establishment of the
Liquidity Facility, and no Manager Termination Event, Event of Default or Early
Amortization Event would occur as a result of the transactions associated with
the establishment of the Liquidity Facility;
(dd)the Liquidity Facility Provider shall have a long-term credit rating of not
less than the highest rating issued by the Rating Agency on any Outstanding
Equipment Notes, and shall not have a published long-term rating issued by any
NRSRO lower than the highest rating on any Outstanding Equipment Notes;
(de)the Liquidity Facility Documents shall contain provisions (i) addressing the
limited recourse nature of the Issuer's obligation to make payments to the
Liquidity Facility Provider, (ii) consistent with the bankruptcy remoteness of
the Issuer, (iii) restricting the ability of the Liquidity Facility Provider to
assign, transfer or delegate its obligations under the Liquidity Facility, (iv)
ensuring that draws on the Liquidity Facility are payable on demand and without
the need for a default or event of default to have occurred, (v) setting forth
timetables consistent with the Issuer having funds to make timely payments on
the Equipment Notes, and (vi) allowing a reasonable period of time for the
Issuer to renew or to replace the Liquidity Facility as it nears its stated
maturity, and to effect draws under the Liquidity Facility in the event the
Liquidity Facility is not timely renewed or replaced, or the Liquidity Facility
Provider is downgraded or defaults in its obligations after any applicable grace
period; and




--------------------------------------------------------------------------------




(df)the Issuer shall have delivered to the Indenture Trustee, on or prior to the
establishment of such Liquidity Facility:
(i)an original copy of the Liquidity Facility Documents for such Liquidity
Facility, duly executed by the Issuer and the Liquidity Facility Provider, as
applicable;
(ii)an officer's certificate, duly executed by a Responsible Officer of the
Issuer, meeting the requirements of Section 1.03 hereof and stating that (A) the
establishment of such Liquidity Facility and the Liquidity Facility Documents
are authorized and permitted by this Master Indenture and (B) all conditions
precedent in this Master Indenture to (x) the establishment of such Liquidity
Facility and (y) the execution, delivery and performance of the Liquidity
Facility Documents have been duly satisfied in accordance with the terms of this
Master Indenture; and
(iii)one or more Opinions of Counsel, duly executed by counsel to the Issuer,
meeting the requirements of Section 1.03 hereof and containing a statement to
the effect that (A) the establishment of such Liquidity Facility and the
Liquidity Facility Documents are authorized and permitted by this Master
Indenture and (B) that all conditions precedent in this Master Indenture to (x)
the establishment of such Liquidity Facility and (y) the execution, delivery and
performance of the Liquidity Facility Documents have been duly satisfied in
accordance with the terms of this Master Indenture.
Unless otherwise provided in a Series Supplement, each Liquidity Facility will
be secured by the lien of this Master Indenture.
Section 3.16    Hedge Agreements.
(dg)On each Closing Date on which the Issuer is issuing Floating Rate Equipment
Notes, the Issuer must enter into one or more Hedge Agreements with one or more
Eligible Hedge Providers. Each Hedge Agreement will be secured by the lien of
this Master Indenture.
(dh)For so long as any Series or Class of Floating Rate Equipment Notes remains
Outstanding, the Issuer must maintain one or more Hedge Agreements with an
aggregate notional balance (x) equal to or exceeding the product of (i) seventy
percent (70%) and (ii) the aggregate Outstanding Principal Balance of all such
Series or Classes of Floating Rate Equipment Notes (the amount described in this
clause (x), the “Minimum Hedging Amount”) and (y) less than or equal to the
product of (i) one hundred five percent (105%) and (ii) the aggregate
Outstanding Principal Balance of all such Series or Classes of Floating Rate
Equipment Notes (the amount described in this clause (y), the “Maximum Hedging
Amount” and, collectively with the Minimum Hedging Amount, the “Hedging
Requirement”). Notwithstanding any other term or provision of this Master
Indenture, but subject to Section 10.05 hereof: without the consent of
Noteholders, the Issuer and the Indenture Trustee may amend this Master
Indenture from time to time, with the prior written consent of all Hedge
Providers and subject to receipt of Rating Agency Confirmation, to stipulate
different percentages for the Minimum Hedging Amount or the Maximum Hedging
Amount.
(di)If the Issuer is not able to meet the Minimum Hedging Amount, it must,
within ninety-five (95) days, use reasonable commercial efforts to enter into
one or more Hedge Agreements, or, if the reason for such non-compliance is that
a Hedge Agreement has terminated in its entirety, but Floating Rate Equipment
Notes remain outstanding, enter into one or more replacement Hedge Agreements at
least sufficient to meet the Minimum Hedging Amount. If, at the expiration of
such ninety-five (95) day period the Issuer has been unable to enter into
additional or replacement Hedge Agreements in order to meet the Minimum Hedging
Amount, the Requisite Majority (in its sole discretion) may direct the Indenture
Trustee on behalf of the Issuer to enter into, maintain or terminate (in whole
or in part), one or more Hedge Agreements selected by the Requisite Majority (in
its sole discretion) such that, after giving effect to such action, the Issuer
will be in compliance with the Hedging Requirement. In the event the Requisite
Majority determines to direct the Indenture Trustee to enter into, maintain or
terminate (in whole or in part) a Hedge Agreement on the Issuer's behalf, the
Requisite Majority shall promptly send a copy of any such agreement to the
Issuer.
(dj)If contemplated by a Hedge Agreement, the Issuer may enter into off-setting
interest rate transactions in order to comply with the Hedging Requirement.
(dk)Except as otherwise provided in this Master Indenture or the applicable
Series Supplement, payments by the Issuer to Hedge Providers shall be made to
such Hedge Providers on each Payment Date in accordance with the Flow of Funds
and payments by Hedge Providers to the Issuer shall be made to the Collections
Account.




--------------------------------------------------------------------------------




(dl)If a Hedge Provider (a “Designated Hedge Provider”) is the “defaulting
party” or “affected party” under a Hedge Agreement (a “Designated Hedge
Agreement”) and, as a result, the Issuer is entitled to terminate such
Designated Hedge Agreement, then, promptly after the Issuer becomes aware
thereof, the Issuer (i) shall notify the Indenture Trustee and each Rating
Agency and (ii) shall use commercially reasonable efforts to arrange for another
Eligible Hedge Provider (a “Replacement Hedge Provider”) to enter into a
replacement Hedge Agreement (a “Replacement Hedge Agreement”) with the Issuer to
the extent that the Issuer would be required to enter into a Hedge Agreement
under Section 3.16(c) hereof if the Designated Hedge Agreement were not in
effect (and subject to the timing, and the rights of the Requisite Majority,
specified in Section 3.16(c) hereof); provided that, subject to the terms of the
Designated Hedge Agreement, the Issuer shall terminate such Designated Hedge
Agreement at or prior to the time the Issuer enters into such Replacement Hedge
Agreement. In connection with any termination in whole of a Hedge Agreement if
the Issuer is entering, or will enter, into a Replacement Hedge Agreement, the
Administrator, on behalf and at the direction of the Issuer, will establish with
the Indenture Trustee a securities and cash account (a “Replacement and
Termination Receipts Account”). The Issuer will deposit (or cause to be
deposited) in the Replacement and Termination Receipts Account (x) any Hedge
Termination Value paid by the Hedge Provider under the terminating Hedge
Agreement to the Issuer, which Hedge Termination Value may be used by the Issuer
to make payments required to a Replacement Hedge Provider in connection with a
Replacement Hedge Agreement; and (y) any initial payment from a Replacement
Hedge Provider that will be used to satisfy any obligation to pay a Hedge
Termination Value to the Hedge Provider under the terminating Hedge Agreement. A
Replacement and Termination Receipts Account will not be considered to be an
Indenture Account for purposes of this Master Indenture and funds standing to
its credit will not be considered to be Collateral for purposes of this Master
Indenture. All amounts from time to time held in each Replacement and
Termination Receipts Account shall be held (a) in the name of the Indenture
Trustee, for the benefit of the Issuer, and (b) in the custody and under the
“Control” (as such term is defined in the UCC) of the Indenture Trustee, for the
purposes and on the terms set forth in this Master Indenture.
(dm)If a Hedge Provider is required to post collateral under a Hedge Agreement
(“Hedge Collateral”), the Administrator, on behalf and at the direction of the
Issuer, will establish with the Indenture Trustee a securities and cash account
(a “Hedge Collateral Account”). The Hedge Collateral will be deposited in the
Hedge Collateral Account; provided that the Hedge Collateral will not be
considered to be Collateral for purposes of this Master Indenture and the Hedge
Collateral Account will not be considered to be an Indenture Account for
purposes of this Master Indenture. All amounts from time to time held in each
Hedge Collateral Account shall be held (a) in the name of the Indenture Trustee,
for the benefit of the Issuer, and (b) in the custody and under the “Control”
(as such term is defined in the UCC) of the Indenture Trustee, for the purposes
and on the terms set forth in this Master Indenture. If a Hedge Agreement is
terminated and a Hedge Collateral Account has been established with respect to
the related Hedge Provider, then either: (x) if a Hedge Termination Value is
determined to be payable by the Issuer to such Hedge Provider, then the Issuer
shall direct the Indenture Trustee to transfer to such Hedge Provider such Hedge
Termination Value and, outside of the Flow of Funds, the relevant Hedge
Collateral; or (y) if a Hedge Termination Value is determined to be payable by
such Hedge Provider to the Issuer, and (A) if such Hedge Provider pays such
Hedge Termination Value to the Issuer when due and payable, then the Issuer
shall direct the Indenture Trustee to immediately return the relevant Hedge
Collateral to such Hedge Provider outside of the Flow of Funds, and (B) if such
Hedge Provider does not pay such Hedge Termination Value to the Issuer when due
and payable, then the Issuer shall direct the Indenture Trustee to the extent
necessary to liquidate such Hedge Collateral and to transfer such Hedge
Collateral or the proceeds thereof to the Collections Account in an amount equal
to the lesser of (I) such Hedge Termination Value and (II) the amounts standing
to the credit of such Hedge Collateral Account (and such Hedge Provider's
obligation to pay such Hedge Termination Value shall be deemed to have been
satisfied to the extent, but only to the extent, that such amounts are so
transferred to the Collections Account), and the Issuer shall direct the
Indenture Trustee to pay any proceeds of such Hedge Collateral in excess of such
Hedge Termination Value to such Hedge Provider outside of the Flow of Funds.
ARTICLE IV
DEFAULT AND REMEDIES
Section 4.01    Events of Default. Each of the following events shall constitute
an “Event of Default” hereunder, and each such Event of Default shall be deemed
to exist and continue so long as, but only so long as, it shall not have been
remedied:
(dn)failure to pay interest on any Equipment Notes then Outstanding (other than
Additional Interest, if any), in each case when such amount becomes due and
payable, and such default continues for a period of five (5) or more Business
Days;
(do)failure to make payment in full in cash of the Outstanding Principal Balance
of the Equipment Notes of any Series or Class on the respective Final Maturity
Date of such Series or Class;




--------------------------------------------------------------------------------




(dp)failure to pay any amount (other than a payment default for which provision
is made in clause (a) or (b) of this Section 4.01) when due and payable in
connection with any Series of Equipment Notes or Class thereof, to the extent
that on any Payment Date there are amounts available in the Collections Account
or the Liquidity Reserve Account therefor, or, with respect to any amounts
deposited in the Optional Reinvestment Account or the Mandatory Replacement
Account, the failure to apply such amounts or to transfer such amounts to the
Collections Account, as the case may be, in accordance with Section 3.05 and
3.09, and in any such case such default continues for a period of five (5) or
more Business Days after such Payment Date;
(dq)failure by the Issuer, TRLWT or TILC (in the case of TRLWT and TILC, in
respect of Operative Agreements to which any is a party other than any Operative
Agreement that is described in clause (k), (n) or (o) below) to comply with any
of the other covenants, obligations, conditions or provisions binding on it
under this Master Indenture and any Series Supplement, any of the Equipment
Notes or any other Operative Agreement to which it is a party (other than a
payment default for which provision is made in clause (a), (b) or (c) of this
Section 4.01, or a default addressed in clause (m) or (p) below), if any such
failure continues for a period of thirty (30) days or more after written notice
thereof has been given to the Issuer (provided that if such failure is capable
of remedy and the Administrator has promptly provided the Indenture Trustee with
a certificate stating that the Issuer, TRLWT or TILC, as applicable, has
commenced, or will promptly commence, and diligently pursue all reasonable
efforts to remedy such failure or breach, then such period of time shall be
extended so long as the Issuer, TRLWT or TILC, as applicable, is diligently
pursuing such remedy but in any event no longer than sixty (60) days after the
date such written notice was given to the Issuer);
(dr)any representation or warranty made by the Issuer under this Master
Indenture and any Series Supplement or any other Operative Agreement to which it
is a party or certificate delivered by it shall prove to be untrue or incorrect
in any material respect when made, and such untruth or incorrectness, if
curable, shall continue unremedied for a period of thirty (30) days or more
after written notice thereof has been given to the Issuer (provided that if such
untruth or incorrectness is capable of remedy and the Administrator has promptly
provided the Indenture Trustee with a certificate stating that the Issuer has
commenced, or will promptly commence, and diligently pursue all reasonable
efforts to remedy such untruth or incorrectness, then such period of time shall
be extended so long as the Issuer is diligently pursuing such remedy but in any
event no longer than sixty (60) days after the date such written notice was
given to the Issuer);
(ds)a court having jurisdiction in respect of the Issuer enters a decree or
order for (i) relief in respect of the Issuer under any Applicable Law relating
to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect; (ii) appointment of a receiver, liquidator, examiner,
assignee, custodian, trustee, sequestrator or similar official of the Issuer; or
(iii) the winding up or liquidation of the affairs of the Issuer and, in each
case, such decree or order shall remain unstayed or such writ or other process
shall not have been stayed or dismissed within sixty (60) days from entry
thereof;
(dt)the Issuer (i) commences a voluntary case under any Applicable Law relating
to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in any
involuntary case under any such law; (ii) consents to the appointment of or
taking possession by a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Issuer or for all or
substantially all of the property and assets of the Issuer; or (iii) effects any
general assignment for the benefit of creditors, admits in writing its inability
to pay its debts generally as they come due, voluntarily suspends payment of its
obligations or becomes insolvent;
(du)a judgment or order for the payment of money in excess of $1,000,000 shall
be rendered against the Issuer and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not be an
Event of Default under this Section 4.01(h) if and for so long as (x) the amount
of such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer (subject to customary deductible or
co-payment) covering payment thereof and (y) such insurer, which shall be rated
at least “A-” by A.M. Best Company or any similar successor entity, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order;
(dv)the Issuer is required to register as an investment company under the
Investment Company Act of 1940, as amended;
(dw)the Issuer shall have asserted that this Master Indenture or any of the
other Operative Agreements to which it is a party is not valid and binding on
the parties thereto or any court, governmental authority




--------------------------------------------------------------------------------




or agency having jurisdiction over any of the parties to the Indenture or such
other Operative Agreement shall find or rule that any material provision of any
of such agreements is not valid or binding on the parties thereto;
(dx)the Trustee, acting at the Direction of a Requisite Majority, shall have
elected to remove the Manager as a result of a Manager Termination Event (or to
remove the Administrator in accordance with the provisions of the Administrative
Services Agreement providing for such rights of removal), and a replacement
Manager (or Administrator, as the case may be) shall not have assumed the duties
of the Manager (or Administrator, as the case may be) within one hundred eighty
(180) days after the date of such election;
(dy)as of any Payment Date, the Outstanding Principal Balance of the Equipment
Notes exceeds the Aggregate Adjusted Borrowing Value as of such date (and giving
effect to repayments of principal to occur on such date);
(dz)the Issuer shall use or permit the use of the Portfolio Railcars or any
portion thereof in a way that is not permitted by Section 5.04(u) of this Master
Indenture, provided that such unauthorized use shall not constitute an Event of
Default for a period of 45 days after the Issuer's obtaining actual knowledge
thereof so long as (i) such unauthorized use is not the result of any willful
action of the Issuer and (ii) such unauthorized use is capable of being cured
and the Issuer diligently pursues such cure throughout such 45-day period;
(ea)TILC (or any successor thereto in its capacity as Servicer) shall have
defaulted in any material respect in the performance of any of its obligations
under the Servicing Agreement or a default giving rise to a right to take
remedial action shall occur under Section 6(a) of the Account Administration
Agreement, and, in each case, the Issuer shall have failed to exercise its
rights thereunder in respect of such default for a period of 30 days after
receipt by the Issuer of written notice from the Indenture Trustee, demanding
that such action be taken;
(eb)an Insurance Manager Default shall have occurred and be continuing under the
Insurance Agreement, and the Issuer shall have failed to exercise its rights
under the Insurance Agreement in respect of such Insurance Manager Default for a
period of 30 days after receipt by the Issuer of written notice from the
Indenture Trustee demanding that such action be taken; and
(ec)the Issuer shall have defaulted in any material respect in the performance
of any of its covenants and agreements contained in Section 5.03(a) and such
default shall continue unremedied for a period of 30 days.
Section 4.02    Remedies Upon Event of Default.
(ed)Upon the occurrence of an Event of Default of the type described in
Section 4.01(f) or 4.01(g), the Outstanding Principal Balance of, and accrued
interest on, all Series of Equipment Notes, together with all other amounts then
due and owing to the Noteholders, shall become immediately due and payable
without further action by any Person. If any other Event of Default occurs and
is continuing, then the Indenture Trustee, acting at the Direction of the
Requisite Majority, may declare the principal of and accrued interest on all
Equipment Notes then Outstanding to be due and payable immediately, by written
notice to the Issuer, the Manager, the Hedge Providers, the Liquidity Facility
Providers and the Administrator (a “Default Notice”), and upon any such
declaration such principal and accrued interest shall become immediately due and
payable. At any time after the Indenture Trustee has declared the Outstanding
Principal Balance of the Equipment Notes to be due and payable and prior to the
exercise of any other remedies pursuant to this Master Indenture, the Indenture
Trustee (at the Direction of the Requisite Majority), by written notice to the
Issuer, the Manager and the Administrator may, except in the case of (i) a
default in the deposit or distribution of any payment required to be made on the
Equipment Notes, (ii) a payment default on the Equipment Notes or (iii) a
default in respect of any covenant or provision of this Master Indenture that
cannot by the terms hereof be modified or amended without the consent of each
Noteholder affected thereby, rescind and annul such declaration and thereby
annul its consequences, if (1) there has been paid to or deposited with the
Indenture Trustee an amount sufficient to pay all overdue installments of
interest on the Equipment Notes, and the principal of and premium, if any, on
the Equipment Notes that would have become due otherwise than by such
declaration of acceleration, (2) the rescission would not conflict with any
judgment or decree, and (3) all other defaults and Events of Default, other than
nonpayment of interest and principal on the Equipment Notes that have become due
solely because of such acceleration, have been cured or waived.
(ee)If an Event of Default shall occur and be continuing, the Indenture Trustee
may, and shall, if given a Direction in writing by the Requisite Majority, do
any or all of the following, provided that the Indenture Trustee shall dispose
of the Portfolio Railcars only if it has received a Collateral Liquidation
Notice:
(i)Institute any Proceedings, in its own name and as trustee of an express
trust, for the collection of all amounts then due and payable on the Equipment
Notes or under this Master Indenture or the related Series Supplement with
respect thereto, whether by declaration or otherwise, enforce any




--------------------------------------------------------------------------------




judgment obtained, and collect from the Collateral and any other assets of the
Issuer any moneys adjudged due;
(ii)Subject to the quiet enjoyment rights of any Lessee of a Portfolio Railcar,
conduct proceedings to sell, hold or lease the Collateral or any portion thereof
or rights or interest therein, at one or more public or private transactions
conducted in any manner permitted by law; provided that, the Indenture Trustee
shall incur no liability as a result of the sale of the Collateral or any part
thereof at any sale pursuant to this Section 4.02 conducted in a commercially
reasonable manner, and the Issuer hereby waives any claims against the Indenture
Trustee arising by reason of the fact that the price at which the Collateral may
have been sold at such sale was less than the price that might have been
obtained, even if the Indenture Trustee accepts the first offer received and
does not offer the Collateral to more than one offeree.
(iii)Institute any Proceedings from time to time for the complete or partial
foreclosure of the Encumbrance created by this Master Indenture with respect to
the Collateral;
(iv)Institute such other appropriate Proceedings to protect and enforce any
other rights, whether for the specific enforcement of any covenant or agreement
in this Master Indenture or in aid of the exercise of any power granted herein,
or to enforce any other proper remedy;
(v)Exercise any remedies of a secured party under the UCC or any Applicable Law
and take any other appropriate action to protect and enforce the rights and
remedies of the Indenture Trustee or the Noteholders under this Master Indenture
and any Series Supplement;
(vi)Appoint a receiver or a manager over the Issuer or its assets; and
(vii)Exercise its rights under Section 3.03 hereof.
(ef)If the Equipment Notes have been declared due and payable following an Event
of Default, any money collected by the Indenture Trustee pursuant to this Master
Indenture or otherwise, and any moneys that may then be held or thereafter
received by the Indenture Trustee, shall be applied to the extent permitted by
law in the following order, at the date or dates fixed by the Indenture Trustee;
(i)First, to the payment of all costs and expenses of collection incurred by the
Indenture Trustee (including the reasonable fees and expenses of any counsel to
the Indenture Trustee), and all other amounts due the Indenture Trustee under
this Master Indenture and any Series Supplement; and
(ii)Second, as set forth in the applicable provision of the Flow of Funds.
(eg)The Indenture Trustee shall provide each Rating Agency with a copy of any
Default Notice it receives or delivers pursuant to this Master Indenture. Within
thirty (30) days after the occurrence of an Event of Default in respect of any
Series of Equipment Notes, the Indenture Trustee shall give notice to the
Noteholders of such Series of Equipment Notes, transmitted by mail, of all
uncured or unwaived Defaults actually known to a Responsible Officer of the
Indenture Trustee on such date; provided that the Indenture Trustee may withhold
such notice with respect to a Default (other than a payment default with respect
to interest, principal or premium, if any) if it determines in good faith that
withholding such notice is in the interest of the affected Noteholders.
(eh)The Issuer hereby agrees that if an Event of Default shall have occurred and
is continuing, the Indenture Trustee and any permitted delegee thereof are
hereby irrevocably authorized and empowered to act as the attorney-in-fact for
the Issuer with respect to the giving of any instructions or notices under this
Master Indenture.
(ei)If an Event of Default shall have occurred and is continuing, upon the
written Direction of the Requisite Majority, the Indenture Trustee shall render
an accounting of the current balance of each Indenture Account, and shall direct
the Account Collateral Agent to render an accounting of the current balance of
the Customer Payment Account.
(ej)If an Event of Default shall have occurred and is continuing, and only in
such event, upon the written Direction of the Requisite Majority, the Indenture
Trustee shall be authorized to take any and all actions and to exercise any and
all rights, remedies and options which it may have under this Master Indenture
(which rights and remedies shall include the right to direct the withdrawal and
disposition of amounts on deposit in the Indenture Accounts and the deposit
thereof in the Collections Account, other than amounts on deposit in Series
Accounts) and which the Requisite Majority directs it to take under this Master
Indenture, including realization and foreclosure on the Collateral.
(ek)The Indenture Trustee may after the occurrence of and during the continuance
of an Event of Default exercise any and all rights and remedies of the Issuer
under or in connection with the Assigned Agreements (including, without
limitation, the Management Agreement and any successor agreement therefor) and
otherwise in




--------------------------------------------------------------------------------




respect of the Collateral, including, without limitation, any and all rights of
the Issuer to demand or otherwise require payment of any amount under, or
performance of any provision of, any Assigned Agreement. In addition, after the
occurrence of and during the continuance of an Event of Default, upon the
Direction of the Requisite Majority, the Indenture Trustee may exercise all
rights of the “lessor” under Leases related to Portfolio Railcars, including,
without limitation, the right to direct the applicable Lessees to make rental
payments to such account as the Indenture Trustee shall specify, for application
to the Collections Account and upon a Manager Default, or a Manager Replacement
Event (as defined in the Management Agreement) in respect of which the Manager
has been replaced, and in each case upon the Direction of the Requisite
Majority, the Indenture Trustee may exercise the right of the “lessor” to direct
the applicable Lessees to make rental payments to such account as the Indenture
Trustee shall specify, for application to the Collections Account.
Section 4.03    Limitation on Suits. No Holder shall have any right to institute
any proceeding, judicial or otherwise, with respect to this Master Indenture or
the Equipment Notes, or for the appointment of a receiver or trustee, or for any
other remedy hereunder, unless:
(el)such Holder holds Equipment Notes and has previously given written notice to
the Indenture Trustee of a continuing Event of Default;
(em)the Holders of at least 25% of the aggregate Outstanding Principal Balance
of the Equipment Notes give a written Direction to the Indenture Trustee to
pursue a remedy hereunder;
(en)such Holder or Holders offer to the Indenture Trustee an indemnity
reasonably satisfactory to the Indenture Trustee against any costs, expenses and
liabilities to be incurred in complying with such request;
(eo)the Indenture Trustee does not comply with such request within sixty (60)
days after receipt of the request and the offer of indemnity; and
(ep)during such sixty (60) day period, a Requisite Majority does not give the
Indenture Trustee a Direction inconsistent with such request.
No one or more Noteholders may use this Master Indenture to affect, disturb or
prejudice the rights of another Holder or to obtain or seek to obtain any
preference or priority not otherwise created by this Master Indenture and the
terms of the Equipment Notes over any other Holder or to enforce any right under
this Master Indenture and a related Series Supplement, except in the manner
herein provided.
Section 4.04    Waiver of Existing Defaults.
(eq)The Indenture Trustee acting at the Direction of the Requisite Majority may
waive any existing Default or Event of Default hereunder and its consequences,
except any waiver in respect of a covenant or provision hereof which, pursuant
to Section 9.02(a), cannot be modified or amended without the consent of such
Persons as are required to amend such covenant or provision in addition to the
consent of the Requisite Majority.
(er)Upon any waiver made in accordance with Section 4.04(a), such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Master Indenture, but no such waiver
shall extend to any subsequent or other Default or impair any right consequent
thereon. Each such notice of waiver shall also be notified to each Rating
Agency.
(es)Any written waiver of a Default or an Event of Default given by Holders of
the Equipment Notes to the Indenture Trustee and the Issuer in accordance with
the terms of this Master Indenture shall be binding upon the Indenture Trustee
and the other parties hereto. Unless such writing expressly provides to the
contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the Default or Event of Default so waived and not
to any other similar event or occurrence which occurs subsequent to the date of
such waiver.
Section 4.05    Restoration of Rights and Remedies. If the Indenture Trustee,
any Holder of Equipment Notes, any Hedge Provider or any Liquidity Facility
Provider has instituted any proceeding to enforce any right or remedy that it
has, if applicable, under this Master Indenture and any Series Supplement, and
such proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee, such Holder, such Hedge Provider
or such Liquidity Facility Provider, then in every such case the Issuer, the
Indenture Trustee, the Noteholders, such Hedge Provider or such Liquidity
Facility Provider shall, subject to any determination in such proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Indenture Trustee, the Noteholders,
such Hedge Provider and such Liquidity Facility Provider shall continue as
though no such proceeding has been instituted.




--------------------------------------------------------------------------------




Section 4.06    Remedies Cumulative. Each and every right, power and remedy
herein given to the Indenture Trustee (or the Control Parties or the Requisite
Majority), the Hedge Providers and the Liquidity Facility Providers, if
applicable, specifically or otherwise in this Master Indenture shall be
cumulative and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity or by
statute, and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Indenture Trustee (or the
Control Parties or the Requisite Majority), the Hedge Providers and the
Liquidity Facility Providers, if applicable, and the exercise or the beginning
of the exercise of any power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Indenture Trustee (or the Control Parties or
the Requisite Majority), a Hedge Provider or a Liquidity Facility Provider, if
applicable, in the exercise of any such right, remedy or power or in the
pursuance of any such remedy shall impair any such right, power or remedy or be
construed to be a waiver of any Default on the part of the Issuer or to be an
acquiescence.
Section 4.07    Authority of Courts Not Required. The parties hereto agree that,
to the greatest extent permitted by law, the Indenture Trustee shall not be
obliged or required to seek or obtain the authority of, or any judgment or order
of, the courts of any jurisdiction in order to exercise any of its rights,
powers and remedies under this Master Indenture and any Series Supplement, and
the parties hereby waive any such requirement to the greatest extent permitted
by law.
Section 4.08    Rights of Noteholders to Receive Payment. Notwithstanding any
other provision of this Master Indenture, the right of any Noteholder to receive
payment of interest on, principal of, or premium, if any, on the Equipment Notes
on or after the respective due dates therefor, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Noteholder.
Section 4.09    Indenture Trustee May File Proofs of Claim. The Indenture
Trustee may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee and
of any Noteholder allowed in any judicial proceedings relating to the Issuer,
its creditors or its property.
Section 4.10    Undertaking for Costs. All parties to this Master Indenture
agree, and each Noteholder by its acceptance thereof shall be deemed to have
agreed, that in any suit for the enforcement of any right or remedy under this
Master Indenture and any Series Supplement or in any suit against the Indenture
Trustee for any action taken or omitted by it as Indenture Trustee, a court in
its discretion may require the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys' fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defense made by the party litigant. This Section 4.10 does not apply
to a suit instituted by the Indenture Trustee, a suit instituted by any
Noteholder for the enforcement of the payment of interest, principal, or
premium, if any, on the Equipment Notes on or after the respective due dates
expressed in such Equipment Note, or a suit by a Noteholder or Noteholders of
more than 10% of the Outstanding Principal Balance of any Series of Equipment
Notes (exclusive of Equipment Notes or interests therein held by any Issuer
Group Member).
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 5.01    Representations and Warranties. The Issuer represents and
warrants to the Indenture Trustee as of each Closing Date, and each Delivery
Date, as follows:
(et)Due Organization.
(i)The Issuer is a limited liability company duly organized, validly existing,
and in good standing under the laws of the State of Delaware, is duly licensed
or qualified and in good standing in each jurisdiction in which the failure to
so qualify would have a material adverse effect on its ability to carry on its
business as now conducted or to enter into and perform its obligations under the
Issuer Documents and the Operative Agreements to which the Issuer is a party,
has the organizational power and authority to carry on its business as now
conducted, has the requisite organizational power and authority to execute,
deliver and perform its obligations under the Issuer Documents and the Operative
Agreements to which the Issuer is a party.
(ii)Each of the LLC Agreement and each other organizational document of the
Issuer has been duly executed and delivered by each party thereto and
constitutes a legal, valid and binding obligation of each such party enforceable
against such party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity.




--------------------------------------------------------------------------------




(iii)Since the date of formation of the Issuer, the Issuer has not conducted
business under any other name and does not have any trade names, or “doing
business under” or “doing business as” names. The Issuer has not reorganized in
any jurisdiction (whether the United States, any state therein, the District of
Columbia, Puerto Rico, Guam or any possession or territory of the United States,
or any foreign country or state) other than the State of Delaware.
(eu)Special Purpose Status. The Issuer has not engaged in any activities since
its organization (other than those incidental to its organization and other
appropriate limited liability company steps and arrangements for the payment of
fees to, and director's and officer's insurance for, its member, special member
and manager), the execution of the Issuer Documents and the Operative Agreements
to which it is a party and the activities referred to in or contemplated by such
agreements.
(ev)Non-Contravention. The Issuer's acquisition of Railcars pursuant to an Asset
Transfer Agreement, the other transactions contemplated by each Asset Transfer
Agreement, the creation of the Equipment Notes and the issuance, execution and
delivery of, and the compliance by the Issuer with the terms of each of the
Operative Agreements and the Equipment Notes:
(i)do not conflict with, or result in a breach of any of the terms or provisions
of, or constitute a default under, the constitutional documents of the Issuer or
with any existing law, rule or regulation applying to or affecting the Issuer or
any judgment, order or decree of any government, governmental body or court
having jurisdiction over Issuer;
(ii)do not infringe the terms of, or constitute a default under, any deed,
indenture, agreement or other instrument or obligation to which the Issuer is a
party or by it or its assets, property or revenues are bound; and
(iii)do not constitute a default by the Issuer under, or result in the creation
of any Encumbrance (except for Permitted Encumbrances of the type described in
clause (i), (ii) or (v) of the definition thereof) upon the property of the
Issuer under its organizational documents or any indenture, mortgage, contract
or other agreement or instrument to which the Issuer is a party or by which the
Issuer or any of its properties may be bound or affected.
(ew)Due Authorization. The Issuer's acquisition of Railcars pursuant to an Asset
Transfer Agreement, the other transactions contemplated by each Asset Transfer
Agreement, the creation, execution and issuance of the Equipment Notes, the
execution and issue or delivery by the Issuer of the Operative Agreements
executed by it and the performance by it of its obligations hereunder and
thereunder and the arrangements contemplated hereby and thereby to be performed
by it have been duly authorized by all necessary limited liability company
action of the Issuer.
(ex)Validity and Enforceability. This Master Indenture constitutes, and the
Operative Agreements, when executed and delivered and, in the case of the
Equipment Notes, when issued and authenticated, will constitute valid, legally
binding and (subject to general equitable principles, insolvency, liquidation,
reorganization and other laws of general application relating to creditors'
rights or claims or to laws of prescription or the concepts of materiality,
reasonableness, good faith and fair dealing) enforceable obligations of the
Issuer.
(ey)No Event of Default or Early Amortization Event. No Event of Default or
Early Amortization Event has occurred and is continuing and no event has
occurred that with the passage of time or notice or both would become an Event
of Default or Early Amortization Event.
(ez)No Encumbrances. Subject to the Security Interests created in favor of the
Indenture Trustee and the Flow of Funds, and except for Permitted Encumbrances,
there exists no Encumbrance over the assets of the Issuer that ranks prior to or
pari passu with the obligation to make payments on the Equipment Notes.
(fa)No Consents. No consent, approval or authorization of, or filing,
registration or qualification with, or the giving of notice to, any trustee or
any holder of indebtedness of the Issuer or any governmental authority on the
part of the Issuer is required in the United States, Canada or Mexico (subject
to the proviso set forth below) in connection with the execution and delivery by
the Issuer of the Operative Agreements to which the Issuer is a party or in
order for the Issuer to perform its obligations thereunder in accordance with
the terms thereof, other than: (i) notices required to be filed with the STB and
the Registrar General of Canada, which notices shall have been filed on the
applicable Closing Date, (ii) as may be required under existing laws,
ordinances, governmental rules and regulations to be obtained, given,
accomplished or renewed at any time after the applicable Closing Date in
connection with the operation and maintenance of the Portfolio Railcars and in
accordance with the Operative Agreements that are routine in nature and are not
normally applied for prior to the time they are required, and which the Issuer
has no reason to believe will not be timely obtained, (iii) as may be required
under the Operative




--------------------------------------------------------------------------------




Agreements in consequence of any transfer of ownership of the Portfolio Railcars
and (iv) filing and recording to perfect the Security Interests under this
Master Indenture and any Series Supplement as required hereunder; provided, that
the parties hereto agree that the Issuer shall not be required to make any such
filings or recordings in Mexico or under any Provincial Personal Property
Security Act or other non-federal legislation in Canada.
(fb)No Litigation. There is no claim, action, suit, investigation or proceeding
pending against, or to the knowledge of the Issuer, threatened against or
affecting the Issuer, before any court or arbitrator or any governmental body,
agency or official which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated by this Master Indenture
(including the Exhibits and Schedules attached hereto) and/or the Operative
Agreements.
(fc)Employees, Subsidiaries. The Issuer has no employees. The Issuer has no
Subsidiaries.
(fd)Ownership. The Issuer is the owner of the Collateral free from all
Encumbrances and claims whatsoever other than Permitted Encumbrances.
(fe)No Filings. Under the laws of Delaware, Texas and New York (and including
U.S. federal law) in force at the date hereof, it is not necessary or desirable
that this Master Indenture or any Operative Agreement to which the Issuer is a
party be filed, recorded or enrolled with any court or other authority in any
such jurisdictions or that any material stamp, registration or similar tax be
paid on or in relation to this Master Indenture or any of the other Operative
Agreements (other than filings of UCC financing statements and with the STB and
in Canada in respect of the Security Interests in the Portfolio Railcars).
(ff)Other Representations. The representations and warranties made by the Issuer
in any of the other Operative Agreements are true and accurate as of the date
made.
(fg)Other Regulations. The Issuer is not an “investment company,” or an
“affiliated person” of, or a “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
(fh)Insurance. The Portfolio Railcars described on each Delivery
Schedule delivered from time to time under an Asset Transfer Agreement are, at
the time of the related Conveyance to the Issuer, covered by the insurance
required by Section 5.04(f) hereof, and all premiums due prior to the applicable
Delivery Date in respect of such insurance shall have been paid in full and such
insurance as of the applicable Delivery Date is in full force and effect.
(fi)No Event of Default or Total Loss. At the time of each Conveyance of
Railcars under an Asset Transfer Agreement, (i) no Event of Default has occurred
and is continuing, (ii) no Manager Default (in the case of Conveyances other
than on a Closing Date) or Manager Termination Event (in the case of Conveyances
on a Closing Date) has occurred and is continuing, (iii) to the knowledge of the
Issuer, no Total Loss or event that, with the giving of notice, the passage of
time or both, would constitute a Total Loss with respect to any of the Railcars
so Conveyed, has occurred, and (iv) to the knowledge of the Issuer, no Railcar
being Conveyed under an Asset Transfer Agreement on such date has suffered
damage or contamination which, in the Issuer's reasonable judgment, makes repair
uneconomic or renders such Railcar unfit for commercial use.
(fj)Beneficial Title. On each Delivery Date upon which a Conveyance occurs under
an Asset Transfer Agreement, (i) the applicable Seller has, and shall pursuant
to its related Bill of Sale have, conveyed all legal and beneficial title of the
Issuer to such Railcars being so Conveyed free and clear of all Encumbrances
(other than Permitted Encumbrances) and such Conveyance will not be void or
voidable under any applicable law and (ii) the applicable Seller has assigned,
and the Assignment and Assumption to be delivered on the related Delivery Date
shall upon acceptance thereof by the Issuer assign, to the Issuer, all legal and
beneficial title of such Seller to the related Leases, free and clear of all
Encumbrances (other than Permitted Encumbrances), and the Assignment and
Assumption will not be void or voidable under any applicable law.
(fk)Nature of Business. The Issuer is not engaged in the business of extending
credit for the purposes of purchasing or carrying margin stock, and no proceeds
of the Equipment Notes will be used by the Issuer for a purpose which violates,
or would be inconsistent with, Section 7 of the Securities Exchange Act of 1934,
as amended, or Regulations T, U and X of the Federal Reserve System (terms for
which meanings are provided in Regulations T, U and X of the Federal Reserve
System or any regulations substituted therefor, as from time to time in effect,
being used in this Section 5.01(r) with such meanings).
(fl)No Default under Organizational Documents. The Issuer is not in violation of
any term of any of its organizational documents or in violation or breach of or
in default under any other agreement, contract or instrument to which it is a
party or by which it or any of its property may be bound.




--------------------------------------------------------------------------------




(fm)Issuer Compliance. The Issuer is in compliance in all material respects with
all laws, ordinances, governmental rules, regulations, orders, judgments,
decrees, determinations and awards to which it is subject and the Issuer has
obtained all required licenses, permits, franchises and other governmental
authorizations material to the conduct of its business.
(fn)Railcar Compliance; Autoracks. Each Railcar Conveyed on a Delivery Date,
taken as a whole, and each major component thereof complies in all material
respects with all applicable laws and regulations, all requirements of the
manufacturer for maintaining in full force and effect any applicable warranties
and the requirements, if any, of any applicable insurance policies, conforms
with the specifications for such Railcar contained in the related Appraisal (to
the extent a copy of such Appraisal or a relevant excerpt therefrom has been
delivered to the Issuer) and is substantially complete such that it is ready and
available to operate in commercial service and otherwise perform the function
for which it was designed; and the railcar identification marks shown on the
related Bill of Sale are the marks then used on the Portfolio Railcars set forth
on such Bill of Sale. Each Portfolio Railcar that is an autorack qualifies for
the National Reload Pool.
(fo)Taxes. On each Delivery Date upon which a Conveyance occurs under an Asset
Transfer Agreement, all sales, use or transfer taxes, if any, due and payable
upon the purchase of the Portfolio Railcars by the Issuer from the applicable
Seller will have been paid or such transactions will then be exempt from any
such taxes, and the Issuer will cause any required forms or reports in
connection with such taxes to be filed in accordance with applicable laws and
regulations.
(fp)Lease Terms. Except where a Railcar is being conveyed on a Closing Date and
the related Series Supplement references this Section 5.01(w) and permits an
exception hereto, each Railcar Conveyed on the relevant Delivery Date is subject
to a Permitted Lease, which Lease (together with the other Leases that are or
have been the subject of such Conveyances) contains rental and other terms which
are no different, taken as a whole, from those for similar railcars in the TILC
Fleet.
(fq)Eligibility. Each Railcar described on its relevant Delivery Schedule
constitutes an Eligible Railcar as of the date of its Conveyance to the Issuer.
(fr)Assignment of Leases. (i) Each Lease conveyed on the relevant Delivery Date
is freely assignable from the applicable Seller to the Issuer and from the
Issuer to any other Person (including, without limitation, any transferee in
connection with the Indenture Trustee's exercise of rights or remedies under
this Master Indenture and any Series Supplement) or, if any such Lease is not
freely assignable, then consents to such assignments determined by the Manager
in good faith to be sufficient for their intended purposes have been obtained
prior to the relevant Delivery Date, (ii) no assignment described in this
Section 5.01(y) is void or voidable or will result in a claim for damages or
reduction in rental or other payments, in each case pursuant to the terms and
conditions of any such Lease and (iii) no consent, approval or filing is
required under such Lease in connection with the execution and delivery of the
Operative Agreements.
(fs)Purchase Options. With respect to any Portfolio Railcars that are subject to
a purchase option granted to the Lessee under the relevant Lease, (i) such
purchase option is exercisable by the applicable Lessee for a purchase price not
less than (at the time of such purchase) the greater of (1) an appraiser's
estimate at Lease inception of fair market value at the time of potential
exercise under the option provision, and (2) (A) one hundred five percent (105%)
of the product of the Railcar Advance Rate and the Adjusted Value of the
Portfolio Railcars subject to such purchase option, plus (B) any Hedge Partial
Termination Value that would be owed by the Issuer to Hedge Providers, if
applicable, and (ii) the sum of (x) the aggregate Adjusted Values of all
Portfolio Railcars subject to such Lease and all Portfolio Railcars subject to
any other Lease containing a purchase option and (y) the aggregate sum of the
Adjusted Values of all Portfolio Railcars that the Issuer has sold pursuant to
Permitted Discretionary Sales or Purchase Option Dispositions, does not exceed
forty-five percent (45%) of the highest aggregate Adjusted Value of all
Portfolio Railcars held by the Issuer at any particular time up to the date this
representation is made or deemed made. Any such purchase option complying with
each of the foregoing limitations described in clauses (i) and (ii) above is
referred to herein and in the other Operative Agreements as a “Permitted
Purchase Option.”
(ft)No Other Financing of Lease; Permitted Lease. After giving effect to the
transfers contemplated under the Operative Agreements, (i) the Leases being
Conveyed to the Issuer on any applicable Delivery Date (as evidenced by the
Riders or Schedules with respect thereto) are not subject to and do not cover
railcars financed in, any financing or securitization transaction other than the
transactions contemplated by the Operative Agreements and (ii) such Leases
conform to the definition of Permitted Lease.
(fu)Concentration Limits. After giving effect to the Issuer's acquisition of
Railcars in connection with issuing a Series of Equipment Notes on the
applicable Closing Date, the Portfolio complies with all Concentration Limits.




--------------------------------------------------------------------------------




Section 5.02    General Covenants. The Issuer covenants with the Indenture
Trustee as follows:
(fv)No Release of Obligations. The Issuer will not take any action which would
amend, terminate (other than any termination in connection with the replacement
of such agreement on terms substantially no less favorable to the Issuer than
the agreement being terminated) or discharge or prejudice the validity or
effectiveness of this Master Indenture (other than as permitted herein) or any
other Operative Agreement or permit any party to any such document to be
released from such obligations, except that, in each case, as permitted or
contemplated by the terms of such documents, and provided that, in any case,
(i) the Issuer will not take any action which would result in any amendment or
modification to any conflicts standard or duty of care in such agreements and
(ii) there must be at all times an Administrator and a Manager with respect to
all Portfolio Railcars.
(fw)Encumbrances. The Issuer will not create, incur, assume or suffer to exist
any Encumbrance on the Collateral other than: (i) any Permitted Encumbrance, and
(ii) any other Encumbrance the validity or applicability of which is being
contested in good faith in appropriate proceedings by any Issuer Group Member
(and the proceedings related to such Encumbrance or the continued existence of
such Encumbrance does not give rise to any reasonable likelihood of the sale,
forfeiture or loss of the asset affected by such Encumbrance) and for which the
Issuer maintains adequate cash reserves to pay such Encumbrance.
(fx)Indebtedness. The Issuer will not incur, create, issue, assume, guarantee or
otherwise become liable for or with respect to, or become responsible for the
payment of, contingently or otherwise, whether present or future, Indebtedness,
other than Indebtedness in respect of the Equipment Notes and Indebtedness under
Liquidity Facilities and Hedge Agreements.
(fy)Restricted Payments. The Issuer will not (i) declare or pay any dividend or
make any distribution on its Stock; provided that, so long as no Event of
Default shall have occurred and be continuing and to the extent there are
available funds therefor in the Collections Account on the applicable Payment
Date, the Issuer may make payments on its limited liability company membership
interests to the extent of the aggregate amount of distributions made to the
Issuer pursuant to the Flow of Funds; (ii) purchase, redeem, retire or otherwise
acquire for value any membership interest in the Issuer held by or on behalf of
Persons other than any Permitted Holder; (iii) make any interest, principal or
premium, if any, payment on the Equipment Notes or make any voluntary or
optional repurchase, defeasance or other acquisition or retirement for value of
Indebtedness of the Issuer other than in accordance with the Equipment Notes and
this Master Indenture or the Operative Agreements; provided that the Issuer may
repurchase, defease or otherwise acquire or retire any of the Equipment Notes
from a source other than from Collections (other than that portion of
Collections that would otherwise be distributable to the Issuer in accordance
with the Flow of Funds); or (iv) make any investments, other than Permitted
Investments and investments permitted under Section 5.02(f) hereof.
The term “investment” for purposes of the above restriction shall mean any loan
or advance to a Person, any purchase or other acquisition of any Stock or
Indebtedness of such Person, any capital contribution to such Person or any
other investment in such Person.
(fz)Limitation on Dividends and Other Payments. The Issuer will not create or
otherwise suffer to exist any consensual limitation or restriction of any kind
on the ability of the Issuer to declare or pay dividends or make any other
distributions permitted by Applicable Law, other than pursuant to the Operative
Agreements.
(ga)Business Activities. The Issuer will not engage in any business or activity
other than:
(i)purchasing or otherwise acquiring (subject to the limitations on acquisitions
of Portfolio Railcars described below), owning, holding, converting,
maintaining, modifying, managing, operating, leasing, re-leasing and (subject to
the limitations on sales of Portfolio Railcars described below) selling or
otherwise disposing of its Portfolio Railcars and entering into all contracts
and engaging in all related activities incidental thereto, including from time
to time accepting, exchanging, holding promissory notes, contingent payment
obligations or equity interests of Lessees or their Affiliates issued in
connection with the bankruptcy, reorganization or other similar process, or in
settlement of delinquent obligations or obligations anticipated to be delinquent
of such Lessees or their respective Affiliates in the ordinary course of
business;
(ii)financing or refinancing the business activities described in clause (i) of
this Section 5.02(f) through the offer, sale and issuance of one or more Series
of Equipment Notes, upon such terms and conditions as the Issuer sees fit,
subject to the limitations of this Master Indenture;
(iii)purchasing, acquiring, surrendering and assigning policies of insurance and
assurances with any insurance company or companies which the Issuer or the
Insurance Manager determines




--------------------------------------------------------------------------------




to be necessary or appropriate to comply with this Master Indenture and to pay
the premiums or the Issuer's allocable portion thereon;
(iv)entering into Liquidity Facilities;
(v)engaging in currency and interest rate exchange transactions for the purposes
of avoiding, reducing, minimizing, hedging against or otherwise managing the
risk of any loss, cost, expense or liability arising, or which may arise,
directly or indirectly, from any change or changes in any interest rate or
currency exchange rate or in the price or value of the property or assets of the
Issuer, upon such terms and conditions as the Issuer sees fit and within any
limits and with any provisos specified in this Master Indenture or a Series
Supplement, including but not limited to dealings, whether involving purchases,
sales or otherwise, in foreign currency, spot and forward interest rate exchange
contracts, forward interest rate agreements, caps, floors and collars, futures,
options, swaps and any other currency, interest rate and other similar hedging
arrangements and such other instruments as are similar to, or derivatives of,
any of the foregoing, but in any event not for speculative purposes; and
(vi)taking any action that is incidental to, or necessary to effect, any of the
actions or activities set forth above.
(gb)Limitation on Consolidation, Merger and Transfer of Assets. The Issuer will
not consolidate with, merge with or into, or sell, convey, transfer, lease or
otherwise dispose of its property and assets (as an entirety or substantially an
entirety in one transaction or in a series of related transactions) to, any
other Person, or permit any other Person to merge with or into the Issuer (any
such consolidation, merger, sale, conveyance, transfer, lease or other
disposition, a “Merger Transaction”), unless:
(i)the resulting entity is a special purpose entity, the charter of which is
substantially similar to the LLC Agreement, and, after such Merger Transaction,
payments from such resulting entity to the Noteholders do not give rise to any
withholding tax payments less favorable to the Noteholders than the amount of
any withholding tax payments which would have been required had such Merger
Transaction not occurred and such entity is not subject to taxation as a
corporation or an association or a publicly traded partnership taxable as a
corporation;
(ii)(A) such Merger Transaction has been unanimously approved by the board of
managers of the Issuer and (B) the surviving successor or transferee entity
shall expressly assume all of the obligations of the Issuer in and under this
Master Indenture and any Series Supplement, the Equipment Notes and each other
Operative Agreement to which the Issuer is then a party (with the result that,
in the case of a transfer only, the Issuer thereupon will be released);
(iii)both before, and immediately after giving effect to such Merger
Transaction, no violation of a Concentration Limit, Event of Default or Early
Amortization Event shall have occurred and be continuing;
(iv)each of (A) a Rating Agency Confirmation and (B) the consent of the
Indenture Trustee (acting at the Direction of a Requisite Majority) has been
obtained with respect to such Merger Transaction;
(v)for U.S. Federal income tax purposes, such Merger Transaction does not result
in the recognition of gain or loss by any Noteholder; and
(vi)the Issuer delivers to the Indenture Trustee an Officer's Certificate and an
Opinion of Counsel, in each case stating that such Merger Transaction complies
with the above criteria and, if applicable, Section 5.03(a) hereof and that all
conditions precedent provided for herein relating to such transaction have been
complied with.
(gc)Limitation on Transactions with Affiliates. The Issuer will not, directly or
indirectly, enter into, renew or extend any transaction (including, without
limitation, the purchase, sale, lease or exchange of property or assets, or the
rendering of any service) with any Affiliate of the Issuer, except upon fair and
reasonable terms no less favorable to the Issuer than could be obtained, at the
time of such transaction or at the time of the execution of the agreement
providing therefor, in a comparable arm's-length transaction with a Person that
is not such an Affiliate, provided, that the foregoing restriction does not
limit or apply to the following:
(i)any transaction in connection with the establishment of the Issuer, its
initial capitalization and the acquisition of its initial Portfolio or pursuant
to the terms of the Operative Agreements;




--------------------------------------------------------------------------------




(ii)the payment of reasonable and customary regular fees to, and the provision
of reasonable and customary liability insurance in respect of, the
managers/members of the Issuer;
(iii)any payments on or with respect to the Equipment Notes or otherwise in
accordance with the Flow of Funds;
(iv)any acquisition of Additional Railcars or any Permitted Railcar Acquisition
complying with Section 5.03(b) hereof;
(v)any payments of the types referred to in clause (i) or (ii) of
Section 5.02(d) hereof and not prohibited thereunder; or
(vi)the sale of Portfolio Railcars as part of a single transaction providing for
the redemption or defeasance of Equipment Notes in accordance with the terms of
this Master Indenture.
(gd)Limitation on the Issuance, Delivery and Sale of Equity Interests. Except as
expressly permitted by its LLC Agreement, the Issuer will not (1) issue, deliver
or sell any Stock or (2) sell, directly or indirectly, or issue, deliver or
sell, any Stock, except for the following:
(A)issuances or sales of any additional membership interests to the Member (the
“Permitted Holder”); or
(B)contributions by the Permitted Holder of funds to the Issuer (x) with which
to effect a redemption or discharge of the Equipment Notes upon any acceleration
of the Equipment Notes or (y) as otherwise contemplated by this Master
Indenture, an Asset Transfer Agreement or the LLC Agreement.
In accordance with the LLC Agreement, no issuance, delivery, sale, transfer or
other disposition of any equity interest in the Issuer will be effective, and
any such issuance, delivery, sale transfer or other disposition will be void ab
initio, if it would result in the Issuer being classified as an association (or
a publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes or if the Issuer would be required to withhold on any distributions
under Sections 871, 881 or 1446 of the Code.
(ge)Bankruptcy and Insolvency.
(i)The Issuer will promptly provide the Indenture Trustee and each Rating Agency
with written notice of the institution of any proceeding by or against the
Issuer seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for all or
for any substantial part of its property. The Issuer will not take any action to
waive, repeal, amend, vary, supplement or otherwise modify its charter documents
and including its LLC Agreement (except in accordance with the next sentence)
unless receiving the prior written consent of the Requisite Majority (such
consent not to be unreasonably withheld) as well as a Rating Agency Confirmation
in respect thereof. The Issuer will not, without a Rating Agency Confirmation,
take any action to waive, repeal, amend, vary, supplement or otherwise modify
the provision of its LLC Agreement which requires action or consent of its
special member or limits actions of the Issuer with respect to voluntary
insolvency proceedings or involuntary insolvency proceedings of the Issuer.
(ii)The Issuer shall cause each party to any Operative Agreement, and each party
to any other agreement to which the Issuer is a party that is incidental or
related to any Operative Agreement, that in either such case renders the Issuer
a debtor to such party, to covenant and agree that it shall not, prior to the
date which is one year and one day (or if longer, the applicable preference
period then in effect) after the payment in full of the Equipment Notes,
acquiesce, petition or otherwise, directly or indirectly, invoke or cause the
Issuer to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or any substantial part of its property or ordering the winding up or
liquidation of the affairs of the Issuer. This provision shall survive the
termination of this Master Indenture.
(gf)Payment of Principal, Premium, if any, and Interest. The Issuer will duly
and punctually pay the principal, premium, if any, and interest on the Equipment
Notes in accordance with the terms of this Master Indenture, the applicable
Series Supplements and the Equipment Notes.




--------------------------------------------------------------------------------




(gg)Limitation on Employees. The Issuer will not employ or maintain any
employees other than as required by any provisions of local law. Managers,
officers and directors of the Issuer shall not be deemed to be employees for
purposes of this Section 5.02(l).
(gh)Delivery of Rule 144A Information. To permit compliance with Rule 144A in
connection with offers and sales of Equipment Notes, the Issuer will promptly
furnish upon request of a Holder of an Equipment Note to such Holder and a
prospective purchaser designated by such Holder, the information required to be
delivered under Rule 144A(d)(4) if at the time of such request the Issuer is not
a reporting company under Section 13 or Section 15(d) of the Exchange Act.
(gi)Administrator. If at any time there is not a Person acting as Administrator,
the Issuer shall promptly appoint a qualified Person to perform any duties under
this Master Indenture and any Series Supplement that the Administrator is
obligated to perform until a replacement Administrator assumes the duties of the
Administrator.
(gj)Ratings of Equipment Notes. For so long as any Equipment Notes are
Outstanding, the Issuer shall pay all fees of the applicable Rating Agency and
shall respond to reasonable requests for information from the applicable Rating
Agency from time to time in order to permit the applicable Rating Agency to
maintain a rating with respect to the applicable Series of Equipment Notes or
Class thereof.
(gk)Tax Election of the Issuer. The Issuer shall not elect or agree to elect to
be treated as an association taxable as a corporation for United States federal
income tax or any State income or franchise tax purposes.
(gl)Separate Entity Characteristics. The Issuer shall at all times:
(i)not commingle its assets with those of any Person, including any Affiliate,
except with respect to the Marks and the Customer Payment Account and as may
occur from time to time due to misdirected payments;
(ii)conduct its business separate from any direct or ultimate parent of the
Issuer;
(iii)maintain financial statements susceptible to audit, separate from those of
any other Person showing its assets and liabilities separate and apart from
those of any other Person;
(iv)pay its own expenses and liabilities and pay the salaries of its own
employees, if any, only from its own funds;
(v)maintain an “arm's-length relationship” with its Affiliates;
(vi)except as contemplated by a Note Purchase Agreement, not guarantee or become
obligated for the debts of any other Person and not hold out its credit as being
available to satisfy the debts or any other obligations of any other Person;
(vii)use separate stationery, invoices and checks and hold itself out as a
separate and distinct entity from any other Person;
(viii)observe all limited liability company and other organizational formalities
required by the law of its jurisdiction of formation;
(ix)not acquire obligations or securities of any Person, except Permitted
Investments and as otherwise contemplated in the Operative Agreements;
(x)allocate fairly and reasonably any overhead expenses shared with any other
Person, if any;
(xi)except for the Security Interests and Permitted Encumbrances, not pledge its
assets for the benefit of any other Person or make any loans or advances to any
Person (but the Issuer may extend or forbear obligations of any Lessees under
the related Leases in the ordinary course of business and in accordance with the
provisions of the Management Agreement);
(xii)correct any known misunderstanding regarding its separate identity from
other Persons;
(xiii)maintain adequate capital in light of its contemplated business
operations;
(xiv)maintain books and records (in accordance with generally accepted
accounting principles in the United States) separate from any other Person at
its principal office which show a true and accurate record in United States
dollars of all business transactions arising out of and in connection with the




--------------------------------------------------------------------------------




conduct of the Issuer and the operation of its business in sufficient detail to
allow preparation of tax returns required to be prepared and the maintenance of
the Indenture Accounts;
(xv)maintain bank and other accounts (other than the Indenture Accounts), if
any, separate from any other Person;
(xvi)conduct its business in its own name; and
(xvii)not take any actions that would be inconsistent with maintaining the
separate legal identity of the Issuer.
Section 5.03    Portfolio Covenants. The Issuer covenants with the Indenture
Trustee as follows:
(gm)Railcar Dispositions. Except as described in the Granting Clause with
respect to the redemption in whole of a Series of Equipment Notes, the Issuer
will not sell, transfer or otherwise dispose of any Railcar or any interest
therein, except that the Issuer may sell, transfer or otherwise dispose of or
part with possession of (i) any Parts, or (ii) one or more Portfolio Railcars,
as follows (any such sale, transfer or disposition described in clause (i), (ii)
or (iii) of this Section 5.03(a), a “Permitted Railcar Disposition”):
(i)A Railcar Disposition pursuant to a Permitted Purchase Option (a “Purchase
Option Disposition”);
(ii)A Railcar Disposition pursuant to receipt of insurance or other third party
proceeds in connection with the Total Loss of a Portfolio Railcar (and any
consequent later sale of such affected Railcar for scrap or salvage value) (an
“Involuntary Railcar Disposition”); or
(iii)A Railcar Disposition in the ordinary course of business (other than a
Railcar Disposition as a result of a Total Loss or a Purchase Option
Disposition) so long as the following conditions are complied with (a “Permitted
Discretionary Sale”):
(A)At the time of such Railcar Disposition, no Event of Default or Early
Amortization Event shall have occurred and then be continuing.
(B)The Issuer (or the Manager on its behalf) prior to such Railcar Disposition,
as evidenced by an Officer's Certificate to be delivered to the Indenture
Trustee, shall have identified replacement Railcars for the Issuer to purchase
meeting the criteria set forth in clauses “1” through “3” of clause (C) below
(Railcars meeting such criteria, “Qualifying Replacement Railcars”), with such
purchase expected to be made within 30 days of the date of the discretionary
sale.
(C)Such Railcars
(1)must be of comparable remaining economic useful life to the Portfolio
Railcars being sold,
(2)must have an Appraisal showing an Initial Appraised Value, and
(3)except as contemplated by clause (D)(4) below, must be under Lease with a
remaining Lease term at least equal to two-thirds of the remaining Lease term of
the Portfolio Railcars being sold.
(D)With respect to the Portfolio Railcars to be sold pursuant to a Permitted
Discretionary Sale (such Portfolio Railcars being referred to below as the “Sold
Railcars”), each of the following conditions shall have been satisfied and the
Indenture Trustee shall have received an Officer's Certificate of the Issuer (or
the Manager on its behalf) certifying as to the satisfaction of such conditions:
(1)The Sold Railcars must be purchased from the Issuer by a third party that is
not an Issuer Group Member.
(2)The Net Disposition Proceeds realized in such sale must be at least (a) one
hundred five percent (105%) of the product of the Railcar Advance Rate and the
Adjusted Value of such Sold Railcars, plus (b) the amount of any Hedge Partial
Termination Value that would be owed by the Issuer to a Hedge Provider, if
applicable.
(3)Sold Railcars that were under Lease at the time of sale, if being replaced,
must be replaced by Qualifying Replacement Railcars under Lease that generate at
least the same amount of current monthly lease revenue and have a




--------------------------------------------------------------------------------




remaining Lease term at least equal to two-thirds of the remaining Lease term of
such Sold Railcars.
(4)Sold Railcars that were not under Lease at the time of sale, if being
replaced, must be replaced by Qualifying Replacement Railcars as to which, if
not then under Lease, the Manager has a reasonable, good faith expectation that
such Qualifying Replacement Railcars will generate at least the same amount of
monthly lease revenue (once placed under Lease) as the Manager would have
expected for the Sold Railcars.
(E)The Net Disposition Proceeds must be deposited into the Mandatory Replacement
Account.
(F)Such Railcar Disposition, after giving effect to the expected reinvestment,
will not directly cause noncompliance with any Concentration Limit.
(G)The Initial Appraised Value of the Qualifying Replacement Railcars acquired
in connection with a Permitted Discretionary Sale must at least equal the
Adjusted Value of the Sold Railcars at their time of sale (except to a de
minimis extent).
(H)The sum of (x) the Adjusted Value of the Portfolio Railcars to be sold in
such Railcar Disposition, (y) the aggregate sum of the Adjusted Values of all
Portfolio Railcars that the Issuer has sold in all Permitted Discretionary Sales
and Purchase Option Dispositions and (z) the aggregate Adjusted Value of all
Portfolio Railcars then subject to a Lease containing a purchase option, does
not exceed forty-five percent (45%) of the highest aggregate Adjusted Value of
all Portfolio Railcars held by the Issuer at any particular time up to the
related date of sale.
(I)The Adjusted Value of the Portfolio Railcars to be sold in such Permitted
Discretionary Sales and Purchase Option Dispositions in any period of twelve
(12) consecutive months does not exceed seventeen and a half percent (17.5%) of
the average, for each of the previous twelve Payment Dates falling before the
month in which a Permitted Discretionary Sale or Purchase Option Disposition
occurs, of the aggregate sum of the Adjusted Values of all Portfolio Railcars
for such Payment Dates (or, if fewer than twelve (12) Payment Dates have passed,
such average for all such Payment Dates).
(iv)With respect to a Permitted Railcar Disposition constituting a Purchase
Option Disposition or Involuntary Railcar Disposition, the Issuer will, if not
electing to deposit such proceeds directly into the Collections Account, deposit
the related Net Disposition Proceeds into the Optional Reinvestment Account for
application, within the Replacement Period, to a purchase of Qualifying
Replacement Railcars in a Replacement Exchange (as contemplated and provided in
Section 3.05).
(gn)Railcar Acquisitions. The Issuer will not purchase or otherwise acquire a
Railcar (or an interest therein) other than the Railcars (or an interest
therein) identified on a schedule to the Series Supplement for the Initial
Equipment Notes, except that the Issuer will be permitted to:
(i) purchase or otherwise acquire, directly or indirectly, one or more Railcars
constituting Qualifying Replacement Railcars in connection with any Replacement
Exchange, and
(ii) acquire one or more additional Railcars pursuant to a capital contribution
from the Member, so long as, in each case of clause (i) and (ii) (except as
indicated below), each of the following requirements are satisfied on or prior
to such purchase or other acquisition:
(A)in the case of clause (i) only, no Event of Default or Early Amortization
Event shall have occurred and be continuing or would directly result therefrom;
(B)after giving effect to the acquisition, the Portfolio will comply with the
Concentration Limits;
(C)the Railcars being acquired have an Appraisal showing an Initial Appraised
Value;
(D)the Purchase Price for each such Railcar does not exceed its Initial
Appraised Value;
(E)except in connection with Railcars being acquired in a Replacement Exchange
for Portfolio Railcars that were not subject to a Lease at the time of the
disposition thereof




--------------------------------------------------------------------------------




by the Issuer, the Railcars being acquired are each subject to a Permitted
Lease; and all actions (including the applicable UCC, STB or Registrar General
of Canada filings) shall have been taken to cause the Railcars being assigned to
be subject to a first priority security interest in favor of the Indenture
Trustee for the benefit of the Secured Parties (provided that no such actions
will be required to be taken in Mexico or under any Provincial Personal Property
Security Act or other non-federal legislation in Canada); and
(F)that the Railcars will be free and clear of Encumbrances other than Permitted
Encumbrances; and
(iii) purchase or otherwise acquire additional Railcars in connection with the
            issuance of an Additional Series.
(go)Permitted Railcar Acquisition. A Railcar acquisition by the Issuer complying
with the provisions in subsection (b) immediately above constitutes a “Permitted
Railcar Acquisition”. If two or more Railcars are being acquired in a Permitted
Railcar Acquisition, the foregoing requirements in subsection (b) will be
determined on an aggregate basis.
(gp)Modification Payments and Capital Expenditures. The Issuer will not make any
capital expenditures for the purpose of effecting any optional improvement or
modification of any Portfolio Railcar or Parts outside of the ordinary course of
business, except that the Issuer may make Optional Modifications and Required
Modifications in its discretion and subject to the following limitations on the
manner in which such Required Modifications and Optional Modifications may be
funded:
(i)Required Modifications may be funded out of the Expense Account in accordance
with Section 3.06; and
(ii)Optional Modifications may be funded from distributions to the Issuer
pursuant to the Flow of Funds, or from capital contributions to the Issuer.
In the case of any Optional Modification, the Issuer prior to undertaking such
Optional Modification shall have determined, based upon consultation with the
Manager, that the Optional Modification is not expected to decrease the value or
marketability of the Portfolio Railcar as a result of the expenditure on such
Optional Modification.
(gq)Leases.
(i)The Issuer will not surrender possession of any Portfolio Railcar to any
Person (other than the Manager pursuant to the Management Agreement) other than
for purposes of maintenance or overhaul or pursuant to a Permitted Lease or for
storage purposes pending the Manager's procurement of a Permitted Lease thereon.
(ii)The Issuer will, and will cause the Manager in general to use its pro forma
lease agreement or agreements, as such pro forma lease agreement or agreements
may be revised for purposes of the Issuer specifically or generally from time to
time by the Manager (collectively, the “Pro Forma Lease”), for use by the
Manager on behalf of the Issuer as a starting point in the negotiation of Future
Leases. However, with respect to any Future Lease entered into in connection
with (x) the renewal or extension of a related Lease, (y) the leasing of a
Portfolio Railcar to a Person that is or was a Lessee under a pre-existing
Lease, or (z) the leasing of a Portfolio Railcar to a Person that is or was a
Lessee under an operating lease of a Railcar that is being managed or serviced
by the Manager (such Future Lease, a “Renewal Lease”), a form of lease
substantially similar to such pre-existing Lease or operating lease (a
“Precedent Lease”), as the case may be, may be used by the Manager, in lieu of
the Pro Forma Lease on behalf of the Issuer as a starting point in the
negotiation of such Future Lease. The terms of the Pro Forma Lease may be
revised from time to time by the Manager, provided that any such revisions shall
be consistent with a Lease originated thereunder being a Permitted Lease.
(gr)Concentration Limits. The Issuer will not sell, purchase, otherwise take any
action with respect to any Portfolio Railcar if entering into such proposed
sale, or other action would cause the Portfolio to no longer comply with the
Concentration Limits; provided, that the foregoing restriction shall not apply
to the renewal by the Issuer of an Existing Lease. Also, the Issuer will not
consummate a Permitted Discretionary Sale if the effect of such action is or
would be to cause noncompliance with any Concentration Limit.
Section 5.04    Operating Covenants. The Issuer covenants with the Indenture
Trustee as follows, provided that any of the following covenants with respect to
the Portfolio Railcars shall not be deemed to have been breached by virtue of
any act or omission of a Lessee or sub-lessee, or of any Person which has
possession of a Portfolio Railcar for the purpose of repairs, maintenance,
modification or storage, or by virtue of any requisition, seizure, or




--------------------------------------------------------------------------------




confiscation of a Portfolio Railcar (other than seizure or confiscation arising
from a breach by the Issuer of such covenant) (each, a “Third Party Event”), so
long as (i) neither the Issuer nor the Manager has consented to such Third Party
Event; and (ii) the Issuer (or the Manager on its behalf) as the Lessor of such
Portfolio Railcar promptly and diligently takes such commercially reasonable
actions as a leading railcar operating lessor would reasonably take in respect
of such Third Party Event, including, as deemed appropriate (taking into
account, among other things, the laws of the jurisdiction in which such
Portfolio Railcar is located or operated), seeking to compel such Lessee or
other relevant Person to remedy such Third Party Event or seeking to repossess
the relevant Portfolio Railcar:
(gs)Ownership. The Issuer will (i) on all occasions on which the ownership of
each Portfolio Railcar is relevant, make it clear to third parties that title to
the same is held by the Issuer, and (ii) not do, or knowingly permit to be done,
or omit, or knowingly permit to be omitted, any act or thing which might
reasonably be expected to jeopardize the rights of the Issuer as owner of each
Portfolio Railcar, except as contemplated by the Operative Agreements.
(gt)Compliance with Law; Maintenance of Permits. The Issuer will (i) comply in
all material respects with all Applicable Laws, (ii) obtain all material
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required for the use and operation of the Portfolio
Railcars owned by it, (iii) not cause or knowingly permit, directly or
indirectly, any Lessee to operate any Portfolio Railcar under any related Lease
in any material respect contrary to any Applicable Law, and (iv) not knowingly
permit, directly or indirectly, any Lessee not to obtain all material
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required for such Lessee's use and operation of any
Portfolio Railcar under any related operating Lease.
(gu)Forfeiture. The Issuer will not do anything, and will not knowingly permit,
directly or indirectly, any Lessee to do anything, which may reasonably be
expected to expose any Portfolio Railcar to forfeiture, impoundment, detention,
appropriation, damage or destruction (other than any forfeiture, impoundment,
detention or appropriation which is being contested in good faith by appropriate
proceedings) unless (i) adequate resources have been made available by the
Issuer or the applicable Lessee for any payment which may arise or be required
in connection with such forfeiture, impounding, detention or appropriation or
proceedings taken in respect thereof, and (ii) such forfeiture, impounding,
detention or appropriation or the continued existence thereof does not give rise
to any material likelihood of the assets to which such forfeiture, impounding,
detention or appropriation relates or any interest in such assets being sold,
permanently forfeited or otherwise lost. In the event of a forfeiture,
impoundment, detention or appropriation of such Portfolio Railcar not
constituting a Total Loss, the Issuer will use all commercially reasonable
efforts to obtain the prompt release of such Portfolio Railcar.
(gv)Maintenance of Assets. The Issuer will, with respect to each Portfolio
Railcar under Lease, cause, directly or indirectly, such Portfolio Railcar to be
maintained in a state of repair and condition consistent with the reasonable
commercial practice of leading railcar operating lessors with respect to similar
railcars under lease, taking into consideration, among other things, the
identity of the relevant Lessee (including the credit standing and operating
experience thereof), the age and condition of the Portfolio Railcar and the
jurisdiction in which the Portfolio Railcar is or will be operated or in which
the Lessee is based. In addition, the Issuer will, with respect to each
Portfolio Railcar that is not subject to a Lease, maintain such Portfolio
Railcar in a state of repair and condition consistent with the reasonable
commercial practice of leading railcar operating lessors with respect to
railcars not under lease.
(gw)Notification of Loss, Theft, Damage or Destruction. The Issuer will notify
the Indenture Trustee, the Administrator, and the Manager, in writing, as soon
as the Issuer becomes aware of any loss, theft, damage or destruction to any
Portfolio Railcar or Portfolio Railcars if the potential cost of repair or
replacement of such assets (without regard to any insurance claim related
thereto) may exceed $1,000,000.
(gx)Insurance. The Issuer covenants with the Indenture Trustee as follows:
(i)Insurance. The Issuer will at all times after the Closing Date, at its own
expense, keep or cause the Insurance Manager under the Insurance Agreement to
keep each Portfolio Railcar insured with insurers of recognized responsibility
with a rating of at least A- by A.M. Best Company (or a comparable rating by a
nationally or internationally recognized rating group of comparable stature) or
by other insurers approved in writing by the Requisite Majority, which approval
shall not be unreasonably withheld, in amounts and against risks and with
deductibles and terms and conditions not less beneficial to the insured
thereunder than the insurance, if any, maintained by the Manager with respect to
similar equipment which it owns or leases, but in no event shall such coverage
be for amounts or against risks less than the Prudent Industry Practice.




--------------------------------------------------------------------------------




(ii)Additional Insurance. In the event that the Issuer shall fail to maintain
insurance as herein provided, the Indenture Trustee may at its option, upon
prior written notice to the Issuer, provide such insurance and, in such event,
the Issuer shall, upon demand from time to time reimburse the Indenture Trustee
for the cost thereof together with interest from the date of payment thereof at
the Stated Rate on the most recently issued Class of Equipment Notes (or, if
more than one Class of Equipment Notes was issued on the same date, the lowest
of the Stated Rates on such Classes, determined as of the most recent
Determination Date), on the amount of the cost to the Indenture Trustee of such
insurance which the Issuer shall have failed to maintain. If after the Indenture
Trustee has provided such insurance, the Issuer then obtains the coverage
provided for in Section 5.04(f)(i) which was replaced by the insurance provided
by the Indenture Trustee, and the Issuer provides the Indenture Trustee with
evidence of such coverage reasonably satisfactory to the Indenture Trustee, the
Indenture Trustee shall cancel the insurance it has provided pursuant to the
first sentence of this Section 5.04(f)(ii). In such event, the Issuer shall
reimburse the Indenture Trustee for all costs to the Indenture Trustee of
cancellation, including without limitation any short rate penalty, together with
interest from the date of the Indenture Trustee's payment thereof at such Stated
Rate. In addition, at any time the Indenture Trustee may at its own expense
carry insurance with respect to its interest in the Portfolio Railcars, provided
that such insurance does not interfere with the Issuer's ability to insure the
Portfolio Railcars as required by this Section 5.04(f) or adversely affect the
Issuer's insurance or the cost thereof, it being understood that all salvage
rights to each Portfolio Railcar shall remain with the Issuer's insurers at all
times. Any insurance payments received from policies maintained by the Indenture
Trustee pursuant to the previous sentence shall be retained by the applicable
Person obtaining such insurance without reducing or otherwise affecting the
Issuer's obligations hereunder, other than with respect to Portfolio Railcars,
with respect to which such payments have been made.
(gy)No Accounts. Except as contemplated herein, the Issuer will not have an
interest in any deposit account or securities account (other than the Indenture
Accounts and other than any account which may be required to be established as a
necessary consequence of or in order to invest in or otherwise acquire a
Permitted Investment) unless (i) any such further account and the Issuer's
interest therein shall be further charged or otherwise secured in favor of the
Indenture Trustee for the benefit of the Secured Parties and (ii) any such
further account is held in the custody of and under the “control” (as such term
is defined in the UCC) of the Indenture Trustee.
(gz)Notices. If at any time any creditor of the Issuer seeks to enforce any
judgment or order of any competent court or other competent tribunal against any
of the Collateral, the Issuer shall (i) promptly give written notice to such
creditor and to such court or tribunal of the Indenture Trustee's interests in
the Collateral, (ii) if at any time an examiner, administrator, administrative
receiver, receiver, trustee, custodian, sequestrator, conservator or other
similar appointee (an “Insolvency Appointee”) is appointed in respect of any
secured creditor or any of their assets, promptly give notice to such appointee
of the Indenture Trustee's interests in the Collateral and (iii) notify the
Indenture Trustee thereof in either case of clauses (i) and (ii) above. The
Issuer will not voluntarily appoint or cause to be appointed or commence any
proceeding to appoint any Insolvency Appointee over all or any of its property.
(ha)Compliance with Agreements. The Issuer will comply with and perform all its
obligations under this Master Indenture and any Series Supplement, the Issuer
Documents and the other Operative Agreements to which the Issuer is a party.
(hb)Information. The Issuer will at all times give to the Indenture Trustee such
information as the Indenture Trustee may reasonably require for the purpose of
the discharge of the powers, rights, duties, authorities and discretions vested
in it hereunder, under any other Issuer Document or by operation of Applicable
Law.
(hc)Further Assurances.
(i)The Issuer will comply with all reasonable directions given to it by the
Indenture Trustee to perfect the Security Interests in the Collateral (except to
the extent provided in the Granting Clauses herein). The Issuer will execute
such further documents and do all acts and things as the Indenture Trustee may
reasonably require at any time or times to give effect to this Master Indenture,
the Issuer Documents and the relevant Operative Agreements.
(ii)Without limiting the foregoing, from time to time, the Issuer shall
authorize and file such financing statements and cause to be authorized and
filed such continuation statements, and shall make or cause to be made such
filings with the STB and with the Registrar General of Canada and take or cause
to be taken such similar actions as are described in the Granting Clauses under
“Priority”, all in such manner and in such places as may be required by law (or
deemed desirable by the Indenture Trustee) to fully perfect, preserve, maintain
and protect the security interest of the Indenture Trustee for the benefit of
the Secured Parties in the Portfolio Railcars, related Leases and other
Collateral granted hereby (including




--------------------------------------------------------------------------------




without limitation any such Portfolio Railcars acquired by the Issuer from time
to time after the Initial Closing Date), including in the proceeds thereof, it
being understood that the Issuer shall not be required to make (to cause to be
made) any filings in Mexico or under any Provincial Personal Property Security
Act or any other non-federal legislation in Canada. The Issuer shall deliver (or
cause to be delivered) to the Indenture Trustee file-stamped copies of, or
filing receipts for, any document filed as provided above, following such filing
in accordance herewith. In the event that the Issuer fails to perform its
obligations under this subsection, the Indenture Trustee may perform such
obligations, at the expense of the Issuer, and the Issuer hereby authorizes the
Indenture Trustee and grants to the Indenture Trustee an irrevocable power of
attorney to take any and all steps in order to perform such obligations in the
Issuer's own name and on behalf of the Issuer, as are necessary or desirable, in
the determination of the Indenture Trustee, as applicable.
(hd)Stamping of the Leases. Within thirty (30) days after the applicable
Delivery Date with respect to a Lease (or, in the case of a Future Lease, the
date of origination of such Future Lease), the Issuer will cause the Manager to
stamp on or otherwise affix to each Rider evidencing the same, the following
legend:
“This Lease is subject to a security interest in favor of Wilmington Trust
Company, as Indenture Trustee, pursuant to the Master Indenture dated as of
December 19, 2012 between Trinity Rail Leasing 2012 LLC and Wilmington Trust
Company, as Indenture Trustee.”
Without limiting the generality of the foregoing, the Issuer will (i) execute
and deliver to the Indenture Trustee, on behalf of the Secured Parties, such
financing or continuation statements or continuation statements in lieu, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Indenture Trustee may reasonably request, in order to
perfect and preserve the pledge, transfer, assignment, Security Interests
granted or purported to be granted hereby, (ii) if any Collateral shall be
evidenced by a promissory note or other instrument, deliver and pledge to the
Indenture Trustee, on behalf of the Secured Parties, such note or instrument,
duly indorsed or accompanied by duly executed instruments of transfer or
assignment in blank and undated, all in form and substance reasonably
satisfactory to the Indenture Trustee, and (iii) deliver to the Indenture
Trustee, on behalf of the Secured Parties, promptly upon receipt thereof all
instruments representing or evidencing any of the Collateral, duly endorsed or
accompanied by duly executed instruments of transfer or assignment in blank and
undated, all in form and substance reasonably satisfactory to the Indenture
Trustee.
(he)No Effect on Security Interest. Except as otherwise provided in this Master
Indenture or other Operative Agreements, the Issuer will not agree to the
amendment of any Issuer Document unless the Indenture Trustee has confirmed to
the Issuer that it has received from legal counsel reasonably acceptable to it
an opinion to the effect that such amendment will not result in the Security
Interests being prejudiced (the reasonable expenses of such opinion to be paid
by the Issuer).
(hf)Restrictions on Amendments to Assigned Agreements and Certain Other Actions.
(i) The Issuer will not take, or knowingly permit to be taken, any action which
would amend, terminate or discharge or prejudice the validity or effectiveness
or priority of the Security Interests or permit any party to any of the Issuer
Documents whose obligations form part of the security created by this Master
Indenture to be released from such obligations except, in each case as permitted
or contemplated by this Master Indenture, or the other Issuer Documents or the
Operative Agreements, (ii) without the prior written consent of the Indenture
Trustee (acting at the Direction of the Requisite Majority), the Issuer shall
not, directly or indirectly, (A) cancel or terminate, or consent to or accept
any cancellation or termination of, or amend, modify or change in any manner,
any Assigned Agreement or any term or condition thereof or (B) waive any default
under, or any breach of or noncompliance with any term or condition of, any
Assigned Agreement or authorize or approve, or consent to, any of the foregoing
and (iii) the Issuer will not knowingly take, or knowingly permit to be taken,
any action which, other than the performance of its obligations under the Issuer
Documents and the Operative Agreements, would reasonably be expected to result
in the lowering or withdrawal of the then current rating of any Equipment Note
by the applicable Rating Agency.
(hg)Subsidiaries. Except with the consent of the Indenture Trustee (acting at
the Direction of the Requisite Majority), the Issuer will not have or establish
any Subsidiaries.
(hh)Restriction on Asset Dealings. The Issuer shall not sell, transfer, release
or otherwise dispose of any of, or grant options, warrants or other rights with
respect to, any of its assets to any Person other than as expressly permitted or
contemplated in the Operative Agreements.
(hi)Organizational Documents. Subject to Section 5.02(j), the Issuer shall not
amend, modify or supplement its organizational documents or change its
jurisdiction of organization without the consent of the Requisite Majority,
which consent shall not be unreasonably withheld.




--------------------------------------------------------------------------------




(hj)Management Agreement and Administrative Services Agreement. The Issuer shall
at all times be a party to the Management Agreement and shall, if necessary,
take any steps required of it in connection with the appointment of any
Successor Manager thereunder. The Issuer shall at all times be a party to the
Administrative Services Agreement or a substitute agreement substantially
similar thereto.
(hk)Insurance Agreement. The Issuer shall at all times be a party to the
Insurance Agreement and shall, if necessary, take any steps required of it in
connection with the appointment of any Successor Insurance Manager thereunder.
(hl)Condition. The Issuer, at its own cost and expense, shall maintain, repair
and keep each Portfolio Railcar, and cause the Manager under the Management
Agreement to maintain, repair and keep each Portfolio Railcar, (i) according to
Prudent Industry Practice and in all material respects, in good working order,
and in good physical condition for railcars of a similar age and usage, normal
wear and tear excepted, (ii) in a manner in all material respects consistent
with maintenance practices used by the Manager, in respect of railcars owned,
leased or managed by the Manager similar in type to such Portfolio Railcar or
with respect to any Portfolio Railcar that is subject to a Net Lease,
maintenance practices used by the applicable Lessee, in respect of railcars
similar in type to such Portfolio Railcar used by such Lessee on its domestic
routes in the United States (provided, however, that after the return to the
Manager of any Portfolio Railcar which was subject to a Net Lease immediately
prior to such return, such Portfolio Railcar shall be maintained and repaired in
all material respects in a manner consistent with maintenance practices used by
the Manager in respect of railcars owned, leased or managed by the Manager
similar in type to such Portfolio Railcar), (iii) in accordance with all
manufacturer's warranties in effect but only to the extent that the lack of
compliance therewith would reasonably be expected to adversely affect the
coverage thereunder and in accordance with all applicable provisions, if any, of
insurance policies required to be maintained pursuant to Section 5.04 and
(iv) in compliance in all material respects with any applicable laws and
regulations from time to time in effect, including, without limitation, the
Field Manual of the AAR, FRA rules and regulations and Interchange Rules as they
apply to the maintenance and operation of the Portfolio Railcars in interchange
regardless of upon whom such applicable laws and regulations are nominally
imposed; provided, however, that, so long as the Manager or, with respect to any
Portfolio Railcar subject to a Lease which is a Net Lease, the applicable
Lessee, as the case may be, is similarly contesting such law or regulation with
respect to all other similar equipment owned or operated by Manager or, with
respect to any Portfolio Railcar subject to a Net Lease, the applicable Lessee,
as the case may be, the Issuer (or such Lessee) may, in good faith and by
appropriate proceedings diligently conducted, contest the validity or
application of any such standard, rule or regulation in any manner that does not
(w) materially interfere with the use, possession, operation or return of any of
the Portfolio Railcars, (x) materially adversely affect the rights or interests
of the Indenture Trustee in the Portfolio Railcars, (y) expose any Secured Party
or the Indenture Trustee to criminal sanctions or (z) violate any maintenance
requirements contained in any insurance policy required to be maintained by the
Issuer under this Master Indenture if such violation would reasonably be
expected to adversely affect the coverage thereunder; provided further, that the
Issuer shall promptly notify the Indenture Trustee in reasonable detail of any
such contest upon the Issuer or the Manager becoming aware thereof. In no event
shall the Issuer discriminate in any material respect as to the use or
maintenance of any Portfolio Railcar (including the periodicity of maintenance
or recordkeeping in respect of such Portfolio Railcar) as compared to equipment
of a similar nature which the Manager owns or manages. The Issuer will maintain
in all material respects all records, logs and other materials required by
relevant industry standards or any governmental authority having jurisdiction
over the Portfolio Railcars required to be maintained in respect of any
Portfolio Railcar.
(hm)Use. The Issuer shall be entitled to the possession of the Portfolio
Railcars and to the use of the Portfolio Railcars by it or any Affiliate in the
United States and subject to the remaining provisions of this subsection, Canada
and Mexico, only in the manner for which the Portfolio Railcars were designed
and intended and so as to subject the Portfolio Railcars only to ordinary wear
and tear. In no event shall the Issuer use, store or permit the use or storage
of any Portfolio Railcar in any jurisdiction not included in the insurance
coverage required by Section 5.04(f). The Portfolio Railcars shall be used
primarily on domestic routes in the United States and on routes in Canada, and
in no event shall the mileage usage of the Portfolio Railcars in interchange
within Mexico exceed twenty percent (20%) of the total mileage usage of the
Portfolio Railcars in interchange in the aggregate (as determined by mileage
records and measured at the end of each calendar year).
(hn)Custody of Portfolio Leases. Promptly after entering into a Future Lease,
the Issuer shall deliver a Rider constituting a Chattel Paper Original to the
Indenture Trustee in accordance with the provisions hereof.
(ho)Portfolio Railcar Total Loss. In the event that any Portfolio Railcar shall
suffer a Total Loss, the Issuer shall (or shall cause the Manager to) promptly
and fully inform the Indenture Trustee of such Total Loss once becoming aware of
the same.




--------------------------------------------------------------------------------




(hp)Certain Reports. No later than ten Business Days following April 30, 2013
(or December 31, 2012 with respect to clause (iii) below), and no later than ten
Business Days following each April 30 (or each March 31, June 30, September 30
and December 31, with respect to clause (iii) below) thereafter, the Issuer will
furnish (or cause the Manager under the Management Agreement to furnish) to the
Indenture Trustee and each Rating Agency an accurate statement, as of the
preceding December 31 (or as of the preceding calendar quarter with respect to
clause (iii) below) (i) showing the amount, description and reporting marks of
the Portfolio Railcars, the amount, description and reporting marks of all
Portfolio Railcars that may have suffered a Total Loss during the twelve months
ending on such December 31 (or since the Initial Closing Date, in the case of
the first such statement), and such other information regarding the condition or
repair of the Portfolio Railcars as the Indenture Trustee may reasonably
request, (ii) stating that in the case of all Portfolio Railcars repainted
during the period covered by such statement, the markings required by
Section 2.2(i) of the Management Agreement shall have been preserved or
replaced, (iii) showing the percentage of use in Canada and Mexico based on the
total mileage traveled by the Portfolio Railcars for the prior calendar quarter
as reported to the Manager by railroads (or Lessees in the case of Net Leases,
as applicable) and (iv) stating that, except as disclosed therein, the Issuer is
not aware of any condition of any Portfolio Railcar which would cause such
Portfolio Railcar not to comply in any material respect with the rules and
regulations of the FRA and the interchange rules of the Field Manual of the AAR
as they apply to the maintenance and operation of the Portfolio Railcars in
interchange and any other requirements hereunder.
(hq)Inspection.
(i)Upon the occurrence of an Event of Default or a Manager Termination Event,
the Indenture Trustee, at the Direction of the Requisite Majority, together with
the agents, representatives, accountants and legal and other advisors of each of
the foregoing (collectively, the “Inspection Representatives”), shall have the
right to (A) conduct a field examination of a reasonable representative sample
of the Portfolio Railcars, which may not in any event in the first instance
exceed 100 Portfolio Railcars (each such inspection, a “Unit Inspection”),
(B) (I) inspect all documents (the “Related Documents”), including, without
limitation, all related Leases, insurance policies, warranties or other
agreements, relating to the Portfolio Railcars and the other Collateral (each
such inspection, a “Related Document Inspection”) and (II) inspect each of the
Issuer's and the Manager's books, records and databases (which shall include
reasonable access to the Issuer's and the Manager's computers and computer
records to the extent necessary to determine compliance with the Operative
Agreements) (collectively, the “Books and Records”) with respect to the
Portfolio Railcars and the other Collateral and the Related Documents (including
without limitation data supporting all reporting requirements under the
Operative Agreements) (each such inspection, a “Books and Records Inspection”)
and (C) discuss (I) the affairs, finances and accounts of the Issuer (with
respect to itself) and the Manager (with respect to itself and the Issuer) and
(II) the Portfolio Railcars and the other Collateral, the Related Documents and
the Books and Records, in each case with the principal executive officer and the
principal financial officer of each of the Issuer and the Manager, as applicable
(the foregoing clauses (I) and (II) a “Company Inspection”) (the Unit
Inspections, the Related Document Inspections, the Books and Records Inspections
and the Company Inspections described in clauses (A), (B) and (C), collectively,
the “Inspections”).
(ii)All Inspections shall be at the sole cost and expense of the Issuer
(including the reasonable legal and accounting fees, costs and expenses incurred
by the Indenture Trustee, and its Inspection Representatives). All Inspections
shall be conducted upon reasonable request and notice to the Issuer (with
respect to itself) and the Manager (with respect to itself and the Issuer) and
shall (A) be conducted during normal business hours, (B) be subject to the
Issuer's and the Manager's customary security procedures, if any, and (C) not
unreasonably disrupt the Issuer's or the Manager's business.
(iii)If in connection with or as a result of the initial Railcar Inspection, the
Indenture Trustee determines, in its sole discretion, that an Inspection Issue
(as defined below) has occurred, then the Indenture Trustee shall have the right
to conduct additional Inspections from time to time consisting of additional
samplings of Portfolio Railcars in numbers that the Indenture Trustee or its
Inspection Representative determines to be a reasonable sampling (each, an
“Additional Inspection” and collectively, “Additional Inspections”) sufficient
to confirm the scope of any such Inspection Issues. “Inspection Issue” means the
discovery that a material portion of the Portfolio Railcars inspected are not
being used or maintained in a manner that complies with the requirements of this
Master Indenture.
Without prejudice to the right to conduct Inspections, all parties granted
inspection rights hereunder shall confer with a view toward coordinating their
conduct with respect to the Inspections in order to minimize the costs thereof
and business disruption attendant thereto.




--------------------------------------------------------------------------------




(hr)Modifications.
(i)Required Modifications. In the event a Required Modification to a Portfolio
Railcar is required, the Issuer agrees to make or cause to be made such Required
Modification at its own expense; provided, that the Issuer (or applicable
Lessee) may, in good faith and by appropriate proceedings diligently conducted,
contest the validity or application of the law, rule, requirement or regulation
requiring such Required Modification in any manner that does not (w) materially
interfere with the use, possession, operation, maintenance or return of any
Portfolio Railcar, (x) materially adversely affect the rights or interests of
the Issuer or the Indenture Trustee in the Portfolio Railcars, (y) expose the
Issuer or the Indenture Trustee to criminal sanctions, or (z) violate any
maintenance requirements contained in any insurance policy required to be
maintained by the Issuer under this Master Indenture if such violation would
reasonably be expected to adversely affect the coverage thereunder; provided
further, that the Issuer shall notify (or cause to be notified) the Indenture
Trustee thereof, which notice shall also set forth the time period for the
making of such Required Modification and the Issuer's or Manager's reasonable
estimate of the cost thereof.
(ii)Optional Modifications. The Issuer at any time may or may permit a Lessee
to, in its discretion and at its own or such Lessee's cost and expense, modify,
alter or improve any Portfolio Railcar in a manner which is not a Required
Modification; provided that (A) no such optional modification shall diminish the
fair market value, utility or remaining economic useful life of such Portfolio
Railcar below the fair market value, utility or remaining economic useful life
thereof immediately prior to such optional modification, in more than a de
minimis respect, assuming such Portfolio Railcar was then at least in the
condition required to be maintained by the terms of this Master Indenture and
(B) the Issuer, or the Manager on its behalf, shall conclude in good faith that
the proposed optional modification is likely to enhance the marketability of the
Portfolio Railcar (or such optional modification is requested by a Lessee).
ARTICLE VI
THE INDENTURE TRUSTEE
Section 6.01    Acceptance of Trusts and Duties. If a Default has occurred and
is continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Master Indenture, and use the same degree of care
and skill in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of its own affairs. The duties and responsibilities
of the Indenture Trustee shall be as expressly set forth herein, and no implied
covenants or obligations shall be read into this Master Indenture against the
Indenture Trustee. The Indenture Trustee accepts the trusts hereby created and
applicable to it and agrees to perform the same but only upon the terms of this
Master Indenture and agrees to receive and disburse all moneys received by it in
accordance with the terms hereof. The Indenture Trustee in its individual
capacity shall not be answerable or accountable under any circumstances, except
for its own willful misconduct or negligence or bad faith or breach of its
representations, warranties and/or covenants and the Indenture Trustee shall not
be liable for any action or inaction of the Issuer or any other parties to any
of the Operative Agreements.
Section 6.02    Absence of Duties. The Indenture Trustee shall have no duty to
ascertain or inquire as to the performance or observance of any covenants,
conditions or agreements on the part of any Lessee. Notwithstanding the
foregoing, the Indenture Trustee, upon written request, shall furnish to each
Noteholder, promptly upon receipt thereof, duplicates or copies of all reports,
Notices, requests, demands, certificates, financial statements and other
instruments furnished to the Indenture Trustee under this Master Indenture and
any Series Supplement.
Section 6.03    Representations or Warranties. The Indenture Trustee does not
make and shall not be deemed to have made any representation or warranty as to
the validity, legality or enforceability of this Master Indenture, the Equipment
Notes, any other securities or any other document or instrument or as to the
correctness of any statement contained in any thereof, except that the Indenture
Trustee in its individual capacity hereby represents and warrants (i) that each
such specified document to which it is a party has been or will be duly executed
and delivered by one of its officers who is and will be duly authorized to
execute and deliver such document on its behalf, and (ii) this Master Indenture
is the legal, valid and binding obligation of WTC, enforceable against WTC in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors'
rights generally.
Section 6.04    Reliance; Agents; Advice of Counsel. The Indenture Trustee shall
incur no liability to anyone acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Indenture Trustee may accept a copy of a
resolution of, in the case of the Issuer, and in the case of any other party to
any Operative Agreement, the governing body of such Person, certified in an
accompanying Officer's Certificate as duly adopted and in full force and effect,
as conclusive evidence that such resolution has been duly




--------------------------------------------------------------------------------




adopted and that the same is in full force and effect. As to any fact or matter
the manner of ascertainment of which is not specifically described herein, the
Indenture Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely on a certificate, signed by an officer of any duly authorized
Person, as to such fact or matter, and such certificate shall constitute full
protection to the Indenture Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon. The Indenture Trustee shall furnish to
the Manager or the Administrator upon written request such information and
copies of such documents as the Indenture Trustee may have and as are necessary
for the Manager or the Administrator to perform its duties under Articles II
and III hereof. The Indenture Trustee shall assume, and shall be fully protected
in assuming, that the Issuer is authorized by its constitutional documents to
enter into this Master Indenture and to take all action permitted to be taken by
it pursuant to the provisions hereof, and shall not inquire into the
authorization of the Issuer with respect thereto.
The Indenture Trustee shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within its rights or
powers or for any action it takes or omits to take in accordance with the
Direction of the Holders in accordance herewith relating to the time, method and
place of conducting any proceeding for any remedy available to the Indenture
Trustee, or exercising any trust or power conferred upon the Indenture Trustee,
under this Master Indenture and any Series Supplement.
The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.
The Indenture Trustee may consult with counsel as to any matter relating to this
Master Indenture and any Opinion of Counsel or any advice of such counsel shall
be full and complete authorization and protection in respect of any action taken
or suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel.
The Indenture Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Master Indenture, or to institute, conduct or
defend any litigation hereunder or in relation hereto, at the request, order or
Direction of any of the Holders, pursuant to the provisions of this Master
Indenture, unless such Holders shall have offered to the Indenture Trustee
security or indemnity reasonably satisfactory to it against the costs, expenses
and liabilities which may be incurred therein or thereby.
The Indenture Trustee shall not be required to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in this Master Indenture shall in any event
require the Indenture Trustee to perform, or be responsible or liable for the
manner of performance of, any obligations of the Issuer or the Administrator
under this Master Indenture and any Series Supplement or any of the Operative
Agreements.
The Indenture Trustee shall not be liable for any losses or Taxes (except for
Taxes relating to any compensation, fees or commissions of any entity acting in
its capacity as Indenture Trustee hereunder) or in connection with the selection
of Permitted Investments or for any investment losses resulting from Permitted
Investments unless the entity that is the Indenture Trustee is the issuer or the
obligor of such a Permitted Investment.
When the Indenture Trustee incurs expenses or renders services in connection
with an Event of Default specified in Section 4.01(f) or 4.01(g) hereof, such
expenses (including the fees and expenses of its counsel) and the compensation
for such services are intended to constitute expenses of administration under
any bankruptcy law or law relating to creditors' rights generally.
The Indenture Trustee shall not be charged with knowledge of an Event of Default
unless a Responsible Officer of the Indenture Trustee obtains actual knowledge
of such event or the Indenture Trustee receives written notice of such event
from the Issuer, the Administrator or Noteholders owning Equipment Notes
aggregating not less than 10% of the Outstanding Principal Balance of the
Equipment Notes.
The Indenture Trustee shall have no duty to monitor the performance of the
Issuer, the Manager, the Administrator or any other party to the Operative
Agreements, nor shall it have any liability in connection with the malfeasance
or nonfeasance by such parties. The Indenture Trustee shall have no liability in
connection with compliance by the Issuer, the Manager, the Administrator or any
Lessee under a Lease with statutory or regulatory requirements related to any
Railcar or any Lease. The Indenture Trustee shall not make or be deemed to have
made any representations or warranties with respect to any Railcar or any Lease
or the validity or sufficiency of any assignment or other disposition of any
Railcar or any Lease.




--------------------------------------------------------------------------------




The Indenture Trustee shall not be liable for any error of judgment reasonably
made in good faith by an officer or officers of the Indenture Trustee, unless it
shall be determined by a court of competent jurisdiction in a non-appealable
judgment that the Indenture Trustee was negligent in making such judgment.
Except as expressly set forth in the Operative Agreements, the Indenture Trustee
shall not be bound to make any investigation into the facts or matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper document, unless
any such Operative Agreement directs the Indenture Trustee to make such
investigation.
The Indenture Trustee shall have no obligation to invest and reinvest any cash
held in the Indenture Accounts in the absence of timely and specific written
investment direction from the Administrator or as expressly provided herein. In
no event shall the Indenture Trustee be liable for the selection of investments
or for investment losses incurred thereon in accordance with the Operative
Agreements. The Indenture Trustee shall have no liability in respect of losses
incurred as a result of the liquidation of any investment prior to its stated
maturity in accordance with the Operative Agreements or by any other Person or
the failure of the Administrator to provide timely written investment direction.
Section 6.05    Not Acting in Individual Capacity. The Indenture Trustee acts
hereunder solely as trustee unless otherwise expressly provided; and all
Persons, other than the Noteholders to the extent expressly provided in this
Master Indenture, having any claim against the Indenture Trustee by reason of
the transactions contemplated hereby shall look, subject to the lien and
priorities of payment as herein provided, only to the property of the Issuer for
payment or satisfaction thereof.
Section 6.06    No Compensation from Noteholders. The Indenture Trustee agrees
that it shall have no right against the Noteholders for any fee as compensation
for its services hereunder.
Section 6.07    Notice of Defaults. As promptly and soon as practicable after,
and in any event within thirty (30) days after, the occurrence of any Default
hereunder, the Indenture Trustee shall transmit by mail to the Issuer and the
Noteholders holding Equipment Notes, notice of such Default hereunder actually
known to a Responsible Officer of the Indenture Trustee, unless such Default
shall have been cured or waived; provided, however, that, except in the case of
a Default on the payment of the interest, principal, or premium, if any, on any
Equipment Note, the Indenture Trustee shall be fully protected in withholding
such notice if and so long as a trust committee of Responsible Officers of the
Indenture Trustee in good faith determines that the withholding of such notice
is in the interests of the Noteholders.
Section 6.08    Indenture Trustee May Hold Securities. The Indenture Trustee,
any Paying Agent, the Note Registrar or any of their Affiliates or any other
agent in their respective individual or any other capacity, may become the owner
or pledgee of securities and, may otherwise deal with the Issuer with the same
rights it would have if it were not the Indenture Trustee, Paying Agent, Note
Registrar or such other agent.
Section 6.09    Corporate Trustee Required; Eligibility. There shall at all
times be an Indenture Trustee which shall meet the Eligibility Requirements. If
such corporation publishes reports of conditions at least annually, pursuant to
law or to the requirements of federal, state, territorial or District of
Columbia supervising or examining authority, then for the purposes of this
Section 6.09, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of conditions so published. In case at any time the Indenture Trustee
shall cease to be eligible in accordance with the provisions of this
Section 6.09 to act as Indenture Trustee, the Indenture Trustee shall resign
immediately as Indenture Trustee in the manner and with the effect specified in
Section 7.01 hereof.
Section 6.10    Reports by the Issuer. The Issuer shall furnish to the Indenture
Trustee, within 120 days after the end of each fiscal year, a brief certificate
from the principal executive officer, principal accounting officer or principal
financial officer of the Administrator, as applicable, as to his or her
knowledge of the Issuer's compliance with all conditions and covenants under
this Master Indenture and any Series Supplement (it being understood that for
purposes of this Section 6.10, such compliance shall be determined without
regard to any period of grace or requirement of notice provided under this
Master Indenture).
Section 6.11    Compensation. The Issuer covenants and agrees to pay to the
Indenture Trustee from time to time, and the Indenture Trustee shall be entitled
to, the fees and expenses separately agreed in writing between the Issuer and
the Indenture Trustee, and will further pay or reimburse the Indenture Trustee
upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Indenture Trustee in accordance with any of the
provisions hereof or any other documents executed in connection herewith
(including the reasonable compensation and the reasonable expenses and
disbursements of its counsel and of all persons not regularly in its employ).




--------------------------------------------------------------------------------




Section 6.12    Certain Rights of the Requisite Majority. Each of the Indenture
Trustee and by its acceptance of the Equipment Notes, the Noteholders, hereby
agrees that, if the Indenture Trustee shall fail to act in accordance with
Direction by the Requisite Majority (with respect to the Equipment Notes as a
whole) at any time at which it is so required to act hereunder or under any
other Operative Agreement, then the Requisite Majority shall be entitled to take
such action directly in its own capacity or on behalf of the Indenture Trustee.
If the Indenture Trustee fails to act in accordance with Direction by the
Requisite Majority when so required to act under any Operative Agreement, then
the Indenture Trustee shall, upon the further Direction of the Requisite
Majority, irrevocably appoint the Requisite Majority, and any authorized agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the name of the
Indenture Trustee or its own name, to take any and all actions that the
Indenture Trustee is authorized to take under any Operative Agreement, to the
extent the Indenture Trustee has failed to take such action when and as required
under such Operative Agreement.
ARTICLE VII
SUCCESSOR TRUSTEES
Section 7.01    Resignation and Removal of Indenture Trustee. The Indenture
Trustee may resign as Indenture Trustee with respect to the Equipment Notes at
any time without cause by giving at least sixty (60) days' prior written notice
to the Issuer, the Manager, the Administrator and the Holders, provided that the
Indenture Trustee shall continue to serve as Indenture Trustee until a successor
has been appointed pursuant to Section 7.02 hereof. The Requisite Majority may
at any time remove the Indenture Trustee without cause by an instrument in
writing delivered to the Issuer, the Manager, the Administrator and the
Indenture Trustee being removed. In addition, the Issuer may remove the
Indenture Trustee if: (i) such Indenture Trustee fails to comply with
Section 7.02(d) hereof, (ii) such Indenture Trustee is adjudged a bankrupt or an
insolvent, (iii) a receiver or public officer takes charge of such Indenture
Trustee or its property or (iv) such Indenture Trustee becomes incapable of
acting. References to the Indenture Trustee in this Master Indenture include any
successor Indenture Trustee appointed in accordance with this Article VII.
Section 7.02    Appointment of Successor.
(hs)In the case of the resignation or removal of the Indenture Trustee under
Section 7.01 hereof, the Issuer shall promptly appoint a successor Indenture
Trustee; provided that the Requisite Majority may appoint, within one (1) year
after such resignation or removal, a successor Indenture Trustee which may be
other than the successor Indenture Trustee appointed by the Issuer, and such
successor Indenture Trustee appointed by the Issuer shall be superseded by the
successor Indenture Trustee so appointed by the Requisite Majority. If a
successor Indenture Trustee shall not have been appointed and accepted its
appointment hereunder within sixty (60) days after the Indenture Trustee gives
notice of resignation or is removed, the retiring or removed Indenture Trustee,
the Issuer, the Administrator, the Manager or the Requisite Majority may
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee. Any successor Indenture Trustee so appointed by such court
shall immediately and without further act be superseded by any successor
Indenture Trustee appointed by the Requisite Majority as provided in the first
sentence of this paragraph within one (1) year from the date of the appointment
by such court.
(ht)Any successor Indenture Trustee, however appointed, shall promptly execute
and deliver to the Issuer, the Manager, the Administrator and the predecessor
Indenture Trustee an instrument accepting such appointment, and thereupon the
resignation or removal of the predecessor Indenture Trustee shall become
effective and such successor Indenture Trustee, without further act, shall
become vested with all the estates, properties, rights, powers, duties and
trusts of such predecessor Indenture Trustee hereunder in the trusts hereunder
applicable to it with like effect as if originally named the Indenture Trustee
herein; provided that, upon the written request of such successor Indenture
Trustee, such predecessor Indenture Trustee shall, upon payment of all amounts
due and owing to it, execute and deliver an instrument transferring to such
successor Indenture Trustee, upon the trusts herein expressed applicable to it,
all the estates, properties, rights, powers and trusts of such predecessor
Indenture Trustee, and such predecessor Indenture Trustee shall duly assign,
transfer, deliver and pay over to such successor Indenture Trustee all moneys or
other property then held by such predecessor Indenture Trustee hereunder solely
for the benefit of the Equipment Notes.
(hu)If a successor Indenture Trustee is to be appointed with respect to only a
part of the predecessor Indenture Trustee duties hereunder, the Issuer, the
predecessor Indenture Trustee and the successor Indenture Trustees shall execute
and deliver an Indenture Supplement which shall contain such provisions as shall
be deemed necessary or desirable to confirm that all the rights, powers, trusts
and duties of the predecessor Indenture Trustee as to which the predecessor
Indenture Trustee is not retiring shall continue to be vested in the predecessor




--------------------------------------------------------------------------------




Indenture Trustee, and shall add to or change any of the provisions of this
Master Indenture as shall be necessary to provide for or facilitate the
administration of the Equipment Notes hereunder by more than one Indenture
Trustee.
(hv)Each Indenture Trustee shall be an Eligible Institution and shall meet the
Eligibility Requirements, if there be such an institution willing, able and
legally qualified to perform the duties of an Indenture Trustee hereunder;
provided that each Rating Agency shall receive notice of any replacement
Indenture Trustee.
(hw)Any corporation into which the Indenture Trustee may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Indenture Trustee shall be a
party, or any corporation to which substantially all the business of the
Indenture Trustee may be transferred, shall, subject to the terms of paragraph
(d) of this Section, be the Indenture Trustee under this Master Indenture and
any Series Supplement without further act.
ARTICLE VIII
INDEMNITY
Section 8.01    Indemnity. The Issuer shall indemnify the Indenture Trustee (and
its officers, directors, employees and agents) for, and hold it harmless from
and against, any loss, liability, claim, obligation, damage, injury, penalties,
actions, suits, judgments or expense (including attorney's fees and expenses)
incurred by it without negligence or bad faith on its part, arising out of or in
connection with the acceptance or administration of this Master Indenture and
its duties under this Master Indenture and any Series Supplement and the
Equipment Notes, including the costs and expenses of defending itself against
any claim or liability and of complying with any process served upon it or any
of its officers in connection with the exercise or performance of any of its
powers or duties and hold it harmless against, any loss, liability or reasonable
expense incurred without negligence or bad faith on its part, arising out of or
in connection with actions taken or omitted to be taken in reliance on any
Officer's Certificate furnished hereunder, or the failure to furnish any such
Officer's Certificate required to be furnished hereunder. The Indenture Trustee
shall notify the Holders, the Issuer, the Manager, each Hedge Provider and each
Liquidity Facility Provider and, in the case of any such claim in excess of 5%
of the Adjusted Value of the Portfolio Railcars, each Rating Agency, promptly of
any claim asserted against the Indenture Trustee for which it may seek
indemnity; provided, however, that failure to provide such notice shall not
invalidate any right to indemnity hereunder except to the extent the Issuer is
prejudiced by such delay. The Issuer shall defend the claim and the Indenture
Trustee shall cooperate in the defense (unless the Indenture Trustee determines
that an actual or potential conflict of interest exists, in which case the
Indenture Trustee shall be entitled to retain separate counsel and the Issuer
shall pay the reasonable fees and expenses of such counsel). The Issuer need not
pay for any settlements made without its consent; provided that such consent
shall not be unreasonably withheld. The Issuer need not reimburse any expense or
indemnity against any loss or liability incurred by the Indenture Trustee
through negligence or bad faith.
Section 8.02    Noteholders' Indemnity. The Indenture Trustee shall be entitled,
subject to such Indenture Trustee's duty during a Default to act with the
required standard of care, to be indemnified by the Holders of the Equipment
Notes before proceeding to exercise any right or power under this Master
Indenture and any Series Supplement or the Management Agreement at the request
or Direction of such Holders.
Section 8.03    Survival. The provisions of Sections 8.01 and 8.02 hereof shall
survive the termination of this Master Indenture or the earlier resignation or
removal of the Indenture Trustee.
ARTICLE IX
SUPPLEMENTAL INDENTURES
Section 9.01    Supplemental Indentures Without the Consent of the Noteholders.
(hx)Without the consent of any Holder and based on an Opinion of Counsel in form
and substance reasonably acceptable to the Indenture Trustee to the effect that
such Indenture Supplement is for one of the purposes set forth in clauses (i)
through (vi) below, the Issuer and the Indenture Trustee, at any time and from
time to time, may enter into one or more Indenture Supplements for any of the
following purposes:
(i)to add to the covenants of the Issuer in this Master Indenture for the
benefit of the Holders of all Equipment Notes then Outstanding, or to surrender
any right or power conferred upon the Issuer in this Master Indenture;
(ii)to cure any ambiguity, to correct or supplement any provision in this Master
Indenture which may be inconsistent with any other provision in this Master
Indenture;
(iii)to correct or amplify the description of any property at any time subject
to the Encumbrance of this Master Indenture, or to better assure, convey and
confirm unto the Indenture Trustee any




--------------------------------------------------------------------------------




property subject or required to be subject to the Encumbrance of this Master
Indenture, or to subject additional property to the Encumbrance of this Master
Indenture;
(iv)to add additional conditions, limitations and restrictions thereafter to be
observed by the Issuer;
(v)if required, to convey, transfer, assign, mortgage or pledge any additional
property to or with the Indenture Trustee; or
(vi)to evidence the succession of the Indenture Trustee.
(hy)No Indenture Supplement shall be entered into under this Section 9.01 unless
(i) each Rating Agency shall have received prior written notice thereof and,
except as set forth in the proviso at the end of this sentence, the Issuer shall
have obtained a Rating Agency Confirmation in respect thereof; provided, that no
such Rating Agency Confirmation shall be required if such Indenture Supplement
shall have been entered into by the Indenture Trustee at the Direction of a
Requisite Majority; and (ii) if applicable, any consent required by Section
10.03 shall have been obtained.
Section 9.02    Supplemental Indentures with the Consent of Noteholders.
(hz)With the consent evidenced by a Direction of a Requisite Majority, and, if
applicable, subject to obtaining any consent required by Section 10.03, the
Issuer and the Indenture Trustee may enter into an Indenture Supplement for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Master Indenture or the Equipment Notes or of
modifying in any manner the rights of the Noteholders under this Master
Indenture or the Equipment Notes; provided, however, that no such Indenture
Supplement shall, without the prior written Direction of the Holders of each
Outstanding Equipment Note adversely affected thereby and the Direction of a
Requisite Majority for the Equipment Notes then Outstanding:
(i)reduce the principal amount of any Equipment Note or the rate of interest
thereon, change the priority of any payments required pursuant to this Master
Indenture or amend or otherwise modify the Flow of Funds except as permitted
pursuant to Section 9.02(b), or the date on which, or the amount of which, or
the place of payment where, or the coin or currency in which, any Equipment Note
or the interest thereon is payable, or impair the right to institute suit for
the enforcement of any such payment on or after the Final Maturity Date thereof;
(ii)reduce the percentage of Holders of Outstanding Equipment Notes required for
(x) the consent required for delivery of any Indenture Supplement to this Master
Indenture, (y) the consent required for any waiver of compliance with certain
provisions of this Master Indenture or certain Events of Default hereunder and
their consequences as provided for in this Master Indenture or (z) the consent
required to waive any payment default on the Equipment Notes;
(iii)modify any provision relating to this Master Indenture which specifies that
such provision cannot be modified or waived without the Direction of the Holder
of each Outstanding Equipment Note affected thereby;
(iv)modify or alter the definition of the term “Requisite Majority” (including,
without limitation, the percentages therein);
(v)impair or adversely affect the Collateral except as otherwise permitted in
this Master Indenture;
(vi)modify or alter the provisions of this Master Indenture relating to
mandatory prepayments;
(vii)permit the creation of any Encumbrance ranking prior to or on a parity with
the Encumbrance of this Master Indenture with respect to any part of the
Collateral or terminate the Encumbrance of this Master Indenture on any property
at any time subject hereto or deprive the Holder of any Equipment Note of the
security afforded by the Encumbrance of this Master Indenture except as
permitted in accordance with this Master Indenture; or
(viii)modify any of the provisions of this Master Indenture or a Series
Supplement in such a manner as to affect the amount or timing of any payments of
interest or principal due on any Equipment Note.
Prior to the execution of any Indenture Supplement issued pursuant to this
Section 9.02, the Issuer shall provide a written notice to each Rating Agency
setting forth in general terms the substance of any such Indenture Supplement.




--------------------------------------------------------------------------------




(ia)Notwithstanding the foregoing provisions of this Section 9.02, the Issuer,
the Indenture Trustee and, by its acceptance of an Equipment Note, each
Noteholder, hereby irrevocably agrees that, in connection with the appointment
and engagement of a Successor Manager and as contemplated in the last paragraph
of the Granting Clauses hereof, the Indenture Trustee acting at the Direction of
the Requisite Majority acting in its sole discretion shall have the right,
without the consent of the Issuer, any Noteholder or any other Person, to
increase the Management Fee and/or pay to the Manager an incentive fee, add the
payment of such amounts to and/or change the priority of distribution of such
amounts in, the Flow of Funds and amend this Master Indenture or a Series
Supplement to the extent necessary to effectuate the foregoing.
(ib)Promptly after the execution by the Issuer and the Indenture Trustee of any
Indenture Supplement pursuant to this Section, the Issuer shall mail to the
Administrator, the Indenture Trustee and each Rating Agency, a notice setting
forth in general terms the substance of such Indenture Supplement, together with
a copy of the text of such Indenture Supplement. Any failure of the Issuer to
mail or provide such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such Indenture Supplement.
Section 9.03    Execution of Indenture Supplements and Series Supplements. In
executing, or accepting the additional terms created by, an Indenture Supplement
or Series Supplement permitted by this Article IX or the modification thereby of
the terms created by this Master Indenture, the Indenture Trustee shall be
entitled to receive, and shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such Indenture Supplement or Series
Supplement is authorized or permitted by this Master Indenture. The Indenture
Trustee may, but shall not be obligated to, enter into any such Indenture
Supplement or Series Supplement which affects the Indenture Trustee's own
rights, duties or immunities under this Master Indenture and any Series
Supplement or otherwise.
Section 9.04    Effect of Indenture Supplements. Upon the execution of any
Indenture Supplement under this Article, this Master Indenture shall be modified
in accordance therewith, and such Indenture Supplement shall form a part of this
Master Indenture for all purposes.
Section 9.05    Reference in Equipment Notes to Supplements. Equipment Notes
authenticated and delivered after the execution of any Indenture Supplement or
Series Supplement pursuant to this Article may, and shall if required by the
Issuer, bear a notation in form as to any matter provided for in such Indenture
Supplement or Series Supplement. If the Issuer shall so determine, new Equipment
Notes so modified as to conform may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Equipment Notes.
Section 9.06    Issuance of Additional Series of Equipment Notes. The Issuer may
from time to time issue one or more Additional Series of Equipment Notes
pursuant to a Series Supplement executed by the Issuer and the Indenture Trustee
that will specify the Principal Terms of such Series. The terms of such Series
Supplement may modify or amend the terms of this Master Indenture solely as
applied to such Series. No Series Supplement may amend this Master Indenture (or
a related Series Supplement) as applicable to any other Series except with the
consent of the Control Party for each other Series and in accordance with the
terms of this Master Indenture. A Series Supplement may contain special or
additional voting requirements that apply with respect to amendments or waivers
of or under such Series Supplement, or to matters arising under this Master
Indenture as to which Noteholders of such Series are entitled to vote, provided
that no such requirement may be inconsistent with the requirements of this
Master Indenture. Any Additional Series (or Class thereof) will be issued as a
term Series or Class, i.e., it will have a predetermined, fixed or scheduled
principal amortization established in the related Series Supplement. Additional
Series may be issued for the purpose of financing the Issuer's acquisition of
additional Railcars and Leases, for the purpose of refinancing one or more
preexisting Series (in whole and not in part) for the purpose of raising
additional funds for the Issuer or a combination of the foregoing purposes.
The ability of the Issuer to issue such Additional Series and the obligation of
the Indenture Trustee to authenticate and deliver the Equipment Notes of such
Additional Series and to execute and deliver the related Series Supplement is
subject to the satisfaction of the following conditions:
(ic)the Issuer shall have given the Indenture Trustee, the Manager, each Rating
Agency and each other party entitled thereto pursuant to the relevant Series
Supplement notice of the Additional Series and the proposed Series Issuance
Date;
(id)the Issuer shall have obtained Rating Agency Confirmation with respect to
such Additional Series and each other Series of Equipment Notes then
Outstanding;
(ie)no Manager Termination Event, Event of Default or Early Amortization Event
shall have occurred and be continuing at the time of the issuance of such
Additional Series, and no Manager Termination Event,




--------------------------------------------------------------------------------




Event of Default or Early Amortization Event would occur as a result of closing
the transactions associated with the issuance of such Additional Series;
(if)no Additional Interest shall be due and owing, and all scheduled
amortization payments on all Outstanding Series due at or before the date of the
issuance of such Additional Series shall have been made as of the date of
issuance of such Additional Series;
(ig)the issuance of such Additional Series shall not result in noncompliance
with the Concentration Limits;
(ih)the Issuer shall have delivered to the Indenture Trustee, on or prior to the
date of issuance of such Additional Series of Notes:
(i)an original copy of the Series Supplement for such Additional Series, duly
executed by the Issuer;
(ii)a copy of the Assigned Agreements for such Additional Series, duly executed
by each party thereto;
(iii)one or more officer's certificates, duly executed by a responsible officer
and providing for such certifications and other matters as the Indenture Trustee
shall reasonably require; and
(iv)one or more Opinions of Counsel, duly executed by counsel to the Issuer and
providing for such matters as the Indenture Trustee shall reasonably require,
including without limitation, an opinion from tax counsel to the Issuer (which
opinion may rely, as to factual matters, on a certificate of a Person whose
duties relate to the matters being certified) to the effect that, for U.S.
federal income tax purposes, (a) such action will not cause any Equipment Note
of any Outstanding Series or Class for which an Opinion of Counsel to the Issuer
was rendered in connection with the original issuance of such Equipment Note to
the effect that such Equipment Note is treated as debt for U.S. federal income
tax purposes, to be characterized as other than debt, and (b) such action will
not cause the Issuer to be treated as an association (or publicly traded
partnership) taxable as a corporation;
(ii)while any other Series is Outstanding, any issuance of an Additional Series
will be subject to the additional condition that the Book LTV Ratio immediately
after the acquisition of additional Railcars with the proceeds of issuance of
such Additional Series shall not be greater than the Book LTV Ratio as of the
Initial Closing Date; and
(ij)the Issuer shall have delivered to the Indenture Trustee an Officer's
Certificate to the effect that all of the conditions specified in clauses (a)
through (g), as applicable, above have been satisfied.
Upon satisfaction of the above conditions, the Indenture Trustee shall execute
the Series Supplement and authenticate and deliver the Equipment Notes of such
Additional Series.
ARTICLE X
MODIFICATION AND WAIVER
Section 10.01    Modification and Waiver with Consent of Holders. In the event
that the Indenture Trustee receives a request for its consent to an amendment,
modification or waiver under this Master Indenture, the Equipment Notes or any
Operative Agreement relating to the Equipment Notes, the Indenture Trustee shall
mail a notice of such proposed amendment, modification or waiver to each
Noteholder asking whether or not to consent to such amendment, modification or
waiver if such Noteholder's consent is required pursuant to this Master
Indenture; provided that any amendment, modification or waiver of the provisions
described in Section 9.02 hereof is not permitted without the consent of each
Noteholder required thereby; provided further, however, that any Event of
Default may be waived in accordance with Section 4.04 hereof. The foregoing,
however, shall not prevent the Issuer from amending any Lease of a Railcar,
provided that such amendment is otherwise permitted by this Master Indenture and
the Management Agreement.
It shall not be necessary for the consent of the Holders under this
Section 10.01 to approve the particular form of any proposed amendment,
modification or waiver, but it shall be sufficient if such consent approves the
substance thereof. Any such amendment, modification or waiver approved by the
Direction of a Requisite Majority (and, if applicable, as to which Rating Agency
Confirmation is given) will be binding on all Noteholders.
The Issuer shall give each Rating Agency prior notice of any amendment under
this Section 10.01 and any amendments of its constitutive documents by the
Issuer, and, after an amendment under this Section 10.01 becomes effective, the
Issuer shall mail to the Holders and each Rating Agency a notice briefly
describing such amendment.




--------------------------------------------------------------------------------




Any failure of the Issuer to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amendment.
After an amendment, modification or waiver under this Section 10.01 becomes
effective, it shall bind every Holder, whether or not notation thereof is made
on any Equipment Note held by such Holder.
Section 10.02    Modification Without Consent of Holders. Subject to
Section 9.01 hereof, the Indenture Trustee may agree, without the consent of any
Noteholder, to any modification (other than those referred to in Section 10.01)
of any provision of any Operative Agreement or of the relevant Equipment Notes
to correct a manifest error or an error which is of a formal, minor or technical
nature. Any such modification shall be notified to the Holders as soon as
practicable thereafter and shall be binding on all the Holders.
Section 10.03    Consent of Hedge Providers and Liquidity Facility Providers. No
amendment, modification or waiver to this Master Indenture or a Series
Supplement shall be permitted if such amendment, modification or waiver could
reasonably be expected to materially adversely affect a Hedge Provider without
the prior written consent of such Hedge Provider. No amendment, modification or
waiver to this Master Indenture or a Series Supplement shall be permitted if
such amendment, modification or waiver could reasonably be expected to
materially adversely affect a Liquidity Facility Provider without the prior
written consent of such Liquidity Facility Provider; provided that if a
Liquidity Facility Provider is in default under one or more of its Liquidity
Facility Documents, then (i) Section 3.11 is the only Section of this Master
Indenture that shall be considered for purposes of this Section 10.03 with
respect to such Liquidity Facility Provider's consent rights and (ii) the only
Sections of a Series Supplement, if any, that shall be considered for purposes
of this Section 10.03 with respect to such Liquidity Facility Provider's consent
rights must be expressly identified as such in that Series Supplement.Se
Section 10.04    Subordination and Priority of Payments. The subordination
provisions contained in the Flow of Funds and Article XI hereof may not be
amended or modified without the consent of each Noteholder of the Outstanding
Equipment Notes. In no event shall the provisions set forth in the Flow of Funds
relating to the priority of the Service Provider Fees and Operating Expenses be
amended or modified. The foregoing sentences in each case are subject to the
provisions of Section 9.02(b).
Section 10.05    Execution of Amendments by Indenture Trustee. In executing, or
accepting the additional trusts created by, any amendment or modification to
this Master Indenture permitted by this Article X or Section 3.16(b) or the
modifications thereby of the trusts created by this Master Indenture, the
Indenture Trustee shall be entitled to receive, and shall be fully protected in
relying upon, an Officer's Certificate and an Opinion of Counsel stating that
the execution of such amendment is authorized or permitted by this Master
Indenture. The Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which affects the Indenture Trustee's own rights, duties or
immunities under this Master Indenture or otherwise.
ARTICLE XI
SUBORDINATION
Section 11.01    Subordination.
(ik)Each Noteholder and Service Provider agrees that its claims against the
Issuer for payment of amounts are (i) subordinate to any claims ranking in
priority thereto as set forth in the Flow of Funds hereof, including any
post-petition interest (each such prior claim, a “Senior Claim”), which
subordination shall continue until the holder of such Senior Claim (a “Senior
Claimant”), or the Indenture Trustee on its behalf, has received the full cash
amount of such Senior Claim, and (ii) limited in any event to the amount of
funds available to the Issuer under the Flow of Funds. Any amounts not paid by
the Issuer as a result of the limitation in clause (ii) of the foregoing
sentence shall not constitute a “claim” against the Issuer for purposes of
Section 101 of the Bankruptcy Code. Each Noteholder and Service Provider is also
obligated to hold for the benefit of the Senior Claimant any amounts received by
such Noteholder or Servicer Provider, as the case may be, which, under the terms
of this Master Indenture, should have been paid to or on behalf of the Senior
Claimant and to pay over such amounts to the Indenture Trustee for application
as provided in the Flow of Funds. Each Noteholder also agrees to execute and
deliver such instruments and documents, and take all further action, that a
Senior Claimant may reasonably request in order to effectuate the above. Each
Noteholder's right with respect to any Collateral shall be subordinated to the
rights of Senior Claimants. Amounts deposited in any Indenture Account for a
defeasance of the Equipment Notes or for an Optional Redemption of the Equipment
Notes will not be subject to the foregoing subordination provisions. For the
avoidance of doubt, this paragraph is not intended to limit the rights of Hedge
Providers to receive payments other than in accordance with the Flow of Funds
pursuant to Sections 3.08(c), 3.11(c), 3.14 and 3.16 of this Master Indenture.




--------------------------------------------------------------------------------




(il)If any Senior Claimant receives any payment in respect of any Senior Claim
which is subsequently invalidated, declared preferential, set aside and/or
required to be repaid to a trustee, receiver or other party, then, to the extent
such payment is so invalidated, declared preferential, set aside and/or required
to be repaid, such Senior Claim shall be revived and continue in full force and
effect, and shall be entitled to the benefits of this Article XI, all as if such
payment had not been received.
(im)Each Noteholder, by its acceptance of an Equipment Note, and each other
payee pursuant to the Flow of Funds, by entering into the Operative Agreement to
which it is a party, authorizes and expressly directs the Indenture Trustee on
its behalf to take such action as may be necessary or appropriate to effectuate
the subordination provided in this Article XI, and appoints the Indenture
Trustee its attorney-in-fact for such purposes, including, in the event of any
dissolution, winding up, liquidation or reorganization of the Issuer (whether in
bankruptcy, insolvency, receivership, reorganization or similar proceedings or
upon an assignment for the benefit of creditors or otherwise) any actions
tending towards liquidation of the property and assets of the Issuer or the
filing of a claim for the unpaid balance of its Equipment Notes in the form
required in those proceedings.
(in)No right of any holder of any Senior Claim to enforce the subordination of
any subordinated claim shall be impaired by an act or failure to act by the
Issuer or the Indenture Trustee or by any failure by either the Issuer or the
Indenture Trustee to comply with this Master Indenture, unless such failure
shall materially prejudice the rights of the subordinated claimant.
(io)Each Noteholder, by accepting an Equipment Note, and each other payee
pursuant to the Flow of Funds, by entering into the Operative Agreement to which
it is a party, acknowledges and agrees that the foregoing subordination
provisions are, and are intended to be, an inducement and a consideration to
each holder of any Senior Claim, whether such Senior Claim was created or
acquired before or after the issuance of such holder's claim, to acquire and
continue to hold such Senior Claim and such holder of any Senior Claim shall be
deemed conclusively to have relied on such subordination provisions in acquiring
and continuing to hold such Senior Claim.
(ip)The Noteholders of each Series shall have the right to receive, to the
extent necessary to make the required payments with respect to the Equipment
Notes of such Series at the times and in the amounts specified herein and in the
related Series Supplement, (i) the portion of Collections allocable to
Noteholders of such Series pursuant to this Master Indenture and the related
Series Supplement, (ii) funds on deposit in the Liquidity Reserve Account
allocated in accordance with the terms of this Master Indenture and the related
Series Supplement and (iii) funds on deposit in any Series Account for such
Series. Each Noteholder, by acceptance of its Equipment Notes, (x) acknowledges
and agrees that except as expressly provided herein and in a Series Supplement,
the Noteholders of a Series shall not have any interest in any Series Account
for the benefit of any other Series (to the extent amounts were deposited
therein in accordance with the Operative Agreements), and (y) ratifies and
confirms the terms of this Master Indenture and the Operative Agreements
executed in connection with such Noteholder's Series. With respect to each
Collection Period, Collections on deposit in the Collections Account will be
allocated to each Series then Outstanding in accordance with the Flow of Funds
and the related Series Supplements.
ARTICLE XII
DISCHARGE OF INDENTURE; DEFEASANCE
Section 12.01    Discharge of Liability on the Equipment Notes; Defeasance.
(iq)When (i) the Issuer delivers to the Indenture Trustee all Outstanding
Equipment Notes (other than Equipment Notes replaced pursuant to Section 2.08
hereof) for cancellation or (ii) all Outstanding Equipment Notes have become due
and payable, whether at maturity or as a result of the mailing of a Redemption
Notice pursuant to Section 3.16(a) hereof and the Issuer irrevocably deposits in
the Redemption/Defeasance Account funds sufficient to pay at maturity, or upon
Optional Redemption of, all Outstanding Equipment Notes, including interest
thereon to maturity or the Redemption Date (other than Equipment Notes replaced
pursuant to Section 2.08), and if in either case the Issuer pays all other sums
payable hereunder by the Issuer including any premium, then this Master
Indenture shall, subject to Section 12.01(c), cease to be of further effect. The
Indenture Trustee shall acknowledge satisfaction and discharge of this Master
Indenture on demand of the Issuer accompanied by an Officer's Certificate and an
Opinion of Counsel, at the cost and expense of the Issuer, to the effect that
any conditions precedent to a discharge of this Master Indenture have been met.
(ir)Subject to Sections 12.01(c) and 12.02, the Issuer at any time may terminate
(i) all its obligations under the Equipment Notes or any Class or Series of
Equipment Notes and this Master Indenture (the “legal defeasance” option) or
(ii) its obligations under Sections 5.02, 5.03, 5.04 and 4.01 (other than with
respect to a failure to comply with Sections 4.01(a), 4.01(b), 4.01(e) (only
with respect to the Issuer) and 4.01(f) (only with respect




--------------------------------------------------------------------------------




to the Issuer)) (the “covenant defeasance” option). The Issuer may exercise its
legal defeasance option notwithstanding its prior exercise of its covenant
defeasance option.
If the Issuer exercises its legal defeasance option, payment of any Equipment
Notes subject to such legal defeasance may not be accelerated because of an
Event of Default. If the Issuer exercises its covenant defeasance option,
payment of the Equipment Notes may not be accelerated because of an Event of
Default (other than with respect to a failure to comply with Section 5.02(j),
4.01(a), 4.01(b), 4.01(e) and 4.01(f)).
Upon satisfaction of the conditions set forth herein and upon request of the
Issuer, the Indenture Trustee shall acknowledge in writing the discharge of
those obligations that the Issuer terminates.
(is)Notwithstanding clauses (a) and (b) above, the Issuer's obligations in
Sections 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 5.02(j),
Article VI, Sections 8.01, 12.04, 12.05 and 12.06 shall survive until all the
Equipment Notes have been paid in full. Thereafter, the Issuer's obligations in
Sections 8.01, 12.04, 12.05 and 13.07 shall survive.
Section 12.02    Conditions to Defeasance. The Issuer may exercise its legal
defeasance option or its covenant defeasance option only if:
(it)The Issuer irrevocably deposits in trust in the Redemption/Defeasance
Account any one or any combination of (A) money, (B) obligations of, and
supported by the full faith and credit of, the U.S. Government (“U.S. Government
Obligations”) or (C) obligations of corporate issuers (“Corporate Obligations”)
(provided that any such Corporate Obligations are rated AA+, or the equivalent,
or higher, by each Rating Agency at such time and shall not have a maturity of
longer than three (3) years from the date of defeasance) for the payment of all
principal, premium, if any, and interest to maturity or redemption on the Class
(or Series) of Equipment Notes being defeased;
(iu)the Issuer delivers to the Indenture Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations or the Corporate Obligations plus any
deposited money without investment will provide cash at such times and in such
amounts as will be sufficient to pay principal and interest when due and
interest to maturity or redemption on the Class (or Series) of the Equipment
Notes being defeased;
(iv)91 days pass after the deposit described in clause (a) above is made and
during the 91-day period no Event of Default specified in Section 4.01(f) or (g)
with respect to the Issuer occurs which is continuing at the end of the period;
(iw)the deposit described in clause (a) above does not constitute a default
under any other agreement binding on the Issuer;
(ix)the Issuer delivers to the Indenture Trustee an Opinion of Counsel to the
effect that the trust resulting from the deposit described in clause (a) does
not constitute, or is qualified as, a regulated investment company under the
Investment Company Act of 1940, as amended;
(iy)the Issuer shall have delivered to the Indenture Trustee an Opinion of
Counsel to the effect that the Noteholders will not recognize income, gain or
loss for U.S. federal income tax purposes as a result of such defeasance and
will be subject to U.S. federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such defeasance had
not occurred;
(iz)if the related Equipment Notes are then listed on any securities exchange,
the Issuer delivers to the Indenture Trustee an Opinion of Counsel to the effect
that such deposit, defeasance and discharge will not cause such Equipment Notes
to be delisted;
(ja)the Issuer has obtained a Rating Agency Confirmation relating to the
defeasance contemplated by this Section 12.02;
(jb)the Issuer delivers to the Indenture Trustee an Officer's Certificate and an
Opinion of Counsel, each stating that all conditions precedent to the defeasance
and discharge of the Equipment Notes as contemplated by this Article XII have
been complied with; and
(jc)the Issuer shall only defease the Equipment Notes of a Class in their
entirety, not partially.
Section 12.03    Application of Trust Money. The Indenture Trustee shall hold in
trust in the Redemption/Defeasance Account money, U.S. Government Obligations or
Corporate Obligations deposited with it pursuant to this Article XII. It shall
apply the deposited money and the money from U.S. Government Obligations or
Corporate Obligations in accordance with this Master Indenture and the
applicable Series Supplements to the payment of




--------------------------------------------------------------------------------




principal, premium, if any, and interest on the applicable Equipment Notes.
Money and securities so held in trust are not subject to Article X hereof.
Section 12.04    Repayment to the Issuer. The Indenture Trustee shall promptly
turn over to the Issuer upon request any excess money or securities held by it
at any time. Subject to any applicable abandoned property law, the Indenture
Trustee shall pay to the Issuer upon written request any money held by it for
the payment of principal or interest that remains unclaimed for two (2) years
and, thereafter, Noteholders entitled to the money must look to the Issuer for
payment as general creditors. Such unclaimed funds shall remain uninvested and
in no event shall the Indenture Trustee be liable for interest on such unclaimed
funds.
Section 12.05    Indemnity for Government Obligations and Corporate Obligations.
The Issuer shall pay and shall indemnify the Indenture Trustee against any tax,
fee or other charge imposed on or assessed against deposited U.S. Government
Obligations or Corporate Obligations, or the principal and interest received on
such U.S. Government Obligations or Corporate Obligations.
Section 12.06    Reinstatement. If the Indenture Trustee is unable to apply any
money or U.S. Government Obligations or Corporate Obligations in accordance with
this Article XII (and the applicable Series Supplements) by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer's obligations under this Master Indenture and the applicable Series
Supplements and the Equipment Notes shall be revived and reinstated as though no
deposit had occurred pursuant to this Article XII until such time as the
Indenture Trustee is permitted to apply all such money, U.S. Government
Obligations or Corporate Obligations in accordance with this Article XII, the
applicable Series Supplements and the applicable Equipment Notes; provided,
however, that, if the Issuer has made any payment of interest on or principal of
any Equipment Notes because of the reinstatement of its obligations, the Issuer
shall be subrogated to the rights of the Holders of such Equipment Notes to
receive such payment from the money, U.S. Government Obligations or Corporate
Obligations held by the Indenture Trustee.
ARTICLE XIII
MISCELLANEOUS
Section 13.01    Right of Indenture Trustee to Perform. If the Issuer for any
reason fails to observe or punctually to perform any of its obligations to the
Indenture Trustee, whether under this Master Indenture and any Series Supplement
or any of the other Operative Agreements or otherwise, the Indenture Trustee
shall have power (but shall have no obligation), on behalf of or in the name of
the Issuer or otherwise, to perform such obligations and to take any steps which
the Indenture Trustee may, in its absolute discretion, consider appropriate with
a view to remedying, or mitigating the consequences of, such failure by the
Issuer; provided that no exercise or failure to exercise this power by the
Indenture Trustee shall in any way prejudice the Indenture Trustee's other
rights under this Master Indenture and any Series Supplement or any of the other
Operative Agreements.
Section 13.02    Waiver. Any waiver by any party of any provision of this Master
Indenture or any right, remedy or option hereunder shall only prevent and estop
such party from thereafter enforcing such provision, right, remedy or option if
such waiver is given in writing and only as to the specific instance and for the
specific purpose for which such waiver was given. The failure or refusal of any
party hereto to insist in any one or more instances, or in a course of dealing,
upon the strict performance of any of the terms or provisions of this Master
Indenture by any party hereto or the partial exercise of any right, remedy or
option hereunder shall not be construed as a waiver or relinquishment of any
such term or provision, but the same shall continue in full force and effect. No
failure on the part of the Indenture Trustee to exercise, and no delay on its
part in exercising, any right or remedy under this Master Indenture and any
Series Supplement will operate as a waiver thereof, nor will any single or
partial exercise of any right or remedy preclude any other or further exercise
thereof or the exercise of any other right or remedy. The rights and remedies
provided in this Master Indenture are cumulative and not exclusive of any rights
or remedies provided by law.
Section 13.03    Severability. In the event that any provision of this Master
Indenture or the application thereof to any party hereto or to any circumstance
or in any jurisdiction governing this Master Indenture shall, to any extent, be
invalid or unenforceable under any applicable statute, regulation or rule of
law, then such provision shall be deemed inoperative to the extent that it is
invalid or unenforceable and the remainder of this Master Indenture, and the
application of any such invalid or unenforceable provision to the parties,
jurisdictions or circumstances other than to whom or to which it is held invalid
or unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of this Master Indenture. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by the Indenture Trustee hereunder is unavailable or unenforceable shall
not affect in any way the ability of the Indenture Trustee to pursue any other
remedy available to it.




--------------------------------------------------------------------------------




Section 13.04    Notices. All notices, demands, certificates, requests,
directions, instructions and communications hereunder (“Notices”) shall be in
writing and shall be effective (a) upon receipt when sent through the mails,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, or (b) one Business Day after delivery to an overnight courier, or
(c) on the date personally delivered to an authorized officer of the party to
which sent, or (d) on the date transmitted by legible telecopier transmission
with a confirmation of receipt, in all cases addressed to the recipient as
follows:
if to the Issuer, to:


Trinity Rail Leasing 2012 LLC
c/o Trinity Industries Leasing Company, as Manager
2525 Stemmons Freeway
Dallas, TX 75207
Attention: Lance Davis, Director of Finance
Facsimile: (214) 589-8271
Confirmation Number: (214) 589-8735
with a copy to:


Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, TX 75207
Attention: Legal Department
Facsimile: (214) 589-8824
Confirmation Number: (214) 631-4420
if to the Administrator, to:


Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, TX 75207
Attention: Lance Davis, Director of Finance
Facsimile: (214) 589-8271
Confirmation Number: (214) 589-8735
with a copy to:


Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, TX 75207
Attention: Legal Department
Facsimile: (214) 589-8824
Confirmation Number: (214) 631-4420
if to the Indenture Trustee, the Note Registrar or the Paying Agent, to:


Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890-1605
Facsimile: (302) 636-4140
Telephone: (302) 636-6000
Attention: Corporate Trust Administration
Re: Trinity Rail Leasing 2012 LLC
if to the Manager, to:


Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, TX 75207
Attention: Lance Davis, Director of Finance
Facsimile: (214) 589-8271
Confirmation Number: (214) 589-8735
with a copy to:




--------------------------------------------------------------------------------






Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, TX 75207
Attention: Legal Department
Facsimile: (214) 589-8824
Confirmation Number: (214) 631-4420


if to a Hedge Provider, to:
the address specified in the applicable Series Supplement


if to a Liquidity Facility Provider, to:
the address specified in the applicable Series Supplement


if to a Rating Agency, to:
the address specified in the applicable Series Supplement.


Section 13.05    Assignments. This Master Indenture shall be a continuing
obligation of the Issuer and shall (i) be binding upon the Issuer and its
successors and assigns and (ii) inure to the benefit of and be enforceable by
the Indenture Trustee, and by its successors, transferees and assigns. The
Issuer may not assign any of its obligations under this Master Indenture or any
Series Supplement, or delegate any of its duties hereunder.
Section 13.06    Currency Conversion.
(jd)If any amount is received or recovered by the Administrator, the Manager or
the Indenture Trustee in respect of this Master Indenture or any part thereof
(whether as a result of the enforcement of the security created under this
Master Indenture and any Series Supplement or pursuant to this Master Indenture
or any judgment or order of any court or in the liquidation or dissolution of
the Issuer or by way of damages for any breach of any obligation to make any
payment under or in respect of the Issuer's obligations hereunder or any part
thereof or otherwise) in a currency (the “Received Currency”) other than the
currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by the Indenture Trustee shall, to the fullest extent permitted by
Applicable Law, only constitute a discharge to the Issuer to the extent of the
amount of the Agreed Currency which the Administrator, the Manager or the
Indenture Trustee was or would have been able in accordance with its normal
procedures to purchase on the date of actual receipt or recovery (or, if that is
not practicable, on the next date on which it is so practicable), and, if the
amount of the Agreed Currency which the Administrator, the Manager or the
Indenture Trustee is or would have been so able to purchase is less than the
amount of the Agreed Currency which was originally payable by the Issuer, the
Issuer shall pay to the Administrator, the Manager or the Indenture Trustee such
amount as the Administrator, Manager or the Indenture Trustee shall determine to
be necessary to indemnify such Person against any Loss sustained by it as a
result (including the cost of making any such purchase and any premiums,
commissions or other charges paid or incurred in connection therewith) and so
that such indemnity, to the fullest extent permitted by Applicable Law,
(i) shall constitute a separate and independent obligation of the Issuer
distinct from its obligation to discharge the amount which was originally
payable by the Issuer and (ii) shall give rise to a separate and independent
cause of action and apply irrespective of any indulgence granted by the
Administrator, the Manager or the Indenture Trustee and continue in full force
and effect notwithstanding any judgment, order, claim or proof for a liquidated
amount in respect of the amount originally payable by the Issuer or any judgment
or order and no proof or evidence of any actual loss shall be required.
(je)For the purpose of or pending the discharge of any of the moneys and
liabilities hereby secured the Administrator and the Manager may convert any
moneys received, recovered or realized by the Administrator or the Manager, as
the case may be, under this Master Indenture and any Series Supplement
(including the proceeds of any previous conversion under this Section 13.06)
from their existing currency of denomination into the currency of denomination
(if different) of such moneys and liabilities and any conversion from one
currency to another for the purposes of any of the foregoing shall be made at
the Indenture Trustee's then prevailing spot selling rate at its office by which
such conversion is made. If not otherwise required to be applied in the Received
Currency, the Administrator or the Manager, as the case may be, acting on behalf
of the Indenture Trustee, shall promptly convert any moneys in such Received
Currency other than Dollars into Dollars. Each previous reference in this
Section to a currency extends to funds of that currency and funds of one
currency may be converted into different funds of the same currency.
Section 13.07    Application to Court. The Indenture Trustee may at any time
after the service of a Default Notice apply to any court of competent
jurisdiction for an order that the terms of this Master Indenture be carried
into




--------------------------------------------------------------------------------




execution under the direction of such court and for the appointment of a
receiver of the Collateral or any part thereof and for any other order in
relation to the administration of this Master Indenture as the Requisite
Majority shall deem fit and it may assent to or approve any application to any
court of competent jurisdiction made at the instigation of any of the
Noteholders and shall be indemnified by the Issuer against all costs, charges
and expenses incurred by it in relation to any such application or proceedings.
Section 13.08    Governing Law. THIS MASTER INDENTURE SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
Section 13.09    Jurisdiction.
(jf)Each of the parties hereto agrees that the United States federal and New
York State courts located in The City of New York shall have jurisdiction to
hear and determine any suit, action or proceeding, and to settle any disputes,
which may arise out of or in connection with this Master Indenture and, for such
purposes, submits to the jurisdiction of such courts. Each of the parties hereto
waives any objection which it might now or hereafter have to the United States
federal or New York State courts located in The City of New York being nominated
as the forum to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Master Indenture
and agrees not to claim that any such court is not a convenient or appropriate
forum.
(jg)The submission to the jurisdiction of the courts referred to in
Section 13.09(a) shall not (and shall not be construed so as to) limit the right
of the Indenture Trustee to take proceedings against the Issuer in any other
court of competent jurisdiction nor shall the taking of proceedings in any one
or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.
(jh)Each of the parties hereto hereby consents generally in respect of any legal
action or proceeding arising out of or in connection with this Master Indenture
to the giving of any relief or the issue of any process in connection with such
action or proceeding, including the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in such action or proceeding.
Section 13.10    Counterparts. This Master Indenture may be executed in two or
more counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
Section 13.11    No Petition in Bankruptcy. The Indenture Trustee agrees, and
each Noteholder shall be deemed to have agreed, that, prior to the date which is
one year and one day after the payment in full of all outstanding Equipment
Notes, neither the Indenture Trustee nor any Noteholder shall institute against,
or join any other Person in instituting against, the Issuer an action in
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceeding under the laws of the United States or any state of the
United States.
Section 13.12    Table of Contents, Headings, Etc. The Table of Contents and
headings of the Articles and Sections of this Master Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms and provisions
hereof.
[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Master Indenture to be
duly executed, all as of the date first written above.
 
TRINITY RAIL LEASING 2012 LLC
By: Trinity Industries Leasing Company,
its manager
By:  /s/ C. Lance Davis
Name: Cary Lance Davis
Title: Vice President





 
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Indenture
Trustee (and as securities intermediary as described herein)
By:  /s/ Jose L. Paredes
Name: Jose L. Paredes
Title: Assistant Vice President







